PD-0254-18                                      PD-0254-18
                                                           COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                             Transmitted 3/7/2018 3:49 PM
                                                              Accepted 3/8/2018 11:47 AM
                                                                   DEANA WILLIAMSON
             IN THE COURT OF CRIMINAL APPEALS OF        THE                        CLERK

                                STATE OF TEXAS                   FILED
                                                        COURT OF CRIMINAL APPEALS
                                                               3/8/2018
                                NO. PD-_______-18        DEANA WILLIAMSON, CLERK



CRAIG DOYAL,
                  Petitioner

VS.

THE STATE OF TEXAS,
              Respondent


            ON DISCRETIONARY REVIEW FROM THE NINTH
         COURT OF APPEALS DISTRICT OF THE STATE OF TEXAS

                            CAUSE NO . 09-17-00123-CR


           APPELLEE’S PETITION FOR DISCRETIONARY REVIEW

RUSTY HARDIN
State Bar No. 08972800                RUSTY HARDIN & ASSOCIATES, LLP
                                      5 Houston Center
CATHY COCHRAN                         1401 McKinney Street, Suite 2250
State Bar No. 09499700                Houston, Texas 77010
                                      Telephone: (713) 652-9000
ANDY DRUMHELLER                       Facsimile: (713) 652-9800
State Bar No. 00793642                Email: rhardin@rustyhardin.com
                                      Email: ccochran@rustyhardin.com
NAOMI HOWARD                          Email: adrumheller@rustyhardin.com
State Bar No. 24092541                Email: nhoward@rustyhardin.com

Attorneys for Petitioner,
     CRAIG DOYAL

                     ORAL ARGUMENT REQUESTED
                  IDENTITY OF PARTIES AND COUNSEL

Petitioner:              CRAIG DOYAL

Attorneys at Trial and for Appellee/Petitioner:
                         RUSTY HARDIN
                         CATHY COCHRAN
                         ANDY DRUMHELLER
                         NAOMI HOWARD
                         1401 McKinney Street, Suite 2250
                         Houston, Texas 77010

Prosecutors Pro Tem for the State at Trial and for Appellant/Respondent:
                         CHRISTOPHER DOWNEY
                         The Downey Law Firm
                         2814 Hamilton Street
                         Houston, Texas 77004

                         DAVID CUNNINGHAM
                         2814 Hamilton Street
                         Houston, Texas 77004

                         JOSEPH R. LARSEN
                         Gregor * Cassidy, PLLC
                         700 Louisiana, Suite 3950
                         Houston, Texas 77002

Trial Court:             THE HONORABLE RANDY CLAPP
                         Visiting Judge, sitting by appointment in the
                         221st Judicial District, Montgomery County

Ninth Court of Appeals Panel of Justices:
                        HON. STEVE McKEITHEN, CHIEF JUSTICE
                              (Author of Opinion)
                        HON. HOLLIS HORTON, JUSTICE
                        HON. LEANNE JOHNSON, JUSTICE


                                        ii
                                       TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT REGARDING ORAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . viii

STATEMENT OF THE CASE AND PROCEDURAL HISTORY . . . . . . . . . . . . . ix

I.      Did the court of appeals err in concluding that §551.143 did not violate the
        First Amendment? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

        A.       Reasons for Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

        B.       Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

        C.       What the Court of Appeals Held . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

        D.       How the Court of Appeals Erred . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

                 1.       The court of appeals erred in finding that discussion of public
                          matters was equivalent to disorderly conduct and unprotected
                          expression under the First Amendment. . . . . . . . . . . . . . . . . . . 4

                 2.       The court of appeals dismissed Supreme Court precedent and
                          followed a Fifth Circuit opinion interpreting a different TOMA
                          statute. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                 3.       The court of appeals ignored substantial examples of the
                          overbreadth of §551.143. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9




                                                          iii
II.     Did the court of appeals err in finding that §551.143 was not void for
        vagueness? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

        A.       Reasons for Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

        B.       The Hearing in the Trial Court . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

        C.       What the Court of Appeals Held . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

        D.       How the Court of Appeals Erred. . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

PRAYER FOR RELIEF . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

APPENDIX NO. 1, State v. Doyal, __S.W.3d__, 2018WL761011
(Tex. App.—Beaumont, February 7, 2018) (designated for publication)

APPENDIX NO. 2, APPELLEE’S BRIEF, Cause No. 04-17-00123-CR

APPENDIX NO. 3, DEFENDANT DOYAL’S MOTION TO DISMISS, Cause No. 16-06-
07315-CR

APPENDIX NO. 4, CHAPTER 551 OF TEXAS GOVERNMENT CODE, “TEXAS OPEN
MEETINGS ACT”




                                                          iv
                                      INDEX OF AUTHORITIES

         Cases

Asgeirsson v. Abbott, 696 F.3d 454
      (5th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,6,7

Broadrick v. Oklahoma, 413 U.S. 601
     (1973). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,4,5,6

Citizens United v. Fed. Election Comm'n, 558 U.S. 310
      (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,7,8,14

Cohen v. California, 403 U.S. 15
      (1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Ex parte Lo, 424 S.W.3d 10
      (Tex. Crim. App. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Ex parte Mitcham, __S.W.3d__, 2018WL847655
      (Tex. Crim. App. February 14, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . 8,9,10

Ex parte Perry, 483 S.W.3d 884
      (Tex. Crim. App. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,8,12,13

Ex parte Poe, 491 S.W.3d 348
      (Tex. App.—Beaumont 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,5,6,15

Faust v. State, 491 S.W.3d 733
      (Tex. Crim. App. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Grayned v. Rockford, 408 U.S. 104
      (1972). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13,14,19

Kolender v. Lawson, 461 U.S. 352
      (1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14,17



                                                            v
Long v. State, 931 S.W.2d 285
      (Tex. Crim. App.1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14,19

Martinez v. State, 323 S.W.3d 493
      (Tex. Crim. App. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218
      (2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,3,7

Ross v. State, 531 S.W.3d 878
      (Tex. App.—San Antonio 2017) (pet. granted, January 28, 2018) . . . . . . . . 5

State v. Doyal, __S.W.3d__, 2018WL761011
       (Tex. App.—Beaumont, February 7, 2018) . . . . . . . . . . . . . . . . . . . . passim

State v. Johnson, 475 S.W.3d 860
        (Tex. Crim. App. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,14

State v. Markovich, 77 S.W.3d 274
        (Tex. Crim. App. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

United States v. Alvarez, 567 U.S. 709
      (2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

United States v. Stevens, 559 U.S. 460
      (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7,9,11

Wagner v. State, __S.W.3d__, 2018WL849164
     (Tex. Crim. App. February 14, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,19

         Other Authority

OP. TEX. ATT’Y GEN., No. GA-0326 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




                                                           vi
        Constitutions and Statutes Referenced

U.S. CONST. amend. I . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

TEX. GOV’T CODE §551.001 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

TEX. GOV’T CODE §551.143 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

TEX. GOV’T CODE §551.144 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,3,11,12

TEX. R. APP. P. 66.3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,2,13,14




                                                       vii
                 STATEMENT REGARDING ORAL ARGUMENT

      Oral argument is essential to the full development of the First Amendment

issues in this case of first impression. Although all fifty states have open meeting

laws, no jurisdiction has a criminal conspiracy statute like §551.143 (part of Chapter

551 of the Texas Government Code–the Texas Open Meetings Act),1 and apparently

there has never been a successful criminal conviction for a “walking quorum” or

“daisy chain” violation of an open meetings law. The constitutionality and

interpretation of §551.143 of the Texas Open Meetings Act (TOMA) are issues of

enormous practical consequence to members of governmental bodies, large and small,

across the state who are subject to criminal prosecution under its provisions.




      1
          Unless otherwise noted, all references to statutes are to the Texas Government Code.
                                               viii
          STATEMENT OF THE CASE AND PROCEDURAL HISTORY

      Montgomery County citizens wanted relief from traffic congestion, but after

local Tea Party organizations defeated the May 2015 road bond package,

Commissioners Court was loathe to even discuss the topic. By that August,

representatives of the Texas Patriots PAC realized that the county’s traffic problems

had reached a crisis, and they requested a meeting with County Judge Doyal.

Facilitated by Marc Davenport, Judge Doyal and Commissioner Charlie Riley met

with the PAC, and afterwards Judge Doyal held a press conference announcing that

he would designate time on the Commissioners Court agenda for discussion of a

proposal for a revised road bond to be included on the November ballot. After

discussion and public comment at the August 22nd open meeting, the Commissioners

Court voted unanimously to put the revised road bond package on the November

ballot. The compromise was a success, and the voters passed the new road bond by

60%, whereas the May proposal had failed by 60%.2

      A specially appointed prosecutor later indicted County Judge Craig Doyal,

along with Commissioners Charlie Riley and Jim Clark and political consultant Marc

Davenport, for the offense of “knowingly conspir[ing] to circumvent Title 5 Subtitle

A Chapter 551 of the Texas Government Code (hereinafter referred to as the Texas


      2
       For a more complete recounting of the Montgomery County road bond saga, See
APPENDIX 3, Defendant Doyal’s Motion to Dismiss the Indictment, pp.3-6.
                                         ix
Open Meetings Act), by meeting in a number less than a quorum for the purpose of

secret deliberations in violation of the Texas Open Meetings Act, to-wit: by engaging

in a verbal exchange concerning an issue within the jurisdiction of the Montgomery

County Commissioners Court, namely, the contents of the potential structure of a

November 2015 Montgomery County Road Bond” (C.R. 6).3

       Judge Doyal filed a pretrial motion to dismiss the indictment, arguing that

§551.143: (1) placed unconstitutional burdens on Free Speech and failed to withstand

strict scrutiny; (2) was unconstitutionally overbroad; and (3) vague and ambiguous.

(C.R. 45). The trial court held a four-day hearing to determine whether §551.143 of

TOMA was facially unconstitutional. He heard from witnesses for both the defense

and the State and, after considering the arguments of counsel and the testimony of

eight witnesses, including experts, the trial court signed an order granting the motion

to dismiss (C.R. 79). The Ninth Court of Appeals issued its opinion, reversed the order

of the trial court dismissing the indictments, and remanded the case for further

proceedings in State v. Doyal, __S.W.3d__, 2018WL761011 (Tex. App.—Beaumont,

February 7, 2018). See APPENDIX 1.




       3
         The Petitioner will cite to the clerk’s record as C.R. The reporter’s record will be cited as
1 R.R., et seq.
                                                  x
                                          I.

      Did the court of appeals err in concluding that §551.143 did not violate the
First Amendment?

      A.     Reasons for Review

       First, §551.143 of TOMA raises an important question of state and federal law

that this Court has never addressed. See TEX. R. APP. P. 66.3(b). Until now, Texas

public officials could only guess at what speech might be prohibited or wonder

whether this law, by burdening political speech, violates the First Amendment.

      Second, the court of appeals’ finding that §551.143 of TOMA is a legitimate

restriction on First Amendment rights is in conflict with this Court’s decisions in Ex

parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013), State v. Johnson, 475 S.W.3d 860

(Tex. Crim. App. 2015), Ex parte Perry, 483 S.W.3d 884 (Tex. Crim. App. 2016), and

most recently, Wagner v. State, __S.W.3d__, 2018WL849164 (Tex. Crim. App.

February 14, 2018). It also conflicts with the United States Supreme Court’s decisions

in Citizens United v. Fed. Election Comm’n, 558 U.S. 310 (2010), and Reed v. Town

of Gilbert, Ariz., 135 S. Ct. 2218 (2015). The conflict is particularly problematic

because there is so little case law discussing criminal liability under the Texas Open

Meetings Act, yet §551.143 affects thousands of public officials on a daily basis. See

TEX. R. APP. P. 66.3(c).



                                          1
      Third, the lower court’s holding that §551.143 of TOMA does not

unconstitutionally restrict speech has so far departed from the proper course of judicial

proceedings as to call for an exercise of this Court’s supervisory power. See TEX. R.

APP. P. 66.3(f).

      B. Overview

      Every aspect of this case involves speech. Judge Doyal was charged because

of who he is alleged to have talked to and what he is alleged to have talked about. The

allegations in this offense cannot be proven without looking into the content of Judge

Doyal’s speech.

      Chapter 551 of the Government Code (Texas Open Meetings Act or TOMA)

has the laudable goal of promoting transparency in government meetings. Section

551.144 prohibits closed meetings and imposes penalties for discussions by a quorum

of a governmental body about public business without following TOMA

requirements. But §551.143 floods the waterfront by prohibiting members of

governing bodies from meeting in numbers of less than a quorum for the purpose of

secret deliberations “on matters within the jurisdiction of the governing body or public

business.” Section 551. 143’s driftnet approach tangles up too much protected speech

because it is not narrowly tailored like §551.144 and does not pass strict scrutiny.




                                           2
      C.     What the Court of Appeals Held

      The Ninth Court of Appeals characterized §551.143 as a content-neutral law

restricting conduct and applied mere “rational basis” scrutiny. Doyal,

2018WL761011,*2. The court rejected Reed v. Town of Gilbert, Ariz., as controlling

authority and instead relied on Broadrick v. Oklahoma, 413 U.S. 601 (1973), to

conclude that Section 551.143 addressed only conduct and did not deserve any First

Amendment protection as speech. The court equated Judge Doyal’s claim with that

of one of its earlier cases, Ex parte Poe, 491 S.W.3d 348 (Tex. App.—Beaumont

2016). In Poe, the appellant challenged the constitutionality of a statute prohibiting

display of a firearm in public, but the court in Poe (and apparently in the present case)

found that the “the statute punishes conduct . . . rather than protected expression, and

that the statute bears a rational relationship to the State’s legitimate interest in

protecting its citizens from harm.” Doyal, 2018WL761011,*2.

      The court of appeals also held that the Fifth Circuit’s opinion in Asgeirsson v.

Abbott, 696 F.3d 454 (5th Cir. 2012), a civil case looking at the constitutionality of

a different criminal statute in TOMA, §551.144, was still valid law after Reed and

provided    the   proper    First   Amendment      analysis    of   §551.143.    Doyal,

2018WL761011,*3-4. Finally, the court held that §551.143’s overbreadth was not real

and substantial when compared to its plainly legitimate sweep and that Judge Doyal


                                           3
did not satisfy his burden to show that the provision was unconstitutionally overbroad.

Doyal, 2018WL761011,*5.

      D.     How the Court of Appeals Erred

      The court of appeals erred because it failed to follow the Supreme Court’s First

Amendment jurisprudence and this Court’s analysis of First Amendment cases on an

issue of statewide importance to members of governing bodies of every size, from

rural water boards to metropolitan city councils.

      1.     The court of appeals erred in finding that discussion of public
             matters was equivalent to disorderly conduct and unprotected
             expression under the First Amendment.

      The court of appeals, without suggestion from any party, classified §551.143

as a restriction on conduct rather than speech:

      We conclude that, unlike the circumstances in Reed, which involved the
      particular type of speech or message on signs, section 551.143 of TOMA
      is directed at conduct, i.e., the act of conspiring to circumvent TOMA by
      meeting in less than a quorum for the purpose of secret deliberations in
      violation of TOMA. It is not the content of the deliberations that is
      targeted by section 551.143; rather, section 551.143 targets the act of
      knowingly conspiring to engage in deliberations that circumvent the
      requirements of TOMA. Doyal, 2018WL761011,*4.

The court cited Broadrick v. Oklahoma as authority that conduct receives no First

Amendment protection: “[I]f the statute punishes conduct and not speech, we apply

a rational basis level of review to determine if the statute has a rational relationship



                                           4
to a legitimate state purpose.” Doyal, 2018WL761011,*2. Broadrick involved the

Hatch Act and partisan political conduct of soliciting funds by public employees.

       But this is not a case about fundraising “conduct.” It is a case in which the law

clearly restricts the content of what members of a governmental body say to one

another. As the Supreme Court explained in Broadrick, a facial challenge is

particularly appropriate where a statute regulates “only spoken words,” implicates the

right of association, or acts as a prior restraint as §551.143 does. See 413 U.S. at

612-13.

       The lower court pointed to its own “instructive” decision in Ex parte Poe for

support of its holding that Doyal’s conduct is subject to “rational basis” analysis rather

than strict scrutiny. In Poe, the court held that a statute prohibiting the display of a

firearm in public was conduct, not speech, and the proscription on displaying a firearm

was rationally related to a legitimate government interest in public safety. But

displaying a firearm in public is simply not analogous to discussing public business

in meetings of less than a quorum. The latter involves pure speech, the former

involves pure conduct.4



       4
         Although this Court refused Poe’s PDR, it recently granted the State’s PDR in Ross v. State,
531 S.W.3d 878 (Tex. App.—San Antonio 2017) (pet. granted, January 28, 2018), which addressed
the split in Texas intermediate courts concerning whether the “displaying a firearm” statute is
unconstitutionally overbroad and vague. The Court should grant review in this case as well because
the distinction between “conduct” and “speech” in the context of the First Amendment is vitally
important to members of governmental bodies across the state.
                                                 5
     The Beaumont court is simply mistaken that §551.143 targets “not the content

of the deliberations [but] the act of knowingly conspiring to engage in deliberations.”

Speech is the heart of “deliberations,” and punishing an agreement to deliberate does

not magically convert speech into conduct. See Cohen v. California, 403 U.S. 15, 18

(1971) (“The only ‘conduct’ which the State sought to punish is the fact of

communication.”).

     2.      The court of appeals dismissed Supreme Court precedent and
             followed a Fifth Circuit opinion interpreting a different TOMA
             statute.

     After relying on Broadrick and its own Poe case to decide that §551.143 was not

speech but conduct, the court then adopted the “content-neutral” analysis used in

Asgeirsson v. Abbott, to hold that §551.143 was not unconstitutionally overbroad or

vague. Asgeirsson is not controlling authority, has been abrogated by multiple

Supreme Court decisions, does not use proper intermediate-scrutiny analysis, and

analyzes a different criminal statute under TOMA. Reliance on Asgeirsson is

misplaced.

      The Asgeirsson decision was based on this reasoning:
      A regulation is not content-based, however, merely because the
      applicability of the regulation depends on the content of the speech. A
      statute that appears content-based on its face may still be deemed
      content-neutral if it is justified without regard to the content of its
      speech. 696 F.3d at 460.




                                          6
The Supreme Court’s Reed decision was based on this reasoning:
      [T]he crucial first step in the content-neutrality analysis [is] determining
      whether the law is content neutral on its face. A law that is content based
      on its face is subject to strict scrutiny regardless of the government's
      benign motive, content-neutral justification, or lack of “animus toward
      the ideas contained” in the regulated speech.135 S.Ct. at 2228; see also
      United States v. Stevens, 559 U.S. 460 (2010); Citizens United v. Fed.
      Election Comm'n, 558 U.S. 310 (2010).

The court of appeals should have applied Reed’s overbreadth analysis; instead it

rejected that Supreme Court case merely because it did not discuss Asgeirsson. Doyal,

2018WL761011,*4. Of course not, the Supreme Court had different fish to fry. The

Beaumont court, nonetheless, held that §551.143 was content-neutral since “[t]he

Asgeirsson court held that a regulation is not content-based merely because the

applicability of the regulation depends on the content of the speech.” Doyal,

2018WL761011,*3. That is explicitly contradicted by Reed:

      [I]t is well established that “[t]he First Amendment's hostility to
      content-based regulation extends not only to restrictions on particular
      viewpoints, but also to prohibition of public discussion of an entire
      topic.” Thus, a speech regulation targeted at specific subject matter is
      content based even if it does not discriminate among viewpoints within
      that subject matter. For example, a law banning the use of sound trucks
      for political speech—and only political speech—would be a
      content-based regulation, even if it imposed no limits on the political
      viewpoints that could be expressed. 135 S. Ct. at 2230 (internal citations
      omitted).




                                           7
      Recent Supreme Court decisions uphold restrictions on speech only in very

limited circumstances because content-based restrictions are reviewed under strict

scrutiny. This Court has also found statutes overly broad when they restrict whole

classes of speakers,5 the statute criminalized activity that was adequately restricted by

other penal statutes,6 or the statute swept up substantially more protected than

unprotected activity.7

       Section 551.143 restricts the speech of a whole class of speakers, “members of

a governmental body,” and an entire subject matter, “an issue within the jurisdiction

of the governmental body or any public business.”8 That means that the statute is a

content-based restriction of expression. It is subject to strict scrutiny.

       The court of appeals reached the wrong result because it failed to apply the

correct “strict scrutiny” standard. It held that Judge Doyal had failed to “prove that the

statute was unconstitutionally vague and overbroad,” Doyal, 2018WL761011,*5, but,

under strict scrutiny, it is the State’s duty to shoulder that burden of proof.

       5
           Martinez v. State, 323 S.W.3d 493, 505 (Tex. Crim. App. 2010).
       6
           Ex parte Perry, 483 S.W.3d 884, 913 (Tex. Crim. App. 2016).
       7
         Ex parte Mitcham, __S.W.3d__, 2018WL847655 (Tex. Crim. App. February 14, 2018)
(concurring op.).
       8
         The Supreme Court warned against restricting the speech of an entire group of speakers in
Citizens United v. Federal Election Comm'n, and this Court has also recognized that limiting the
speech or expression of an entire group did not render a statute content-neutral. Martinez, 323
S.W.3d at 505 (“That all gang hand signs, not just those used by the VC street gang, were prohibited
does not render that prohibition content-neutral.”).
                                                 8
     3.      The court of appeals ignored substantial examples of the
             overbreadth of §551.143.

      The court of appeals would allow restriction of speech based on the salutary

effects of TOMA and to encourage transparency in public meetings. Doyal,

2018WL761011,*5. United States v. Stevens warned against weighing such public

interests against free speech:

      The Government thus proposes that a claim of categorical exclusion
      should be considered under a simple balancing test: “Whether a given
      category of speech enjoys First Amendment protection depends upon a
      categorical balancing of the value of the speech against its societal
      costs.” As a free-floating test for First Amendment coverage, that
      sentence is startling and dangerous. The First Amendment's guarantee of
      free speech does not extend only to categories of speech that survive an
      ad hoc balancing of relative social costs and benefits. 559 U.S. 460, 470
      (2010) (internal citations omitted).


     The Beaumont court’s categorical balancing of the value of transparency against

Free Speech whenever members of governmental bodies speak in numbers less than

a quorum about public issues is likewise “startling and dangerous.”

      The court of appeals stated that “[b]efore a statute will be invalidated on its face

as overbroad, the overbreadth must be real and substantial when ‘judged in relation

to the statute’s plainly legitimate sweep.’” Doyal, 2018WL761011,*2. But Judge

Newell recently reaffirmed the proper test for constitutional overbreadth in Ex parte

Mitcham:


                                           9
      Overbreadth analysis already allows that a statute that is capable of being
      applied constitutionally may nevertheless be unconstitutional if it could
      also be used to criminalize protected speech....Examples of a statute’s
      plainly legitimate sweep do not tell us how far beyond that legitimate
      sweep the statute reaches. 2018WL847655,*1 (Newell, J., concurring).

      When it comes to protected speech, the legitimate sweep must be no broader

than the precise grab of the compelling need that gives rise to the statute. “The First

Amendment requires that the Government's chosen restriction on the speech at issue

be “actually necessary” to achieve its interest. There must be a direct causal link

between the restriction imposed and the injury to be prevented.” United States v.

Alvarez, 567 U.S. 709, 725 (2012) (internal citations omitted). And this Court has

explained:

      In order to demonstrate that a challenged restriction is narrowly tailored,
      the government must demonstrate that the restriction “serve[s] a
      substantial state interest in ‘a direct and effective way.’” Faust v. State,
      491 S.W.3d 733, 748 (Tex. Crim. App. 2015).

     Section 551.143 has not been shown to directly and effectively increase

governmental transparency or prevent closed meetings. There have been no reported

previous criminal prosecutions in Texas in the more than forty years of §551.143’s

existence. If violations of TOMA were so frequent and egregious as to require stiff

criminal sanctions, we should have heard of it before. And if this statute served such

a compelling governmental need, it would surely apply to the Texas Legislature and

the U. S. Senate, but it does not.

                                          10
      The witnesses testifying at the pretrial hearing gave numerous examples of their

own or other officials’ innocent discussions with other officials and citizens that

would be covered by §551.143's broad language. Some of those examples are cited

in Judge Doyal’s original brief, APPENDIX 3, pp.34-36, and many more in

Commissioner Riley’s brief, APPELLEE RILEY’S BRIEF TO NINTH COURT OF APPEALS,

pp.7-22.

     These members of local governmental bodies are at the mercy of rogue or

special prosecutors because §551.143 is so broad. As the Supreme Court warned,

“[T]he First Amendment protects against the Government; it does not leave us at the

mercy of noblesse oblige. We would not uphold an unconstitutional statute merely

because the Government promised to use it responsibly.” Stevens, 559 U.S. at 480

(2010).

      And TOMA already has a criminal liability statute—§551.144—which serves

the purpose of transparency and deterring closed meetings. Section 551.143 sweeps

up far more protected, innocent speech than actual criminal conduct. As Presiding

Judge Keller explained, “With legitimate applications flowing solely, or almost

entirely, from conduct proscribed by other statutes, it could be said that the challenged

statute has no life of its own.” Ex parte Perry, 483 S.W.3d at 913. Section 551.143 has

no real life of its own. TOMA has ample remedies for violations: any action taken


                                           11
during an improper meeting is voidable;9 an aggrieved person may obtain an

injunction in a declaratory judgment action;10 and criminal sanctions may be sought

for a “closed meeting” under §551.144.

      The alarm sounded by media proponents in this case is that the public would

be shut out of important decision-making by its government. But §551.144 safeguards

TOMA’s goal of open meetings and §551.143’s overbreadth cannot be justified. The

public-spirited citizens who serve their communities in governmental bodies (many

of them without pay) should be free to express themselves informally to other

members one-on-one or in small groups without fear that they will be swept up in the

wide net of §551.143. Because this is an issue of statewide importance to

officeholders in governmental bodies, concrete guidance from this Court is

imperative.

                                         II.

    Did the court of appeals err in finding that §551.143 was not void for
vagueness?
      A.       Reasons for Review

      A vague criminal statute that encroaches on free speech violates due process

because it fails to give fair warning of what is prohibited, encourages arbitrary and


      9
          §551.141.
      10
           §551.142.
                                         12
discriminatory enforcement, and has a chilling effect on free expression. Grayned v.

City of Rockford, 408 U.S. 104, 108-09 (1972). All vaguely worded laws create a trap

for the unwary, but §551.143 creates uniquely steep stakes because the mere

indictment of a public official has political, as well as personal, consequences that

range from loss of public trust to loss of public office. As a constitutional matter,

public officials must be put clearly on notice of precisely what speech they are

statutorily prohibited from engaging in because even the perception of criminal

conduct damages both the body politic and the individual person. Ex parte Perry, 483
S.W.3d at 898.

     First, because this Court has never addressed the meaning of the statutory

language in §551.143, it should grant Judge Doyal’s petition and conduct a proper

analysis of this criminal law which places so many Texas public officials in potential

peril of prosecution. See TEX. R. APP. P. 66.3 (b).

     Second, the court of appeals’ conclusion that §551.143 gives adequate notice to

the average person is based on reinterpreting the statute, which is in conflict with this

Court’s statutory construction principles in Long v. State, 931 S.W.2d 285 (Tex. Crim.

App. 1996), and State v. Johnson, 475 S.W.3d 860 (Tex. Crim. App. 2015), as well

as the Supreme Court’s void-for-vagueness body of law in Grayned v. Rockford, 408
U.S. 104 (1972), Kolender v. Lawson, 461 U.S. 352 (1983), and Citizens United v.


                                           13
Fed. Election Comm'n, 558 U.S. 310 (2010). This Court should review the Beaumont

court’s opinion to resolve that conflict. See TEX. R. APP. P. 66.3(c).

     Third, the intermediate court’s opinion, rather than clarifying the language of

§551.143’s criminal liability (a statute for which there is little judicial guidance),

actually muddies the waters by inserting language into the statute and ignoring

contradictory statutory language. That court’s statutory analysis calls for this Court’s

review. See TEX. R. APP. P. 66.3(f).

      B.     The Hearing in the Trial Court

     The experienced trial judge heard numerous witnesses before deciding that

§551.143 was unconstitutionally vague. Not only did he hear testimony from experts

on the Open Meetings Act and the First Amendment, but he also heard testimony from

various Texas public officials. Those officials admitted they struggled to understand

the restrictions imposed by §551.143, and they were afraid to speak to fellow

members about public business and sometimes even feared being seen together

because of the possibility of being accused of trying to circumvent TOMA. (2 R.R.

222, 227,263-266, 270; 3 R.R. 111, 114, 116-117; 5 R.R. 18, 20, 32, 37, 55).

     These public officials shudder in their boots because they can so easily be

indicted and beggared by defending themselves in court, regardless of their innocent

intent. This concern chills their free speech and deters them from doing their job

                                          14
effectively and efficiently. Unlike Judge Doyal and his fellow public officials who

must work with their colleagues in resolving governmental issues as they crop up,

Monday morning hindsight gives “prosecutor[s] the ability to pick and choose” (3

R.R. 51), and they “have the power to go out and pick those whose communications

they don’t like” under §551.143 (3 R.R. 61). It was in the context of this evidence

from those who must work with TOMA on a daily basis that the trial judge held that

§551.143 is unconstitutionally vague.

     C.      What the Court of Appeals Held

     The court of appeals held that §551.143 could be understood from the plain

words of the statute. The Beaumont court analogized Judge Doyal’s arguments

regarding the ambiguity in the meaning of “conspire,” “circumvent,” “secret,” and

“deliberations” in the context of §551.143 to the ambiguity complained of in Ex parte

Poe and the alleged ambiguity surrounding “alarm” in that case. The court quickly

dispensed with “conspire,” “circumvent,” and “secret,” stating that these words all had

plain meanings, so there was no ambiguity. Doyal, 2018WL761011,*4. The appeals

court then relied on an Attorney General opinion to supply the interpretation of

“deliberations.” The court concluded that meeting in numbers less than a quorum was

a “method of forming a quorum” and that this was discerned from the plain meaning

of the words. Doyal, 2018WL761011,*5.


                                          15
     D.      How the Court of Appeals Erred

     Section 551.143 is so broadly worded that all members of a governmental body

who find themselves in the company of any other members of that same governmental

body should be on guard as to what they speak about (or even to speak at all), lest

someone construe that “meeting” as a conspiracy. This is the counsel that experts give

their governmental entity clients: “The very act of trying to keep it legal could be what

helps prove, under [§551.143] a conspiracy.” (3 R.R. 47). “You can do an awful lot

with [§551.143] in hindsight to make things look like a violation, totally innocent

communications.” (3 R.R. 49). Because members of governmental bodies can never

know exactly what speech is prohibited and in what numbers it is safe to talk, these

members often refrain from speaking altogether.

     The Beaumont court’s artificial construction and insertion of language that is not

actually in the statute conflicts with well-established Supreme Court precedent: “[T]he

void-for-vagueness doctrine requires that a penal statute define the criminal offense

with sufficient definiteness that ordinary people can understand what conduct is

prohibited and in a manner that does not encourage arbitrary and discriminatory

enforcement.” Kolender, 461 U.S. at 357.

      Yet multiple witnesses testified that ordinary people serving their communities

are confused by §551.143. Mayor Charles Jessup of Meadows Place said that

                                           16
§551.143 is a “very convoluted and confusing statute. . . I really don’t understand it.

. . . We try to avoid conversations, and the discussion of a walking quorum has come

up. We’re not sure exactly how that works, but it scares us all to death.” (2 R.R. 222).

Eric Scott, mayor of Brookshire, testified that §551.143 “makes me believe that they

can go to jail very easily, and no one wants to go to jail.” (2 R.R. 266). It “chills” his

ability to express himself and solicit others’ opinions. (2 R.R. 270). Mayor Jim

Kuykendall of Oak Ridge North explained that Section 551.143 “basically neuters

everybody.” (3 R.R. 111). The members don’t feel that they can talk to each other or

members of the public. (3 R.R. 114). After learning about this case, Mayor

Kuykendall is afraid he’s broken the law. He fears just being indicted would be

devastating financially. (3 R.R. 117).

      Section 551.143 is vague on its face by making it a crime for a member of a

governmental body to “conspire” to meet in numbers of less than a quorum “to

circumvent” TOMA for the purpose of “secret deliberations” about “public business”

or “an issue within the jurisdiction of the government body.” The court of appeals

erred when it held that “conspire,” “circumvent,” and “secret” all had plain meanings

that required no special judicial interpretation and that “public business” deserved no

interpretation at all. The court of appeals treated those words as if there could be no




                                           17
confusion at all. Witnesses at the hearing said otherwise. They are the ones who know

the problems of the statute, and they are the ones who need answers.

     But perhaps most troubling was the court’s blind adoption of the Attorney

General’s opinion. The Attorney General’s resolution of the conflict in §551.143,

which prohibits public officials in less than a quorum from having “deliberations,”

and §551.001, which defines “deliberations” as a verbal exchange between a quorum,

is as follows: “‘meeting in numbers less than a quorum’ describes a method of

forming a quorum, and a quorum formed this way may hold deliberations like any

other quorum.” OP. TEX. ATT’Y GEN., GA-0326, 4 (2005). How can less than a

quorum form a quorum? And if it takes a quorum to deliberate, how can less than a

quorum deliberate in violation of TOMA? The Beaumont court merely opined that the

Attorney General’s construction of the statute was discernible from a plain reading of

the words. Doyal, 2018WL761011,*5.

     When a statute burdens First Amendment rights, the vagueness doctrine

demands greater specificity than in other contexts to preserve the right of free

expression because “[u]ncertain meanings inevitably lead citizens to steer far wider

of the unlawful zone than if the boundaries of the forbidden areas were clearly

marked.” Grayned, 408 U.S. at 109. In other words, it “chills” free speech.




                                         18
      The lower court’s analysis also conflicts with this Court’s void-for-vagueness

analysis in Long v. State, 931 S.W.2d 285 (Tex. Crim. App. 1996) and Wagner v.

State, __S.W.3d__, 2018WL849164 (Tex. Crim. App. Feb. 14, 2018). Both decisions

recognize that criminal statutes require greater specificity and “narrow tailoring” in

the First Amendment context. And Judge Keasler has specifically cautioned against

statutory interpretation such as the Beaumont court engaged in: “I believe a statute is

only ‘readily subject to a narrowing construction’ if the language already in the statute

can be construed in a narrow manner. Adding language to a statute is legislating from

the bench.” State v. Markovich, 77 S.W.3d 274, 285 (Tex. Crim. App. 2002) (Keasler,

J., dissenting).

      Because public officials around the state have a compelling interest in clearly-

worded penal statutes that govern the manner in which they speak to one another and

conduct the business of governing, guidance from this Court is necessary.

                              PRAYER FOR RELIEF

       For all of the reasons set out above, Judge Doyal asks this Court to grant his

petition for discretionary review, reverse the judgment of the Ninth Court of Appeals,

and reinstate the judgment of the trial court.




                                           19
Respectfully submitted:

RUSTY HARDIN & ASSOCIATES, LLP

By:    /s/ Rusty Hardin
       RUSTY HARDIN
        State Bar No. 08972800
       CATHY COCHRAN
        State Bar No. 09499700
       ANDY DRUMHELLER
        State Bar No. 00793642
       NAOMI HOWARD
        State Bar No. 24092541

       5 Houston Center
       1401 McKinney Street, Suite 2250
       Houston, Texas 77010
       Telephone (713) 652-9000
       Facsimile (713) 652-9800
       Email: rhardin@rustyhardin.com
       Email: ccochran@rustyhardin.com
       Email: adrumheller@rustyhardin.com
       Email: nhoward@rustyhardin.com


Attorneys for Petitioner, CRAIG DOYAL




  20
                       CERTIFICATE OF COMPLIANCE

      Now comes Petitioner, Craig Doyal, by and through undersigned counsel, and

certifies that per TEX. R. APP. P. 9.4(i)(2)(D), the Petitioner’s word count , as verified

by the computer program, WordPerfect, is 4,409 (of allowed 4,500) words.



                                                /s/ Naomi Howard
                                                NAOMI HOWARD




                                           21
                          CERTIFICATE OF SERVICE

      I hereby certify that, pursuant to TEX. R. APP. P. 9.5(b)(1) and 68.11, an

electronic copy of the above and foregoing Petition for Discretionary Review has been

electronically served on the prosecutors pro tem for the State and the State Prosecuting

Attorney via the electronic filing manager on March 7, 2018.

CHRIS DOWNEY
The Downey Law Firm
2814 Hamilton Street
Houston, Texas 77004
Email: chris@downeylawfirm.com

DAVID CUNNINGHAM
2814 Hamilton Street
Houston, Texas 77004
Email: cunningham709@yahoo.com

JOSEPH R. LARSEN
Gregor * Cassidy, PLLC
700 Louisiana, Suite 3950
Houston, Texas 77002
Email: jlarsen@grfirm.com

STACEY M. SOULE
State Prosecuting Attorney of Texas
P.O. Box 13046
Austin, Texas 78711-3046
Email: information@spa.texas.gov


                                                /s/ Naomi Howard
                                                NAOMI HOWARD



                                           22
                        APPENDIX NO.1

           State v. Doyal, __S.W.3d__, 2018WL761011

(Tex. App.—Beaumont, February 7, 2018) (designated for publication)
State v. Doyal, --- S.W.3d ---- (2018)




                                                    2018 WL 761011
                                     Only the Westlaw citation is currently available.

       NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION IN THE PERMANENT
          LAW REPORTS. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL.

                                                Court of Appeals of Texas,
                                                       Beaumont.

                                             The STATE of Texas, Appellant
                                                          v.
                                                Craig DOYAL, Appellee

                                                  NO. 09-17-00123-CR
                                                            |
                                             Submitted on January 24, 2018
                                                            |
                                            Opinion Delivered February 7, 2018

On Appeal from the 221st District Court, Montgomery County, Texas, Trial Cause No. 16-06-07315-CR

Attorneys and Law Firms

Christopher J. Downey, Houston, Joseph Robert Larsen, Dallas, David Cunningham, for Appellant.

Andrew Davis, as Amicus Curiae.

Naomi Howard, Houston, Russell Hardin, Anthony Douglas Drumheller, Cathy Cochran, for Appellee.

Before McKeithen, C.J., Horton and Johnson, JJ.

Opinion


                                                        OPINION

STEVE McKEITHEN, Chief Justice

 *1 The State of Texas appeals the trial court's dismissal of an indictment, which alleged that appellee Craig Doyal,
as a member of the Montgomery County Commissioners Court, knowingly conspired to circumvent the Texas Open
Meetings Act (“TOMA”). We reverse the trial court's order dismissing the indictment and remand the cause to the trial
court for further proceedings consistent with this opinion.

Doyal, a member of the Montgomery County Commissioners Court, was indicted for knowingly conspiring to
circumvent the provisions of TOMA by meeting in a number less than a quorum for the purpose of secret deliberations
“by engaging in a verbal exchange concerning an issue within the jurisdiction of the Montgomery County Commissioners
Court, namely, the contents of the potential structure of a November 2015 Montgomery County Road Bond[.]” See
Tex. Gov't Code Ann. § 551.143 (West 2017). Doyal filed a motion to dismiss the indictment, asserting that section
551.143 is facially unconstitutional because it violates the free speech provisions of the First Amendment and is vague
and overbroad.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                  1
State v. Doyal, --- S.W.3d ---- (2018)



Doyal asserted that he, a county commissioner, and a political consultant met with representatives of a local political
action committee (“PAC”) to discuss placing a road bond referendum on the November 2015 ballot, and as a result of
the meeting, a memorandum of understanding was produced, in which the Texas Patriots PAC promised its political
support for putting a road bond proposal on the commissioners' special meeting agenda. According to Doyal, he posted
the agenda for a special meeting of the Commissioners Court, and citizens praised the commissioners' work at the special
meeting and thanked them for putting a road bond on the ballot. Doyal asserted that the county attorney wrote him
a letter stating that the commissioners had complied with the requirements of TOMA, and voters passed the bond in
the November election. Doyal alleged that the discussions between himself, the other commissioner, the consultant, and
the members of the PAC were not a meeting under TOMA and were not intended to be an agreement to conspire to
avoid TOMA.

In his motion to dismiss, Doyal argued that section 551.143 of the Texas Government Code burdens free speech and
is subject to strict construction. According to Doyal, the statute facially “does not make sense[ ]” because “[m]eeting
in numbers of less than a quorum does not violate a statute that requires a quorum to meet in open session.” Doyal
contended that because TOMA applies only to specific speech by public officials, it is a content-based penal regimen
subject to review under strict scrutiny. According to Doyal's motion to dismiss, section 551.143 is constitutionally
overbroad because it prohibits a substantial amount of protected speech when judged in relation to the statute's plainly
legitimate sweep. Doyal further asserted that section 551.143 is vague and confusing because the terms “conspire” and
“secret” are not defined, and the statute fails to explain what kind of “deliberations” are covered.

 *2 The State's response in the trial court asserted that section 551.143 is “both constitutional and enforceable.”
According to the State, section 551.143 is content neutral because “it does not restrict speech based on specific content,
but simply requires that the disclosure of the speech take place in an open forum.” The State asserted that the purpose
of section 551.143 is to control the effects of closed meetings, including decreased transparency, encouragement of fraud
or corruption, and increased mistrust in governmental entities. In addition, although the State argued that intermediate
scrutiny is the proper standard for reviewing section 551.143, the State contended that even if the strict scrutiny standard
applied, section 551.143 meets that test because “it is narrowly tailored and serves a compelling state interest.”

The trial court held a hearing, but heard no testimony regarding the underlying facts. Rather, Doyal's witnesses offered
opinion testimony regarding their interpretations of section 551.143, the challenges it poses, and its constitutionality.
The trial judge signed an order granting Doyal's motion to dismiss the indictment. No party requested the trial court to
make findings of fact and conclusions of law, and none were filed. The State then filed this appeal, in which it raises two
issues for our consideration: (1) the trial court erred by dismissing the indictment on the ground that section 551.143 is
facially unconstitutionally vague and ambiguous, and (2) the trial court erred by dismissing the indictment on the ground
that section 551.143 facially violates the First Amendment and is overbroad.

“Whether a statute is facially constitutional is a question of law that we review de novo.” Ex parte Lo, 424 S.W.3d
10, 14 (Tex. Crim. App. 2013). If we determine that there is a reasonable construction which will render the statute
constitutional, we must uphold the statute. Tarlton v. State, 93 S.W.3d 168, 175 (Tex. App. Houston [14th Dist.]
2002, pet. ref'd). We presume that a statute is valid and that the Legislature did not act unreasonably or arbitrarily.
Ex parte Lo, 424 S.W.3d at 14-15. “The burden normally rests upon the person challenging the statute to establish its
unconstitutionality.” Id. at 15.

“The First Amendment which prohibits laws ‘abridging the freedom of speech’ limits the government's power to
regulate speech based on its substantive content.” State v. Stubbs, 502 S.W.3d 218, 224 (Tex. App. Houston [14th Dist.]
2016, pet. ref'd); see U.S. Const. amend. I. “Content-based regulations are those that distinguish favored from disfavored
speech based on the idea or message expressed.” Stubbs, 502 S.W.3d at 224. “[W]hen the government seeks to restrict and
punish speech based on its content, the usual presumption of constitutionality is reversed.” Ex parte Lo, 424 S.W.3d at
15. “Content-based regulations (those laws that distinguish favored from disfavored speech based on the ideas expressed)



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       2
State v. Doyal, --- S.W.3d ---- (2018)


are presumptively invalid, and the government bears the burden to rebut that presumption.” Id. Accordingly, we apply
strict scrutiny to content-based regulations. Id. On the other hand, if the statute punishes conduct and not speech, we
apply a rational basis level of review to determine if the statute has a rational relationship to a legitimate state purpose.
See Broadrick v. Oklahoma, 413 U.S. 601, 615, 93 S. Ct. 2908, 37 L. Ed. 2d 830 (1973).

Before a statute will be invalidated on its face as overbroad, the overbreadth must be real and substantial when “judged in
relation to the statute's plainly legitimate sweep.” Id. A statute should not be invalidated for overbreadth merely because
it is possible to imagine some unconstitutional application. See In re Shaw, 204 S.W.3d 9, 15 (Tex. App. Texarkana
2006, pet. ref'd). With respect to issues of vagueness, statutes are not necessarily unconstitutionally vague merely because
the words or terms employed in the statute are not specifically defined. See Engelking v. State, 750 S.W.2d 213, 215 (Tex.
Crim. App. 1988). When a statute does not define the words used therein, we give the words their plain meaning. See
Parker v. State, 985 S.W.2d 460, 464 (Tex. Crim. App. 1999); see also Tex. Gov't Code Ann. § 311.011(a) (West 2013)
(“Words and phrases shall be read in context and construed according to the rules of grammar and common usage.”).
Under the void-for-vagueness doctrine, a statute will be invalidated if it fails to define the offense in such a manner
as to give a person of ordinary intelligence a reasonable opportunity to know what conduct is prohibited. See State v.
Holcombe, 187 S.W.3d 496, 499 (Tex. Crim. App. 2006); see also Kolender v. Lawson, 461 U.S. 352, 357, 103 S. Ct. 1855,
75 L. Ed. 2d 903 (1983).

 *3 “TOMA requires that meetings of governmental bodies be open to the public.” Asgeirsson v. Abbott, 696 F.3d 454,
458 (5th Cir. 2012). Section 551.143(a) of TOMA, which makes a violation of TOMA a criminal offense, provides as
follows:

               (a) A member or group of members of a governmental body commits an offense if the member or
               group of members knowingly conspires to circumvent this chapter by meeting in numbers less than
               a quorum for the purpose of secret deliberations in violation of this chapter.

Tex. Gov't Code Ann. § 551.143(a). Chapter 551 defines the term “deliberation” as “a verbal exchange during a
meeting between a quorum of a governmental body, or between a quorum of a governmental body and another person,
concerning an issue within the jurisdiction of the governmental body or any public business.” Id. § 551.001(2) (West Supp.
2017). In addition, chapter 551 defines “governmental body” to include a county commissioners court. Id. § 551.001(3)
(B). Furthermore, chapter 551 defines a “meeting” as follows:

  (A) a deliberation between a quorum of a governmental body, or between a quorum of a governmental body and
  another person, during which public business or public policy over which the governmental body has supervision or
  control is discussed or considered or during which the governmental body takes formal action; or

  (B) except as otherwise provided by this subdivision, a gathering:

        (i) that is conducted by the governmental body or for which the governmental body is responsible;

        (ii) at which a quorum of members of the governmental body is present;

        (iii) that has been called by the governmental body; and

        (iv) at which the members receive information from, give information to, ask questions of, or receive questions from
        any third person, including an employee of the governmental body, about the public business or public policy over
        which the governmental body has supervision or control.

  ...

  The term does not include the gathering of a quorum of a governmental body at a social function unrelated to the
  public business that is conducted by the body, the attendance by a quorum of a governmental body at a regional,



                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      3
State v. Doyal, --- S.W.3d ---- (2018)


  state, or national convention or workshop, ceremonial event, or press conference, if formal action is not taken and
  any discussion of public business is incidental to the social function, convention, workshop, ceremonial event, or press
  conference.

  The term includes a session of a governmental body.

Id. § 551.001(4). Lastly, chapter 551 defines “quorum” as “a majority of a governmental body, unless defined differently
by applicable law or rule or the charter of the governmental body.” Id. § 551.001(6).


In analyzing section 551.144 of TOMA, 2 the U.S. Court of Appeals for the Fifth Circuit held that “[t]ransparency is
furthered by allowing the public to have access to government decisionmaking.... The private speech itself makes the
government less transparent regardless of its message. The statute is therefore content-neutral.” Asgeirsson, 696 F.3d at
461-62. The Asgeirsson court held that a regulation is not content-based merely because the applicability of the regulation
depends on the content of the speech. Id. at 459. “A statute that appears content-based on its face may still be deemed
content-neutral if it is justified without regard to the content of the speech.” Id. at 459-60. Doyal contends that Asgeirsson
was abrogated by Reed v. Town of Gilbert,         U.S.      , 135 S. Ct. 2218, 192 L. Ed. 2d 236 (2015). He emphasizes that this
Court need not follow cases from the Fifth Circuit Court of Appeals and argues that two additional U.S. Supreme Court
cases “show that Section 551.143 does not pass constitutional muster even under intermediate scrutiny[,]” 3 and that
Asgeirsson dealt with section 551.144, which is “a simple, clear statute[,]” but section 551.143 is “so vague that experts
call it ‘gibberish’ and are confused about its meaning and application.”

 *4 First, we note that Reed does not mention or discuss Asgeirsson, and we reject Doyal's assertion that Reed abrogated
Asgeirsson. See Reed, 135 S. Ct. at 2218-39. Second, in Reed, the issue facing the Supreme Court was the constitutionality
of a town's “Sign Code” that prohibited the display of outdoor signs without a permit, but exempted numerous categories
of signs from that requirement, including ideological signs, political signs, and temporary directional signs relating to a
qualifying event. Id. at 2224-25. In Reed, a church and its pastor wished to advertise the time and location of its Sunday
church services, which were held in a variety of different locations due to financial constraints. Id. at 2225. The church
was twice cited for exceeding the time limits for displaying temporary directional signs, as well as its failure to include
the date of the event on the signs. Id. The church filed suit in federal district court, arguing that the Sign Code violated
its freedom of speech. Id. at 2226. After the District Court granted summary judgment in favor of the town, the Court
of Appeals affirmed, and the Supreme Court granted certiorari. Id. After concluding that the town's Sign Code was
clearly not content-neutral, but instead was “content based on its face[,]” the Supreme Court held that the Sign Code
could not survive strict scrutiny because the Sign Code was not narrowly tailored to further a compelling government
interest. Id. at 2228-32.

We conclude that, unlike the circumstances in Reed, which involved the particular type of speech or message on signs,
section 551.143 of TOMA is directed at conduct, i.e., the act of conspiring to circumvent TOMA by meeting in less
than a quorum for the purpose of secret deliberations in violation of TOMA. See Tex. Gov't Code Ann. § 551.143;
Reed, 135 S. Ct. at 2228-32; Asgeirsson, 696 F.3d at 461-62. It is not the content of the deliberations that is targeted by
section 551.143; rather, section 551.143 targets the act of knowingly conspiring to engage in deliberations that circumvent
the requirements of TOMA. See Tex. Gov't Code Ann. § 551.143. “The prohibition in TOMA is applicable only to
private forums and is designed to encourage public discussion[.]” Asgeirsson, 696 F.3d at 461. Therefore, we reject Doyal's
contention that we must apply strict scrutiny in reviewing section 551.143.

This Court's opinion in Ex parte Poe, 491 S.W.3d 348 (Tex. App. Beaumont 2016, pet. ref'd), is instructive. In Ex parte
Poe, the appellant asserted that the disorderly conduct statute is facially unconstitutional due to its alleged vagueness
and its alleged violation of his rights under the First, Second, Fifth, and Fourteenth Amendments. Id. at 350. The statute
at issue in Ex parte Poe provided that “ ‘A person commits an offense if he intentionally or knowingly ... displays a
firearm or other deadly weapon in a public place in a manner calculated to alarm.’ ” Id. at 354. This Court concluded



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         4
State v. Doyal, --- S.W.3d ---- (2018)


that the statute punishes conduct (displaying a firearm in a public place in a manner calculated to cause alarm) rather
than protected expression, and that the statute bears a rational relationship to the State's legitimate interest in protecting
its citizens from harm. Id. We therefore rejected Poe's argument that strict scrutiny applied, and we began by presuming
that the statute is valid and that the Legislature did not act arbitrarily or unreasonably in enacting it. Id. We also rejected
Poe's argument that the word “alarm” was undefined and inherently subjective, and instead gave the undefined terms
in the statute their plain meaning. Id.

In the case at bar, Doyal argues that section 551.143 is vague because the terms “conspire,” “circumvent,” and “secret”
are not defined, and the statute does not explain what type of deliberations are covered. As was the case in Poe, the terms
at issue have a plain meaning. “Conspire” is commonly understood to mean “to make an agreement with a group and
in secret to do some act (as to commit treason or a crime or carry out a treacherous deed): plot together[.]” Webster's
Third International Dictionary 485 (2002). “Circumvent” means “to overcome or avoid the intent, effect, or force of:
anticipate and escape, check, or defeat by ingenuity or stratagem: make inoperative or nullify the purpose or power of
esp. by craft or scheme[.]” Id. at 410. “Secret” means “kept from knowledge or view: concealed, hidden” and “done or
undertaken with evident purpose of concealment[.]” Id. at 2052.

 *5 Doyal asserts that because chapter 551 defines “deliberation” as a verbal exchange during a meeting between a
quorum of members concerning an issue within the jurisdiction of the governmental body or any public business, yet
section 551.143 refers to deliberations of less than a quorum, the statute is unconstitutionally vague. See Tex. Gov't
Code Ann. §§ 551.001(2), 551.143. The Attorney General has opined that TOMA does not require that a governmental
body's members be in each other's physical presence to constitute a quorum, and, therefore, section 551.143 applies to
“members of a governmental body who gather in numbers that do not physically constitute a quorum at any one time
but who, through successive gatherings, secretly discuss a public matter with a quorum of that body.” Tex. Att'y Gen.
Op. No. GA-0326 p. 3 (2005). 4 The Attorney General explained that the definition of “deliberations” as used in section
551.143 “is consistent with its definition in section 551.001 because ‘meeting in numbers less than a quorum’ describes a
method of forming a quorum, and a quorum formed this way may hold deliberations like any other quorum.” Id. at p. 4;
see Esperanza Peace & Justice Ctr. v. City of San Antonio, 316 F. Supp. 2d 433, 473, 476 (W.D. Tex. 2001). The Attorney
General also opined that “[t]his construction is discernible from a plain reading of the provision.” Tex. Atty's Gen. Op.
No. GA-0326 p. 4. We find the Attorney General's reasoning persuasive.

We conclude that section 551.143 describes the criminal offense with sufficient specificity that ordinary people can
understand what conduct is prohibited. See Holcombe, 187 S.W.3d at 499. The statute provides reasonable notice of the
prohibited conduct. See Holcombe, 187 S.W.3d at 499; see also Kolender, 461 U.S. at 357, 103 S. Ct. 1855; see also Tex.
Gov't Code Ann. § 551.143. We conclude that the statute is reasonably related to the State's legitimate interest in assuring
transparency in public proceedings. See Asgeirsson, 696 F.3d at 461-62. The alleged overbreadth of section 551.143 is
not real and substantial when judged in relation to its plainly legitimate sweep. See Broadrick, 413 U.S. at 615, 93 S. Ct.
2908. Doyal has not satisfied his burden to prove that the statute is unconstitutionally vague and overbroad. See id. We
sustain the State's appellate issues, reverse the trial court's order dismissing the indictment, and remand the cause to the
trial court for further proceedings consistent with this opinion.

REVERSED AND REMANDED.


All Citations

--- S.W.3d ----, 2018 WL 761011


Footnotes




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         5
State v. Doyal, --- S.W.3d ---- (2018)


1      Doyal is the elected County Judge of Montgomery County, and not technically a commissioner. The County Judge is a member
       of Commissioners Court. Tex. Loc. Gov't Code Ann. § 81.001(a) (West Supp. 2017).
2      Section 551.144 makes calling or aiding in calling a closed meeting, closing or aiding in closing a meeting to the public, or
       participating in a closed meeting a criminal offense. Tex. Gov't Code Ann. § 551.144 (West 2017).
3      Doyal argues that under Packingham v. North Carolina,            U.S.      , 137 S. Ct. 1730, 198 L. Ed. 2d 273 (2017) and Matal
       v. Tam,      U.S.      , 137 S. Ct. 1744, 198 L. Ed. 2d 366 (2017), section 551.143 cannot survive even intermediate scrutiny.
       In those cases, the Supreme Court invalidated a law banning sex offenders from using social media and held that the First
       Amendment bars a law that prohibited disparaging trademarks. Packingham, 137 S. Ct. at 1735, 1738; Matal, 137 S. Ct. at
       1751. We reject the assertion that these cases render it impossible for section 551.143 to survive intermediate scrutiny.
4      We recognize the difficulties this language causes the State in its attempt to prove this element beyond a reasonable doubt;
       however, a statute that creates difficulty for the State in meeting its burden of proof is not unconstitutional.


End of Document                                                  © 20 8 Thomson Reuters. No c a m to or g na U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               6
            APPENDIX NO. 2

APPELLEE’S BRIEF, Cause No. 04-17-00123-CR
                                                                                        ACCEPTED
                                                                                    09-17-00123-CR
                                                                         NINTH COURT OF APPEALS
                                                                                BEAUMONT, TEXAS
                                                                                  8/21/2017 3:29 PM
                                                                             CAROL ANNE HARLEY
                                                                                             CLERK

                              NO. 09-17-00123-CR


                       COURT OF APPEALS FOR THE
                        NINTH DISTRICT OF TEXAS
                             Beaumont, Texas


                              STATE OF TEXAS
                                        Plaintiff - Appellant,

                                     v.

                                CRAIG DOYAL
                                        Defendant - Appellee.


                  Appeal from the 221st Judicial District Court
                         Montgomery County, Texas
                   Trial Court Cause No. 16-06-07315-CR
                             Hon. Randy Clapp


                    APPELLEE CRAIG DOYAL’S BRIEF


Rusty Hardin                              RUSTY HARDIN & ASSOCIATES, LLP
 State Bar. No. 08972800                  5 Houston Center
Cathy Cochran                             1401 McKinney, Suite 2250
 State Bar No. 09499700                   Houston, Texas 77010
Andy Drumheller                           Telephone: (713) 652-9000
 State Bar No. 00793642                   Facsimile: (713) 652-9800
Naomi Howard                              Email: rhardin@rustyhardin.com
 State Bar No. 24092541                   Email: ccochran@rustyhardin.com
                                          Email: adrumheller@rustyhardin.com
Attorneys for Appellee Craig Doyal        Email: nhoward@rustyhardin.com

                     ORAL ARGUMENT REQUESTED
            IDENTITY OF PARTIES AND COUNSEL
The parties and counsel listed below are involved in this matter.

Appellant:
     The State of Texas

Appellee:
     Craig Doyal

Counsel for Appellant:
     Chris Downey
     The Downey Law Firm
     2814 Hamilton Street
     Houston, Texas 77004

      David Cunningham
      2814 Hamilton Street
      Houston, Texas 77004

      Joseph R. Larsen
      Sedgwick, LLP
      1200 Smith Street
      Houston, Texas 77002

Counsel for Appellee:
     Rusty Hardin
     Cathy Cochran
     Andy Drumheller
     Naomi Howard
     RUSTY HARDIN & ASSOCIATES, LLP
     5 Houston Center
     1401 McKinney, Suite 2250
     Houston, Texas 77010




                                   ii
                                         TABLE OF CONTENTS
IDENTITY OF PARTIES AND COUNSEL ........................................................... ii 
TABLE OF CONTENTS ......................................................................................... iii 
INDEX OF AUTHORITIES......................................................................................v 
STATEMENT REGARDING ORAL ARGUMENT ............................................. ix 
ISSUES PRESENTED...............................................................................................x 
STATEMENT OF FACTS ........................................................................................1 
SUMMARY OF THE ARGUMENT ........................................................................3 
ARGUMENT .............................................................................................................5 
         I.       Because Section 551.143 is a content-based law that restricts
                  speech, it is (1) presumed unconstitutional and (2) subject to
                  strict scrutiny. ........................................................................................5 
                  A.       The Standard of Review: “Strict scrutiny” applies to all
                           content-based statutes restricting speech. ...................................5 
                  B.       Section 551.143 is a content-based regulation of speech. ..........8 
                                1. Attorney General Opinion GA-0326 (2005) rewrote
                                   Section 551.143. ...............................................................8 
                                2. Section 551.143 restricts “secret deliberations.” ............11 
                                3. A statute that singles out and regulates speech of a
                                   specific subject matter is a content-based limitation
                                   of speech, subject to strict scrutiny.................................12 
                                          a. Reed v. Town of Gilbert clarified that Section
                                             551.143 is a content-based regulation. .................12 
                                          b. Reed abrogated Asgeirsson v. Abbott. ..................15 
                                          c. The State claims that Reed, McCullen, and
                                             Asgeirsson have been analyzed by a Texas
                                             federal court. .........................................................17 
                  C.       Post-Reed, courts nationwide have invalidated numerous
                           content-based laws regulating speech. ......................................20 
                  D.       Even before Reed, laws restricting political speech were
                           especially likely to be found unconstitutional. .........................23 


                                                           iii
         II.      The State has not shown that Section 551.143 passes strict
                  scrutiny. ...............................................................................................26 
                  A.        The State has failed to prove that Section 551.143 serves a
                            compelling need that is not already met by other TOMA
                            provisions. .................................................................................26 
                                 1. TOMA addresses important, but not compelling,
                                    governmental interests. ...................................................27 
                  B.        The State has failed to prove that Section 551.143 is
                            narrowly tailored. ......................................................................31 
                                 1. Section 551.143 has the demonstrated effect of
                                    chilling public officials’ free speech. .............................34 
                  C.        Section 551.143 is unconstitutionally vague as well as
                            overbroad. .................................................................................37 
         III.     Section 551.143 does not pass even intermediate scrutiny. ................41 
PRAYER ..................................................................................................................45 
CERTIFICATE OF SERVICE ................................................................................46 
CERTIFICATE OF COMPLIANCE .......................................................................47 


                                                    APPENDIX
Defendant Craig Doyal’s Motion to Dismiss the Indictment ............................Tab A




                                                            iv
                                    INDEX OF AUTHORITIES

Cases 
Asgeirsson v. Abbott 696 F.3d 454 (5th Cir. 2012) ......................................... passim
Auspro Enterprises, LP v. Texas Dept. of Transp.
     506 S.W.3d 688 (Tex. App.—Austin 2016, pet. filed) .................................20
Burrage v. United States
     134 S. Ct. 881 (2014)......................................................................................10
Cahaly v. Larosa
     796 F.3d 399 (4th Cir. 2015) .........................................................................22
Champion v. Commonwealth
    2017 WL 636420, __ S.W.3d ___ (Ky. Feb. 16, 2017) ................................21
Citizens United v. Federal Election Commission
      130 S. Ct. 876 (2010)......................................................................................16
Defense Distributed v. U.S. Dept. of State
     121 F. Supp. 3d 680 (W.D. Tex. 2015) ...........................................................17
Defense Distributed v. U.S. Dept. of State
     2017 WL1032309 (5th Cir., Mar. 15, 2017) .................................................19
Defense Distributed v. U.S. Dept. of State
     838 F.3d 451 (5th Cir. 2016) .........................................................................18
Draego v. City of Charlotteville,Va.
     2016 WL 6834025 (W.D. Va. 2016) .............................................................25
Esperanza Peace and Justice Center v. City of San Antonio
     316 F. Supp. 2d 433 (W.D. Tex. 2001) .................................................... 32, 33
Ex parte Lo
      424 S.W.3d 10 (Tex. Crim. App. 2013) ................................................ passim
Ex parte Perry
      483 S.W.3d 884 (Tex. Crim. App. 2016) ........................................... 6, 23, 25
Ex parte Thompson
      442 S.W.3d 325 (Tex. Crim. App. 2014) ................................................. 6, 23
Florida State Bar v. B.J.F.
      491 U.S. 524 (1989).......................................................................................28

                                                        v
Grayned v. Rockford
     408 U.S. 104 (1972).......................................................................................37
In re Texas Senate
       36 S.W.3d 119 (Tex. 2000) ...........................................................................28
Ind. Civil Liberties Union v. Ind. Sec’y of State
      No. 1:15-CV-01356-SEB-DML (D. Ind. 2015) ............................................22
Jenevein v. Willing
      493 F.3d 551 (5th Cir. 2007) .........................................................................24
Long v. State
      931 S.W.2d 285 (Tex. Crim. App. 1996) ............................................... 23, 37
Mabry v. Union Parish School Board
     974 So. 2d 787 (La. App. 2014) .....................................................................10
Manzi v. State
     88 S.W.3d 240 (Tex. Crim. App. 2002) ..........................................................3
Matal v. Tam
      2017 WL 2621315 (June 19, 2017) .................................................... 5, 41, 42
Mays v. State
     476 S.W.3d 454 (Tex. Crim. App. 2015) ........................................................3
McIntyre v. Ohio Elections Comm’n
     514 U.S. 334 (1995).......................................................................................24
Mnyofu v. Board of Education of Rich Township High School Dist. 227
     2016 Westlaw 13197336 (N.D. Ill. 2016) .....................................................25
Norton v. City of Springfield
     768 F.3d 713 (7th Cir. 2014) .........................................................................21
Norton v. City of Springfield
     806 F.3d 411 (7th Cir. 2015) .........................................................................21
Packingham v. North Carolina
      2017 WL 2621313 (June 19, 2017) .......................................................... 5, 41
Penrod Drilling Corp. v. Williams
     868 S.W.2d 294 (Tex. 1993) .........................................................................17
Police Dept. of Chicago v. Mosley
      408 U.S. 92 (1972).........................................................................................15


                                                        vi
Rangra v. Brown
     566 F.3d 515 (5th Cir. 2009) .........................................................................17
Reed v. Town of Gilbert
      135 S. Ct. 2218 (2015)............................................................................ passim
Renton v. Playtime Theatres, Inc.
     475 U.S. 41 (1986).........................................................................................17
Republican Party of Minnesota v. White
     536 U.S. 765 (2002).......................................................................................24
Rideout v. Gardner
     123 F. Supp. 3d 218 (D.N.H. 2015) ..............................................................22
Rosemond v. Markham
     135 F. Supp. 3d 574 (E.D. Ky. 2015) ..............................................................23
Simon & Schuster, Inc. v. Members of the N.Y. State Crime Victims Bd.
     502 U.S. 105 (1991).......................................................................................32
Skilling v. United States
       561 U.S. 358 (2010) .......................................................................................9
State v. Bishop
       787 S.E.2d 814 (N.C. 2016) ..........................................................................22
Susan B. Anthony List v. Driehaus
      814 F.3d 466 (6th Cir. 2016) .........................................................................24
Thomas v. Schroer
     2017 WL 1208672 (W.D. Tex. March 31, 2017) ..........................................20
Turner Broadcasting Sys., Inc. v. FCC
     512 U.S. 622 (1994).........................................................................................7
United States v. Bass
      404 U.S. 336 (1971) .....................................................................................10
United States v. Salerno
      481 U.S. 739 (1987).........................................................................................6
Ward v. Rock Against Racism
     491 U.S. 781 (1989).................................................................................. 7, 17
Washington State Grange v. Washington State Republican Party
     552 U.S. 442 (2008).........................................................................................6


                                                        vii
Washington v. Glucksberg
     521 U.S. 702 (1997).........................................................................................6
Working America, Inc. v. City of Bloomington
     142 F. Supp. 3d 823 (D. Minn. 2015) .............................................................22

Other Authorities 
Adam Winkler, Fatal in Theory and Strict in Fact: An Empirical Analysis of Strict
     Scrutiny, 59 VANDERBILT L. REV. 793 (2006).................................................7
C. Robert Heath & Emily Willms Rogers, Did the Attorney General Shine Light on
     the Confusion in Texas’ Sunshine Law? Interpreting Open Meetings Act
     Provision § 551.143, 7 TEX. TECH. ADMIN. L.J. 97, 99 (2006) ................ 8, 31
Carlos Doroteo, The Texas Open Meetings Act: An Old-Fashioned, Wild-West,
      First Amendment Shoot-Out, 56 S. TEX. L. REV. 675, 708 (2015)..................9
Devon Helfmeyer, Do Public Officials Leave Their Constitutional Rights at the
     Ballot Box? A commentary on the Texas Open Meetings Act, 15 TEX. J.
     CIVIL LIB. & CIVIL RIGHTS 205, 227-28 (2010) ..................................... 29, 30
Hugh Hansen, Symposium: Most Important Free Speech Case in Many Years;
     http://www.scotusblog.com/2017/06/symposium-important-free-speech-
     case-many-years/ ...........................................................................................42
Sam Kinch, Sharpstown Stock-Fraud Scandal, The Handbook of Texas Online .....9
Scott Houston, Texas Open Meetings Act: Constitutional?, 13 TEX. TECH. ADMIN.
      L.J. 79, 100 (2011)...........................................................................................8




                                                        viii
              STATEMENT REGARDING ORAL ARGUMENT
      Oral argument is essential to the full development of the constitutional issue

in this case of first impression in the United States. Although all fifty states have

open meeting laws, no jurisdiction has a criminal conspiracy statute like Section

551.143, and apparently there has never been a successful criminal conviction for a

“walking quorum” or “daisy chain” violation of an open meetings law. This is an

issue of grave practical importance to Texas officials subject to the Texas Open

Meetings Act (TOMA).




                                         ix
                              ISSUES PRESENTED
I.     Because Section 551.143 is a content-based law that restricts speech, it is (1)
       presumed unconstitutional and (2) subject to strict scrutiny.

II.    The State has not shown that Section 551.143 passes strict scrutiny.

III.   Section 551.143 does not pass even intermediate scrutiny under the Supreme
       Court’s most recent cases.




                                          x
                                  STATEMENT OF FACTS
         In 2015, Montgomery County was choking with traffic. Residents were

demanding road relief from county commissioners. Despite public outcry, a road

bond proposal on the May 2015 ballot failed to pass, in part, because the Texas

Patriots PAC, a local Tea Party group, actively campaigned against it.            The

commissioners continued to hear complaints about traffic, but were reluctant to

risk another road bond ballot defeat. In August 2015, the PAC indicated they

would be willing to support a road bond package if their fiscal concerns were

addressed. Representatives of the PAC requested a meeting with County Judge

Doyal. Facilitated by Marc Davenport, Judge Doyal and Commissioner Riley met

with the PAC to hear proposals for reconsidering a road bond proposal. After the

meeting, the PAC, Judge Doyal, and Commissioner Riley held a press conference

announcing the results of the meeting, and Judge Doyal announced that he was

placing a revised road bond on the agenda for consideration by the full

Commissioners’ Court. After discussion and public comment, the Commissioners’

Court voted unanimously to put a new road bond on the November ballot. Two

months later, voters passed the road bond by 60%, whereas the May proposal had

failed by 60%.1




1
    See Appendix A, Motion to Dismiss, pp. 4-6 for additional background facts.

                                                 1
         The State filed criminal charges against Montgomery County Judge Craig

Doyal, Commissioners Charley Riley and Jim Clark, and Marc Davenport, a

political consultant, for purportedly conspiring to violate the Texas Open Meetings

Act (TOMA).

         After an evidentiary hearing, the trial judge granted Judge Doyal’s Motion to

Dismiss because Government Code, Section 551.143, violated the Free-Speech

Clause of the First Amendment.

         Judge Doyal agrees with the State that whether Section 551.143 passes

constitutional muster is a question of law, not a question of fact. The hearing on

the motion to dismiss gave the State an opportunity to present evidence to prove

that this penal law served a compelling governmental need and was narrowly

tailored to serve only that compelling need. Judge Doyal and his fellow defendants

offered evidence that the statute is both overbroad (covers too much protected

speech) and under-inclusive (does not cover the most important public officials)

and was unconstitutionally vague.

         In the interest of brevity, the witnesses’ testimony is referred to only at

relevant points in this brief.2


2
    To the extent that the legal issues are supported by witnesses’ testimony or credibility
    assessments, appellate courts defer to the trial judge who, as Johnny-on-the-Spot, is best
    situated to make those judgments. Thus, all facts are viewed in the light most favorable to the

                                                 2
                        SUMMARY OF THE ARGUMENT
      The purpose of the Texas Open Meetings Act (TOMA) is to increase

governmental transparency, discourage fraud and corruption, and decrease public

mistrust of government.       Judge Doyal respects and embraces transparency in

governmental affairs. He does not challenge TOMA as a “sunshine” statutory

scheme to ensure openness.

      However, one single conspiracy statute within that Act—Section 551.143—

is unconstitutionally overbroad and vague. It is a content-based regulation of

speech which restricts “secret deliberations,” i.e. speech, about “public business”

by public officials gathering in less than a quorum outside of a properly posted

open meeting. It acts as a blunderbuss when a stiletto is needed. By its vagueness

and breadth, it “chills” the free speech rights of public officials.

      As a content-based law that restricts speech, Section 551.143 is presumed

unconstitutional and is subject to strict scrutiny. Under Reed v. Town of Gilbert,

135 S. Ct. 2218 (2015), the Supreme Court’s most recent relevant case, a law

regulating speech is “content-based” if that law “applies to particular speech

because of the topic discussed or the idea or message expressed.” Id. at 2227. As

the Court of Criminal Appeals has explained, “[i]f it is necessary to look at the

 party prevailing in the trial court. See Mays v. State, 476 S.W.3d 454, 459 (Tex. Crim. App.
 2015); Manzi v. State, 88 S.W.3d 240, 254 (Tex. Crim. App. 2002) (Cochran. J, concurring).


                                             3
content of the speech to decide if the speaker violated the law, then the regulation

is content-based.” Ex parte Lo, 424 S.W.3d 10, 15 n.12 (Tex. Crim. App. 2013).

      Section 551.143 is a content-based statute because one must know what

public officials are saying when they gather in less than a quorum. If they are

talking about “public business” or “an issue within the jurisdiction of the

governmental body,” then Section 551.143 applies.         If they are talking about

baseball or the weather, then Section 551.143 does not apply.

      The State has failed to show that Section 551.143 passes strict scrutiny. It

has failed to show that this specific statute (as opposed to TOMA as a general

scheme) (1) serves a compelling governmental interest; (2) is necessary to protect

that interest which cannot be adequately protected by other means, and (3) is

narrowly tailored to serve only that compelling interest, i.e., that it does not

prohibit more speech than is necessary.

      The State relies almost exclusively upon a pre-Reed Fifth Circuit case,

Asgeirsson v. Abbott, 696 F.3d 454 (5th Cir. 2012), in arguing that Section 551.143

is a “content-neutral” law subject to intermediate scrutiny.

      First, Asgeirsson was abrogated by Reed, which contradicted its premise and

reasoning.




                                          4
      Second, this court need not follow Fifth Circuit cases, but it must follow the

precedent of the Supreme Court and the Court of Criminal Appeals.

      Third, even if Asgeirsson were still good law and the controlling precedent,

the most recent Supreme Court cases, Packingham v. North Carolina, 2017 WL
2621313 (June 19, 2017), and Matal v. Tam, 2017 WL 2621315 (June 19, 2017),

show that Section 551.143 does not pass constitutional muster even under

intermediate scrutiny.

      Fourth, and most important, Asgeirsson dealt with Section 551.144, which is

a simple, clear statute: Public officials–look around you; if there’s a quorum, you

must conduct a properly posted open meeting under TOMA. Section 155.143, on

the other hand, is so vague that experts call it “gibberish” and are confused about

its meaning and application.

                                    ARGUMENT

I.    Because Section 551.143 is a content-based law that restricts speech, it is
      (1) presumed unconstitutional and (2) subject to strict scrutiny.

      A.     The Standard of Review: “Strict scrutiny” applies to all content-
             based statutes restricting speech.
      Appellate courts review de novo whether a statute is facially constitutional.

Ex parte Lo, 424 S.W.3d 10, 14 (Tex. Crim. App. 2013). When someone attacks

the constitutionality of a statute, courts usually begin with the presumption that the

statute is valid and that the legislature has not acted unreasonably or arbitrarily. Id.

                                           5
at 15. Normally, the burden rests on the person challenging the law to establish its

unconstitutionality. Id. But when the State seeks to restrict or punish speech based

on its content, that usual presumption is reversed. Id.3

          Content-based regulations are presumptively invalid, and the State must

rebut that presumption. Id.4              Courts apply the "most exacting scrutiny to


3
    The State argues that the Supreme Court disfavors facial challenges and quotes Washington
    State Grange v. Washington State Republican Party, 552 U.S. 442, 450-51 (2008). That case
    involved a lawsuit filed immediately after Washington enacted a “modified blanket primary”
    system in which candidates could express their political party preference on the ballot
    regardless of whether the party approved of them. The parties filed suit, claiming that this
    system violated their First Amendment rights of free association because voters would think
    the candidates were supported by the political party. Unfortunately, they did not wait to see
    whether voters really were confused. It was all speculation because the law had not yet been
    applied to any elections. There was no live controversy and no risk yet to either a candidate or
    a political party.

    Here, however, there certainly is a case and controversy and grave risk. County Judge Doyal
    and Commissioner Riley were charged with committing a crime under Section 551.143 and are
    positioned, as were John Lo and Ronald Thompson, to mount a pretrial facial challenge to its
    constitutionality under the First Amendment. Ex parte Lo,424 S.W.3d at 14; Ex parte
    Thompson, 442 S.W.3d 325, 333 (Tex. Crim. App. 2014). A facial challenge to the
    constitutionality of a criminal statute is best made before trial so that the defendant, if he
    prevails, need not endure the extravagant time, expense, and anxiety that any such criminal
    trial entails, when the ultimate outcome is a matter of law, not fact. See Ex parte Perry, 483
S.W.3d 884, 902 (Tex. Crim. App. 2016) (facial challenge to penal statute on First Amendment
    grounds may be made–and appealed–pretrial).
4
    The State has mistakenly relied on cases that do not deal with the Free Speech Clause in stating
    that one who makes a facial challenge to a law “must show ‘that no set of circumstances exists
    under which [the statute] would be valid’” or that the statute lacks any “plainly legitimate
    sweep.” Appellant’s Brief at 22 and 30. Those cases, United States v. Salerno, 481 U.S. 739,
    745 (1987) (finding that Bail Reform Act which authorized pretrial detention was not facially
    unconstitutional under the Eight Amendment), and Washington v. Glucksberg, 521 U.S. 702,
    740, n. 7 (1997) (holding that Washington’s ban on assisted suicide was rationally related to
    legitimate government interests), are irrelevant to a discussion of constitutionality under the
    First Amendment, which has its own jurisprudence and standards. See Ex parte Perry, 483

                                                  6
regulations that suppress, disadvantage, or impose differential burdens upon speech

because of its content." Id. (quoting Turner Broadcasting Sys., Inc. v. FCC, 512
U.S. 622, 642 (1994)).

         To satisfy the strict-scrutiny standard, a law that regulates speech must be

(1) necessary to serve a compelling state interest and (2) narrowly drawn. Ex parte

Lo, 424 S.W.3d at 15. “A law is narrowly drawn if it employs the least restrictive

means to achieve its goal and if there is a close nexus between the government's

compelling interest and the restriction.” Id.5

         But if a less restrictive means of serving the compelling interest could be as

effective in achieving the legitimate purpose of the statute, then the law in question

does not satisfy strict scrutiny. Id. Given this test, “It is the rare case in which a

speech restriction withstands strict scrutiny.” Reed v. Town of Gilbert, 135 S. Ct.
2218, 2236 (2015). (Kagan, J., concurring) (citations and quotations omitted).6


    S.W.3d at 902-03 (“Under the First Amendment's “overbreadth” doctrine, a law may be
    declared unconstitutional on its face, even if it might have some legitimate applications.”).
5
    Regulations that are content-neutral, i.e. that regulate speech without regard to its content, are
    subject to a less exacting “intermediate scrutiny” which requires that the challenged law not be
    “substantially broader than necessary” to achieve the government’s important interest. Ward v.
    Rock Against Racism, 491 U.S. 781, 799-800 (1989).
6
    Colloquially, “strict in theory, fatal in fact.” According to one source, seventy percent of all
    laws subject to strict scrutiny in federal courts are struck down, while seventy-eight percent of
    challenged laws affecting speech are struck down. Adam Winkler, Fatal in Theory and Strict
    in Fact: An Empirical Analysis of Strict Scrutiny, 59 VANDERBILT L. REV. 793 (2006).


                                                   7
         B.      Section 551.143 is a content-based regulation of speech.
         Section 551.143(a) states:

                 A member or group of members of a governmental body
                 commits an offense if the member or group of members
                 knowingly conspires to circumvent this chapter by
                 meeting in numbers less than a quorum for the purpose of
                 secret deliberations in violation of this chapter.

         On its face, this statute does not make sense. According to one expert

witness, the statute is “gibberish.” (RR2 at 40). Gathering in numbers of less than

a quorum does not violate a statute that requires a quorum to meet in open session.

You either have a quorum or you don’t; with the former you have open meetings,

with the latter, you have informal discussions.

                 1.     Attorney General Opinion GA-0326 (2005) rewrote Section
                        551.143.
         From its enactment in 1973, courts, commentators, experts, and (most

importantly) public officials who try to obey this criminal law have been

confused.7 So confused, that in 2004 (some thirty years after it had originally been


7
    See generally, C. Robert Heath & Emily Willms Rogers, Did the Attorney General Shine Light
    on the Confusion in Texas’ Sunshine Law? Interpreting Open Meetings Act Provision §
    551.143, 7 TEX. TECH. ADMIN. L.J. 97, 99 (2006) (“Despite these attempts at clarification” by
    courts and attorney general opinions “confusion persists, and local officials desiring to steer
    clear of violating the Act look for a bright-line rule that clearly defines when discussions
    among members of a governing body outside a formal public meeting are permissible and
    when they are not.”); Scott Houston, Texas Open Meetings Act: Constitutional?, 13 TEX. TECH.
    ADMIN. L.J. 79, 100 (2011) (“Even with vast knowledge of the act [TOMA], practitioners still
    have trouble advising clients. Many elected officials ask if they can talk about public business
    with other members of the governmental body outside of a properly posted meeting.

                                                  8
enacted but apparently never used in the criminal context)8 Tom Maness, the long-

time Jefferson County District Attorney, requested an Attorney General opinion

about it. He “had significant doubt as to the constitutionality of the statute,” there

was “significant disagreement” as to its intended meaning, and he was concerned

that it was “void for vagueness.”9

          The Attorney General basically rewrote the statute to prohibit:

                  A member or members of a governmental body who
                  knowingly conspire to circumvent [TOMA] by gathering
                  in numbers that do not physically constitute a quorum at
                  any one time but who through successive gatherings
                  create a quorum of that body for the purpose of secret
                  deliberations in violation of [TOMA].10


     Generally, the answer is no.”); Carlos Doroteo, The Texas Open Meetings Act: An Old-
     Fashioned, Wild-West, First Amendment Shoot-Out, 56 S. TEX. L. REV. 675, 708 (2015) (“The
     sheer complexity and confusion arising out of this real world event [the Port of Houston board
     member fight] provides a strong case that TOMA is overbroad and vague, since it is difficult to
     discern when exactly the law has been broken.”).
8
     Section 551.143 was added to the original 1967 Open Meetings Act in 1973, after the 1971
     Sharpstown stock-fraud scandal. Sam Kinch, Sharpstown Stock-Fraud Scandal, The
     Handbook of Texas Online. In 1993, the Open Meetings Act was codified in chapter 551 of
     the Texas Government Code.
9
    https://texasattorneygeneral.gov/opinions/opinions/50abbott/rq/2004/pdf/RQ0291GAf
10
      As one expert witness testified, the only way for Section 551.143 to mean what the AG’s
     opinion says it means is to invent a lot of new words and put them in the statute (RR2 at 56).
     But an AG opinion cannot add new words or new definitions to a penal statute–a law that must
     be strictly construed and whose provisions are interpreted under the Rule of Lenity to favor the
     defendant, not the State.

     It is a “familiar principle that ‘ambiguity’ in the ambit of criminal statutes should be resolved
     in favor of lenity.” Skilling v. United States, 561 U.S. 358, 410 (2010). That principle
     prevents courts from giving the words of a criminal statute “a meaning that is different from

                                                   9
We are told by Attorney General Opinion GA-0326 (2005) that the purpose of

Section 551.143 is to prevent and punish a “walking quorum” or “daisy chain”

secret deliberation. Id. at *2. This occurs, according to the Attorney General, when

members conspire to commit a criminal offense by having secret deliberations

through serial communications with each other until a quorum is reached. Id. Of

course, that is not what the law actually says.11 The Attorney General simply

found that construction “discernible” from his own reading. Id.12



     [their] ordinary, accepted meaning, and that disfavors the defendant.” Burrage v. United
     States, 134 S. Ct. 881, 891 (2014). And it means that when a criminal statute has two possible
     readings, courts do not “‘choose the harsher alternative’” unless the legislature has “‘spoken in
     language that is clear and definite.’” United States v. Bass, 404 U.S. 336, 347–349 (1971).
11
      A Kansas civil statute does say what the Attorney General argues that Section 551.143 meant
     to say. See Appendix A, Motion to Dismiss, fn. 8.
12
      According to a 1990 Louisiana Attorney General Opinion, “a ‘walking quorum’ is a meeting
     of a public body where different members leave the meeting and different members enter the
     meeting so that while an actual quorum is never physically present an actual quorum during the
     course of the meeting participates in the discussion.” Mabry v. Union Parish School Board,
     974 So. 2d 787, 789 (La. App. 2014) (quoting Op. Atty. Gen. No. 90-349, July 26, 1990). The
     Mabry court held that the “casual telephone encounters where several board members
     individually and separately discussed the situation” concerning an employment contract would
     have “to reach a much more structured level with secretive binding force on at least a quorum
     of the membership before the Open Meetings Act would be implicated.” Id. The court
     explained:

          [W]e find that the informal exchange of ideas and opinions preliminary to a
          meeting of elected officials is important for the issues of agenda setting and
          compromise that make a deliberative body function efficiently. For one member
          to have a phone conversation with another, wherein opinions and thoughts on a
          topic are expressed, does not mean or create a presumption that those parties’
          views will be fixed in stone in solidarity before the public meeting.


                                                   10
                 2.     Section 551.143 restricts “secret deliberations.”
          The State has not cited a single case from Texas or any other jurisdiction

involving a successful criminal conviction under Section 551.143 or for having a

“walking quorum” deliberation, and Judge Doyal is unable to find such a case in

any of the 50 states that have Open Meetings laws.13

          Nonetheless, Judge Doyal assumes that what the Legislature intended to

prohibit and punish in Section 551.143 is some sort of “secret deliberation.” A

“deliberation” is defined as “a verbal exchange during a meeting between a

quorum of a governmental body, or between a quorum of a governmental body and

another person, concerning an issue within the jurisdiction of the governmental

body or any public business.” Section 551.001(2). Therefore, the law, on its face,

prohibits and punishes certain “verbal exchanges,” i.e., speech. Of course, Section

551.143 directly contradicts the statutory definition of “deliberation” which

requires a quorum, but Section 551.143 makes it a crime for “deliberations” by less

than a quorum of members. Those two statutes are impossible to reconcile. So




     Id. at 790. Louisiana courts construe their open-meetings law in a common-sense manner to
     provide both openness for the public and sufficient means for public officials to obtain
     information and exchange views on public business.
13
     See Appendix A, Motion to Dismiss, fns. 2& 3 for an explanation of the Westlaw searches.


                                                11
even beyond the First Amendment problems, the statute is unenforceable as self-

contradictory “gibberish.” It is a classic oxymoron.

          But putting aside unenforceability, the next question is whether that speech

restriction is content-based. It is.

                  3.      A statute that singles out and regulates speech of a specific
                          subject matter is a content-based limitation of speech,
                          subject to strict scrutiny.

                          a.      Reed v. Town of Gilbert clarified that Section 551.143
                                  is a content-based regulation.
          The United States Supreme Court recently reiterated that “content-based”

regulations of speech are subject to strict scrutiny. Reed v. Town of Gilbert, 135
S. Ct. 2218 (2015).14 And, unremarkably, the Supreme Court explained that a law


14
      Reed involved a town’s sign code which divided signs that do not need city permits into three
     categories: “ideological” (signs “communicating a non-commercial message or ideas”),
     “political,” and “temporary directional signs relating to a qualifying event.” 135 S. Ct. at 2224.
     These categories are “based on the type of information they convey.” Id. And the code
     imposes more stringent restrictions on temporary directional signs than the other two types. Id.
     at 2225.

     A small, cash-strapped church that held services “catch-as-catch-can” at various town locations
     sued because the law governing their “temporary directional signs” was more restrictive in
     time, place, and manner than the other two sign categories. Although lower courts admitted
     that a police officer had to read the church’s sign before he knew whether it fell into the third
     category, they called the law “content-neutral” by saying that the town’s “interests in
     regulating temporary signs are unrelated to the content of the sign.” Id. at 2226.

     The Supreme Court in essence said, “So what?” The law, on its face, is content-based,
     regardless of (1) the legitimate reasons for enacting it, (2) whether it singles out one particular
     idea or viewpoint for differential treatment, or (3) whether that law seems a “reasonable” time,
     place, and manner regulation. Id. at 2227-30. If you need to know the content of the speech or
     sign to know if the particular law applies–Stop. That’s enough. The law is content-based and

                                                    12
regulating speech is “content-based,” if that law “applies to particular speech

because of the topic discussed or the idea or message expressed.” Id. at 2227.

          That is, does one need to know what was said before deciding the law

applies to that “verbal exchange”? If yes, then the law is content-based on its

face.15 For example, suppose two council members are standing in the City Hall

rotunda, talking, gesturing, and putting their heads together, then one leaves and a

third council member approaches and begins to talk to the first. Does Section

551.143 apply to their “verbal exchanges”?16 We don’t know until we hear what

they were discussing—maybe the weather (or a baseball game) or maybe a road

bond (or traffic lights).

          Section 551.143 applies only to “verbal exchanges” about “an issue within

the jurisdiction of the governmental body or any public business.”                         Section



     subject to strict scrutiny. Id. (“Because the Town’s Sign Code imposes content-based
     restrictions on speech, those provisions can stand only if they survive strict scrutiny”).
15
      In Reed, the Supreme Court explained that a law may be content-based in either of two ways:
     (1) facially by regulating speech by its topic or subject or (2) inferentially when the
     government’s purpose or justification for enacting the law depends on the underlying idea or
     message expressed. That is, the law is facially neutral, but the motives or purpose in enacting
     it were content-based. 135 S. Ct. at 2228. Because Section 551.143 is content-based on its
     face, we need not address the second prong, just as the Reed Court did not need to address that
     second, inferential, prong.
16
      The right question for the constitutional inquiry is whether the statute applies at all, not
     whether this evidence is sufficient to show that they have conspired to commit an offense
     under Section 551.143.


                                                  13
551.001(2).         The applicability of Section 551.143, therefore, depends on the

subject or topic of the conversation. If the topic is “public business” (whatever that

is) or “any issue within the jurisdiction” of the city council, then Section 551.143

regulates and limits that speech. It is a classic, straight-forward example of a

content-based statute.17 See Reed, 135 S. Ct. at 2227 (noting that “[s]ome facial

distinctions based on a message are obvious, defining regulated speech by

particular subject matter”);18 see also Ex parte Lo, 242 S.W.3d at 15, n.12.

          One must look at the content of a member’s “verbal expression” to decide

whether Section 551.143 applies to gatherings of less-than-a-quorum; therefore,

under Reed and Lo, it is a content-based regulation of speech, and it is subject to

strict scrutiny.




17
      For example, a law that prohibits one from giving any speech at Hyde Park Corner between
     midnight and 6:00 a.m. is a neutral time, place, and manner restriction. However, a law that
     prohibits anyone (or just a public official) from giving a speech about “public business”
     between midnight and 6:00 a.m. is a content-based statute subject to strict scrutiny, even
     though it might also be a reasonable time, place, and manner restriction.
18
     Even when a regulation does not address content on its face, it is considered content-based if it
     cannot be “justified without reference to the content of the regulated speech.” Reed, 135 S. Ct.
     at 2227.


                                                   14
                         b.     Reed abrogated Asgeirsson v. Abbott.
          Reed has caused heartburn in courts across America because it reiterated19

that if a law regulating speech is content-based, then strict scrutiny applies. Period.

The Supreme Court explained that over the years this simple, common-sense

doctrine had been muddied by courts suggesting that content-based regulations

weren’t subject to strict scrutiny if, for example, “the purpose and justification for

the law are neutral.” Id. at 2228 (“A law that is content based on its face is subject

to strict scrutiny regardless of the government’s benign motive, content-neutral

justification, or lack of ‘animus toward the ideas contained’ in the regulated

speech.”).

          That is what led the Fifth Circuit astray in Asgeirsson v. Abbott, 696 F.3d
454 (5th Cir. 2012), when it upheld TOMA as a “content-neutral” scheme.

Asgeirsson was decided three years before Reed clarified that strict scrutiny applies

to all content-based laws affecting speech.20 The Fifth Circuit stated,



19
      In Police Dept. of Chicago v. Mosley, 408 U.S. 92, 96 (1972), the Supreme Court invalidated a
     picketing statute because it prohibited picketing within 150 feet of schools, except for
     picketing that involved labor disputes. That was a content-based regulation in which
     application of the law depended on whether the picketing in question dealt with the subject of
     labor disputes. It was an improper content-based regulation of speech. Id. Reed is not new
     law, it is old law, Mosley, reaffirmed.
20
      See Appendix A, Motion to Dismiss, pp. 9-14, for a history of “The Alpine case” and
     Asgeirsson.


                                                 15
                  A regulation is not content-based, however, merely
                  because the applicability of the regulation depends on the
                  content of the speech. A statute that appears content-
                  based on its face may still be deemed content-neutral if it
                  is justified without regard to the content of its speech.

Id. at 460.21 “No, no, no,” said the Supreme Court in Reed. If the applicability of

the law depends on the content of the speech, it is content-based and strict scrutiny

applies. Period. End of story.


21
      The Fifth Circuit suggested that TOMA is a “disclosure” law just like the political campaign-
     reporting requirements discussed in Citizens United v. Federal Election Commission, 130 S. Ct.
876 (2010). A “disclosure” law is one that opens up and reveals past events. For example,
     campaign contributions must be “disclosed” or made public after the recipient accepts them. Id.
     at 914. We “disclose” something after it has occurred.

     Similarly, the Texas Public Information Act (Texas Open Records Act), Tex. Gov’t Code
     chapter 552, is a “disclosure” act requiring that all governmental bodies (the same bodies that
     are required to hold open meetings) make the records of their prior activities and decisions
     open to the public upon request. For example, any public citizen or newspaper reporter may
     request a copy of all emails, phone logs, or minutes by commissioners that are kept by the
     county government concerning a specific topic. Although certain sections of TOMA might be
     considered “disclosure” statutes, e.g., the posting of an agenda to “disclose” to the public what
     topics had been decided upon for discussion at an open meeting, Section 551.143 is certainly
     not a “disclosure” law, it is a “regulation of speech” law. (RR3 at 27-28; explaining that
     Citizens United is a disclosure statute, as are the time, place, and manner rules concerning a
     governmental meeting, but Section 551.143 is a “prohibition” statute, so Citizens United is
     inapplicable to it). It is the Open Records Act that is analogous to Citizen’s United, not Section
     551.143.

     As the experienced trial judge noted at the hearing, if Section 551.143 were deemed a
     “disclosure” law, then any violation would presumably be cured if the officials disclosed and
     reaffirmed their prior discussions and decisions in a regularly posted open meeting (RR2 at
     158-159). How could it still be a crime if public disclosure cured the violation?

     Of course, the main focus in Citizens United was striking down, on First Amendment grounds,
     a statute that was “an outright ban, backed by criminal sanctions” restricting corporate political
     donations made close to the time of an election as a violation of free-speech rights.” Id. at 888-
     89. Section 551.143. The same type of ban is at issue in Section 551.143.


                                                   16
          The Fifth Circuit in Asgeirsson, like the Ninth Circuit in Reed, mistakenly

thought that even if a statute was content-based on its face, other justifications

could save it from strict scrutiny.22 But now the Fifth Circuit, like the Ninth

Circuit, this court, and the Court of Criminal Appeals (which had predicted the

Reed holding in its 2013 Ex parte Lo decision),23 must, under the Supremacy

Clause, follow the United States Supreme Court.24

                         c.      The State claims that Reed, McCullen, and Asgeirsson
                                 have been analyzed by a Texas federal court.
          The State in its brief cites Defense Distributed v. U.S. Dept. of State, 121
F. Supp. 3d 680 (W.D. Tex. 2015), a federal district court case, as support for its


22
      In all fairness, the Supreme Court may have led courts astray in such cases as Ward v. Rock
     Against Racism, 491 U.S. 781, 799-800 (1989) (noting that “[t]he principal inquiry in
     determining content neutrality, in speech cases generally and in time, place, or manner cases in
     particular, is whether the government has adopted a regulation of speech because of
     disagreement with the message it conveys”), and Renton v. Playtime Theatres, Inc., 475 U.S.
41, 47-48 (1986) (upholding a zoning ordinance and suggesting that, in some instances, a law
     that appears content-based on its face might still be deemed content-neutral if it were justified
     without regard to the content of the speech such as “secondary effects”). But as the Supreme
     Court explained as it distinguished Ward in Reed, “an innocuous justification cannot transform
     a facially content-based law into one that is content-neutral.” 135 S. Ct. at 2228.
23
      The Fifth Circuit itself had accurately predicted the Reed result and reasoning in Rangra, its
     first TOMA decision. Rangra v. Brown, 566 F.3d 515, 521 (5th Cir. 2009) (“A speech
     regulation is content-based if it defines the regulated speech by reference to its content”;
     agreeing that the criminal provisions of TOMA are “content-based regulations that require the
     state to satisfy the strict-scrutiny test in order to uphold them.”). Reed resurrected Rangra and
     abrogated Asgeirsson. See Appendix A, Motion to Dismiss, pp. 9-14.
24
     See Penrod Drilling Corp. v. Williams, 868 S.W.2d 294, 296 (Tex. 1993) (Texas courts “are
     obligated to follow only higher Texas courts and the United States Supreme Court.”).


                                                   17
contention that Asgeirsson is still valid after Reed. Appellant’s Brief at 38-39. The

State claims that Reed, McCullen, and Asgeirsson were all analyzed by the district

court when it denied injunctive relief based on, among other factors, the substantial

likelihood of the plaintiff’s First Amendment claim succeeding on the merits.

While the district court made such an analysis, the Fifth Circuit did not approve it.

Defense Distributed v. U.S. Dept. of State, 838 F.3d 451 (5th Cir. 2016). The

majority of the three-judge panel of the Fifth Circuit in its review of the district

court’s denial of injunctive relief expressly declined to address the First

Amendment.25           The panel focused instead on the balancing of harm test for

granting injunctive relief.

          However, Judge Edith Jones declared, “I dissent from this court’s failure to

treat the issues raised before us with the seriousness that direct abridgments of free

speech demand.” Id. at 461 (Jones, J., dissenting). She explained exactly how the

25
     The Fifth Circuit majority asserts three times that its opinion in Defense Distributed v. U.S.
     Dept. of State, 838 F.3d 451 (5th Cir. 2016), does not address the merits of the First
     Amendment claims made by the plaintiffs who were seeking injunctive relief:
           “[W]e decline to address the merits requirement.” Id. at 458.
           “We therefore affirm the district court’s denial and decline to reach the question of
            whether Plaintiff-Appellants have demonstrated a substantial likelihood of success on
            the merits [of their First Amendment claim].” Id. at 460.
           “These are difficult questions, and we take no position on the ultimate outcome other
            than to agree with the district court that it is not yet the time to address the merits [of
            the First Amendment claim].” Id. at 461.



                                                   18
U.S. State Department violated Defense Distributed’s First Amendment rights and

chastised the district court for its analysis: “The district court, moreover, clearly

erred in gauging the level of constitutional protection to which this speech is

entitled: intermediate scrutiny is inappropriate for the content-based restriction at

issue here. (Why the majority is unwilling to correct this obvious error for the sake

of the lower court’s getting it right on remand is a mystery).” Id. at 463.

      While the majority opinion shed no light on whether Asgeirsson was still

valid law—the case wasn’t mentioned once—the dissent made the proper analysis

of speech regulations and looked at many of the same issues present in this case:

plain meaning of the statute, whether the statute regulates speech, and the proper

constitutional analysis.

      The State cannot claim that its reliance on Asgeirsson and intermediate

scrutiny would survive Fifth Circuit review post-Reed. Not only did Judge Jones

reject use of Asgeirsson and intermediate scrutiny for content-based speech

regulations, but four other Fifth Circuit judges believed that Defense Distributed

should have been granted en banc rehearing and the merits of the First Amendment

claim addressed. Defense Distributed v. U.S. Dept. of State, 2017 WL1032309

(5th Cir., Mar. 15, 2017). Judge Jennifer Elrod issued a scathing dissent from the

denial of rehearing and scolded the majority for relying on “a mere assertion of a


                                          19
national security interest.” Id. at *2. In sum, the Fifth Circuit has definitely not

reaffirmed Asgeirsson after Reed.

          C.     Post-Reed, courts nationwide have invalidated numerous content-
                 based laws regulating speech.
          The Austin Court of Appeals has noted that many courts across the nation

were surprised by the Reed decision as they had “construed pre-Reed precedent as

allowing ‘content-based regulations [to be treated] as content neutral if the

regulations are motivated by a permissible content-neutral purpose.’”                   Auspro

Enterprises, LP v. Texas Dept. of Transp., 506 S.W.3d 688, 700 (Tex. App.—

Austin 2016, pet. filed) (invalidating portions of Texas Highway Beautification

Act as a content-based regulation of speech that was not narrowly tailored to serve

compelling governmental interests).26 Nonetheless, the Austin Court of Appeals

was constrained to follow Reed rather than an earlier Texas Supreme Court

decision upholding the challenged law. Id. at 698-700.




26
      See also Thomas v. Schroer, 2017 WL 1208672 (W.D. Tex. March 31, 2017) (noting Auspro
     and agreeing that the billboard Act was subject to strict scrutiny under Reed and it was not
     sufficiently narrowly tailored; held unconstitutional).


                                                20
          Indeed, content-based laws regulating speech have been falling like

dominoes after Reed clarified when a law affecting speech is content-based and,

therefore, subject to strict scrutiny.27

          For example, the Seventh Circuit had originally upheld an anti-panhandling

statute against a First Amendment challenge because it regulated by subject matter

rather than by viewpoint. Norton v. City of Springfield, 768 F.3d 713, 717-18 (7th

Cir. 2014). The law was called a content-neutral regulation of time, place, and

manner of speech prohibiting “oral request[s] for an immediate donation of

money,” but permitting signs and oral pleas to send money later. Id. On rehearing

after Reed, the court reversed itself and held that the Supreme Court “abolishe[d]

any distinction between content regulation and subject-matter regulation” and

made it clear that “a speech regulation targeted at specific subject matter is content

based even if it does not discriminate among viewpoints within that subject

matter.”       Norton v. City of Springfield, 806 F.3d 411, 412 (7th Cir. 2015).28



27
     The cases are collected on a weekly basis at 24 A.L.R. 7th Art. 6 (“Construction and
     Application of Reed v. Town of Gilbert, Ariz, Providing that Speech Regulation Targeted at
     Specific Subject Matter is Content-Based Even If It Does Not Discriminate Among Viewpoints
     Within that Subject Matter”).
28
      See also Champion v. Commonwealth, 2017 WL 636420, __ S.W.3d ___ (Ky. Feb. 16, 2017)
     (anti-panhandling statute struck down as a content-based unconstitutional regulation of
     speech).


                                               21
Application of a “time, place, or manner” doctrine to a statute that targets a

specific subject matter of speech can no longer be deemed content-neutral. Id.

          Under Reed, a statute prohibiting “ballot selfies” was struck down despite

the state’s claim that (1) the law’s purpose was to prevent “vote buying and voter

coercion,” and (2) it was a reasonable time, place, and manner restriction.29 So

was a South Carolina law prohibiting certain robocalls30 and North Carolina’s

cyber-bullying law.31             A Minnesota statute regulating certain door-to-door

solicitations was struck down under Reed because it required a license for the

solicitation of some, but not all, materials.32 And a Kentucky law prohibiting a




29
     Rideout v. Gardner, 123 F. Supp. 3d 218 (D.N.H. 2015) (“Because the law require[d]
     regulators to examine the content of the speech to determine whether it include[d]
     impermissible subject matter,” it was subject matter-based discrimination), aff’d, 838 F.3d 65
     (1st Cir. 2016), cert. denied 137 S. Ct. 1435 (April 3, 2017); see also, Ind. Civil Liberties Union
     v. Ind. Sec’y of State, No. 1:15-CV-01356-SEB-DML, at *19 (D. Ind. 2015) (same).
30
     Cahaly v. Larosa, 796 F.3d 399, 402-05 (4th Cir. 2015).
31
      State v. Bishop, 787 S.E.2d 814, 817-21 (N.C. 2016) (statute that criminalized posting
     “private, personal or sexual information pertaining to a minor” was content-based; although
     protecting children from online bullying was a compelling interest, the law was not narrowly
     tailored–criminalizing personal information to “annoy” a minor swept too broadly).
32
      Working America, Inc. v. City of Bloomington, 142 F. Supp. 3d 823 (D. Minn. 2015) (even
     though city had benign motive and content-neutral justification of reducing fraud and criminal
     activity and honoring homeowners' heightened expectation of privacy inside their own home,
     ordinance treated solicitors differently depending on function or purpose of their speech, and
     need to obtain license depended on content of message).

                                                   22
newspaper columnist without an in-state license from writing a “family

psychologist” advice column was content-based and invalid after Reed.33

          Most of these statutes were merely civil regulations of speech, not penal

provisions that criminalized speech. When determining the constitutionality of

criminal sanctions against speech, strict scrutiny is frequently lethal in its demand

for a particularly compelling governmental need and an extremely narrow

tailoring. See Ex parte Perry, 483 S.W.3d at 912-17 (coercion of a public official

statute facially unconstitutional under Free-Speech Clause); Ex parte Thompson,

442 S.W.3d 325, 330 (Tex. Crim. App. 2014) (improper photography statute

facially unconstitutional in violation of freedom of speech); Ex parte Lo, 424
S.W.3d at 14; see also Long v. State, 931 S.W.2d 285, 297 (Tex. Crim. App. 1996)

(stalking statute facially unconstitutional and vague because its language was too

expansive).

          D.     Even before Reed, laws restricting political speech were especially
                 likely to be found unconstitutional.
          Political speech is at the very core of the First Amendment, and courts are

especially protective of persons exercising their free-speech rights when discussing

politically controversial or public-interest issues.            McIntyre v. Ohio Elections
33
     Rosemond v. Markham, 135 F. Supp. 3d 574, 581-85 (E.D. Ky. 2015) (attempt by state board of
     psychologists to regulate parenting advice in newspaper was a content-based restriction which
     did not survive strict scrutiny under Reed).


                                                 23
Comm’n, 514 U.S. 334, 347-48 (1995).34 Both before and after Reed, no form of

speech is more protected than this core political speech which enjoys “exacting”

scrutiny, upholding restrictions only when they are narrowly tailored to serve an

“overriding state interest.” Id. at 347.

          Thus, under McIntyre and Reed, an Ohio law that prohibited and punished

political false statements that include all false speech about a candidate, not just

defamatory or fraudulent remarks, was content-based and failed the exacting

scrutiny given political speech.35

          Even before Reed, rules restricting the political and free speech rights of

judges were struck down both by the Supreme Court36 and the Fifth Circuit.37 It

should not be said that a Texas County Judge, who acts as the chief executive of a




34
      McIntyre involved an Ohio election statute that prohibited the distribution of anonymous
     campaign literature. The Supreme Court held that the law violated the First Amendment right
     to “anonymous” free speech.
35
      Susan B. Anthony List v. Driehaus, 814 F.3d 466, 473-76 (6th Cir. 2016) (state’s political
     false-statement laws were content-based; they burdened core political speech, were not
     sufficiently narrowly tailored, and did not withstand strict scrutiny).
36
      Republican Party of Minnesota v. White, 536 U.S. 765, 781-82 (2002) (state’s rule prohibiting
     judicial candidates from announcing their views on disputed legal or political issues violated
     the free-speech rights of judges and judicial candidates).
37
      Jenevein v. Willing, 493 F.3d 551, 557-58 (5th Cir. 2007) (judiciary commission’s order
     censuring Texas judge because of the content of his speech about public affairs and alleged
     abuses of process in a particular case violated his free-speech rights).


                                                 24
county, or his fellow commissioners have fewer free-speech rights than a county

judge who sits on a trial bench.38

          Similarly, laws that target “defamatory attacks” at city council meetings39

and “criticism” of officials at school board meetings40 have been struck down post-

Reed as content-based and failing to survive strict scrutiny in the context of

political gatherings.

          That is not to say that all content-based statutes regulating speech fail strict

scrutiny. Some can survive. But the government’s power to criminalize speech,

especially political speech by public officials discussing public business, must be

extremely limited and closely scrutinized, never assumed.



38
      The State analogizes the free-speech restrictions in Section 551.143 to the rules regarding ex
     parte communications during a trial. That is a false analogy. It is Section 551.144 and its rules
     regarding an open meeting that is analogous to the rules regarding the conduct of a trial.
     Outside of the courtroom and outside of the open meeting forum, both judges and members of
     a governmental entity still have their normal free-speech rights to discuss “public business”
     and controversial topics of community concern. Just as judges have a right to private speech
     about “public business,” so do public officials. See Perry, 483 S.W.3d at 915-17 (public
     officials have a First Amendment right to engage in expression, even threats, regarding their
     official duties).
39
      Draego v. City of Charlotteville,Va., 2016 WL 6834025, * (W.D. Va. 2016) (city's rule
     banning speakers from making "defamatory attacks on groups" at city council meetings was
     not content-neutral because a speaker and the council must assess whether speech had a
     “character-attacking” content under Reed; violated First Amendment).
40
      Mnyofu v. Board of Education of Rich Township High School Dist. 227, 2016 Westlaw
     13197336 (N.D. Ill. 2016) (school board violated plaintiff's First Amendment rights under
     Reed by preventing him from criticizing school officials during board meetings).


                                                   25
II.    The State has not shown that Section 551.143 passes strict scrutiny.
       Because Section 551.143 imposes content-based restrictions on speech, that

 law may stand only if it survives strict scrutiny, “which requires the Government to

 prove that the restriction furthers a compelling interest and is narrowly tailored to

 achieve that interest.” Reed, 135 S. Ct. at 2231.

       The State argues that the purpose of TOMA is to increase transparency of

 government, discourage fraud and corruption, and decrease public mistrust of

 governmental entities. Judge Doyal agrees wholeheartedly. He does not challenge

 TOMA as a general open-meetings scheme. But having a benign intent will not

 save a constitutionally defective statute like Section 551.143.

       A.     The State has failed to prove that Section 551.143 serves a
              compelling need that is not already met by other TOMA
              provisions.
       The issue in this case is not TOMA. It is the one overbroad and vague

 criminal conspiracy provision within that act which has a tremendous “chilling”

 effect on public officers and their constituents.        Section 551.143 does not

 effectively serve any compelling governmental interest, and it is not narrowly

 tailored to achieve only a compelling interest.




                                          26
                  1.     TOMA addresses important,                     but    not     compelling,
                         governmental interests.

          The point of TOMA is to ensure that decisions made by government entities

are made in open meetings so that citizens may see and hear their public officials

discuss, debate, and decide upon matters within their jurisdiction. That is an

important public interest, but it is not an essential or compelling one. If it were,

our two main lawmaking entities—the United States Congress and the Texas

Legislature—would be subject to the same strictures. These legislative bodies are

the main focus of public concern over the openness and accessibility of

government entities, yet they are not required to obey and abide by these

transparency laws.

          As the current Washington political scene shows, national laws are not

always crafted or much discussed in public; a pro forma vote after secret political-

party deliberations suffices. The Texas Legislature originally intended for TOMA

to apply to its own deliberations,41 but, under its rulemaking authority, it exempts

itself.42 A law that addresses a “compelling” governmental need should apply to


41
      It was, after all, enacted in response to the legislative scandal surrounding the Sharpstown
     stock-fraud scandal and the involvement of Speaker Gus Mutscher as well as other lawmakers
     in possible bribery concerning that affair. Presumably, the Legislature did not want legislators
     giving favorable treatment to bills based on bribery rather than merit.
42
     Ms. Jennifer Riggs, an expert on TOMA, testified at the motion hearing that TOMA applies to
     Texas legislators, but that they “suspend the rules” of TOMA on a daily basis so that they can

                                                  27
all lawmaking entities, across the board, while laws that address a lesser,

“important,” governmental need may apply selectively to some lawmaking

entities.43 Only those laws that serve compelling governmental needs could satisfy

the first strict-scrutiny prong.

          TOMA’s regulatory “stick” is Section 551.144, the prohibition of “closed”

meetings which “1) prevent transparency; (2) encourage fraud and corruption; and

(3) foster mistrust in government.” Asgeirsson, 696 F.3d at 461 (discussing the

purpose of Section 551.144). That statute is clear and easy to understand. If a

quorum of the members of a governmental entity meets to deliberate on “public

business” or “an issue within the jurisdiction of the governmental body,” then it

must do so in a properly posted public meeting.




     get their work done (RR3 at 56-57). She is correct. See In re Texas Senate, 36 S.W.3d 119,
     120 (Tex. 2000) (“Section 551.003 "prohibit[s] secret meetings of the legislature, committees
     of the legislature, and other bodies associated with the legislature, except as specifically
     provided in the constitution. This provision clearly covers the Committee of the Whole Senate.
     Thus, its meeting and votes cannot be secret "except as specifically provided" by the Texas
     Constitution.”). The Texas Constitution explicitly permits the Legislature to create its own
     rules and so it exempts itself from TOMA. But, as Ms. Riggs explained, the legislators do not
     intend to violate TOMA with their hallway conferences, logrolling, and informal vote
     counting, they simply want to serve their constituents and pass needed legislation, just as local
     officials try to do. (RR3 at 91).
43
      See Florida State Bar v. B.J.F., 491 U.S. 524, 542 (1989) (Scalia, J., concurring) (noting that a
     law's under-inclusiveness—its failure to reach all speech that implicates the interest—is
     evidence that an interest is not compelling or “of the highest order,” because it suggests that the
     government itself doesn't see the interest as compelling enough to justify a broader statute).


                                                    28
          All 50 states have open meetings laws like TOMA, but fewer than 20 have

any criminal provisions.44 No other state has a special conspiracy provision like

Section 551.143. It would seem peculiar that, if this conspiracy statute were

“necessary to meet a compelling” government need, not one of the other 49 states

with equally important needs for open meeting laws considered this type of law

necessary. The State has failed to offer any proof as to why (1) any state with an

open-meetings law would have a compelling need for this type of criminal-

conspiracy law or (2) why Texas’s public officials are so different from those in

every other jurisdiction that they require such an overly broad criminal prod.45

          TOMA already has ample remedies for violations of its provisions: any

action taken during an improper meeting is voidable,46 an aggrieved person may




44
      Texas is the only state to integrate a criminal penalty directly into its open meeting laws.
     Eighteen states have some criminal penalty—usually a fine—for a violation of the state’s open
     meeting laws. Devon Helfmeyer, Do Public Officials Leave Their Constitutional Rights at the
     Ballot Box? A commentary on the Texas Open Meetings Act, 15 TEX. J. CIVIL LIB. & CIVIL
     RIGHTS 205, 227-28 (2010) (listing all nineteen states along with their penalties; twelve of
     them would permit jail as an option for intentionally or knowingly participating in a closed
     meeting under a statute like Section 551.144).
45
      After all, making the Penal Code conspiracy provision (Section 15.02) applicable to TOMA
     would punish any miscreant members who knowingly conspire to violate the law that requires
     an open meeting and would suffice to deter those who try to avoid open meetings.
46
     Section 551.141.


                                                 29
file for an injunction in a declaratory judgment action,47 and criminal sanctions

may be sought for a “closed meeting” under Section 551.144.

          Other states have addressed transparency in government in different ways:

(1) they do not criminalize open meeting violations—civil deterrence is sufficient;

(2) they do not criminalize any meetings of less than a quorum of public officials;

or (3) they use criminal penalties only if the statutory language is explicit, not

subject to misinterpretation, and prohibits only rotating, simultaneous, or serial

“walking quorums.”48 Section 551.143 does not follow any of those paths. It is

not narrowly tailored to punish only speech which clearly threatens a compelling

(or even important) governmental interest of open government. Instead, it sweeps

so broadly that “open meetings” experts counsel their public-official clients to

avoid talking to fellow officials outside of a properly posted open meeting.49

          Constitutional challenges to other open meetings laws (made before Reed)

have been unsuccessful, but none of those cases involved a criminal penalty.50

After all, the purpose of open-meetings laws is not to make criminals out of public
47
     Section 551.142.
48
     See Helfmeyer, supra note 45 at 227-28.
49
      The State pooh-poohs the testimony of the defense experts, but fails to explain away the
     several law review articles that have analyzed Section 551.143 and concluded that it is
     confusing, vague, and unconstitutional. See note 8 supra listing those articles.
50
     Id. 229-30.


                                               30
officials, but to subject their governmental decision-making to the scrutiny of the

citizens.

          Two competing interests drive TOMA: “the public’s right to know about the

workings of its governmental bodies, and the need to ensure members of

governmental bodies are informed and act efficiently.”51 Both of these goals are

essential to good government; neither is more important or compelling than the

other. Congress and the Texas Legislature have struck the balance firmly in favor

of the rights of the public official. TOMA tilts local government slightly the other

way, but it is essential that public officials have sufficient avenues to become well-

informed, both about their fellow officials’ concerns and those of the public. Only

the least restrictive means of achieving the goal of open government will pass

muster when circumscribing a public official’s free speech rights.

          Section 551.143 does not meet that test.

          B.     The State has failed to prove that Section 551.143 is narrowly
                 tailored.
          According to the First Amendment overbreadth doctrine, a statute is facially

invalid if it prohibits a “substantial” amount of protected speech “judged in relation

to the statute's plainly legitimate sweep.” Ex parte Lo, 424 S.W.3d at 18. The


51
     Heath & Rogers, supra note 8 at 98-99.


                                              31
“narrowly tailored” prong of the strict scrutiny test is basically the reverse of

saying that the law is overbroad or over-inclusive.52

          In various opinions and training aids, the Attorney General has relied upon

Esperanza Peace and Justice Center v. City of San Antonio, 316 F. Supp. 2d 433

(W.D. Tex. 2001), its Poster Child case, in trying to explain and apply Section

551.143. In Esperanza, a federal district court held that the mayor should not have

held a series of meetings and telephone calls with council members on the evening

before the council meeting to discuss the City’s budget and to obtain a consensus

on its changes. The judge explained:

                  [A] meeting of less than a quorum is not a “meeting”
                  within the Act when there is no intent to avoid the Act’s
                  requirements. On the other hand, the Act would apply to
                  meetings of groups of less than a quorum where a
                  quorum or more of the body attempted to avoid the
                  purpose of the Act by deliberately meeting in groups of
                  less than a quorum in closed sessions to discuss and/or
                  deliberate public business, and then ratifying their actions
                  as a quorum in a subsequent public meeting.

Id. at 476.         This was a civil case seeking injunctive relief, not a criminal

prosecution. And clearly the purpose of the calls and “closed” meetings was to

52
       See, e.g., Simon & Schuster, Inc. v. Members of the N.Y. State Crime Victims Bd., 502 U.S.
105, 120-21 (1991) (“Son of Sam” law requiring publishers to escrow income from books
     written by those accused of crime was over-inclusive because it applies to works on any
     subject if they include any thoughts or recollections about a crime, and its broad definition of
     "person convicted of a crime" allows the Board to escrow the income of an author who admits
     in his work to committing a crime, whether he was ever actually accused or convicted).


                                                  32
“achieve a consensus on changes to the budget” by the entire council before the

next day’s open meeting. Id. at 442. A budget decision was made by the entire

council in a pre-meeting before the open meeting.                    That case is simple and

straightforward.

          If only Section 551.143 were so simple. It is not. It does not require that a

quorum meet. It does not require that a quorum make a decision or achieve a

consensus. Talking about “public business” by “numbers less than a quorum” to

purportedly “circumvent” TOMA will suffice. It is dramatically overbroad and

vague and has an in terrorem chilling effect upon both public officials and their

constituents. It does prohibit the Esperanza situation—the true daisy chain of

sequential meetings53—but it potentially prohibits much more speech that should

be free and unfettered under the First Amendment.

          Indeed, given the “walking quorum” Attorney General opinion, section

551.143 could criminalize public officials who have been approached individually

by a citizen, asked to support a bill, and told that a fellow official has already done

so. The “daisy chain” is created by the citizen talking to each public official

serially and getting a positive response from each. Or the mayor’s secretary
53
      A more narrowly tailored statute might prohibit “meetings in numbers of less than a quorum
     for the purpose of [having] sequential or multiple secret deliberations that would together
     constitute a quorum and reaching a decision as a result of those sequential meetings.” See RR3
     at 41).


                                                 33
calling each council member to ask if he would like a particular item—school

buses for example—on the agenda for the next open meeting could make a daisy

chain.

                 1.     Section 551.143 has the demonstrated effect of chilling
                        public officials’ free speech.
          At the motion hearing, witnesses expressed a number of concerns about

Section 551.143:

                Who does it apply to? Just members of the government entity?
                 Citizens acting with members? The statute begins with the phrase “A
                 member or members”—does that mean one member can conspire all
                 by himself? Or with only one member and then some citizens? Or
                 lobbyists? The city manager? The mayor? (RR2 at 43).

                Does Section 551.143 apply when three city council members running
                 for re-election all attend the same political house party and talk about
                 “public business”?54 What if the first two leave, but the third arrival
                 gets a summary of what was said? (RR2 at 64).

                Suppose a commissioner blogs about public policy–other members
                 who read that blog might be influenced; could the blogger be deemed
                 to have violated Section 551.143?         And what if the other
                 commissioners should post a comment on the blog? “God help them.”
                 (RR3 at 33-34).

                As Ms. Riggs noted, “The very act of trying to keep it legal could be
                 what helps prove, under [Section 551.143] a conspiracy.” (RR3 at 47).
                 “You can do an awful lot with [Section 551.143] in hindsight to make



54
      See Atty. Gen. Op. JC-0203 (if two members of a subcommittee appear at an official
     “speaking engagement” and participate in a discussion of “public business,” TOMA applies).


                                               34
                  things look like a violation, totally innocent communications.” (RR3
                  at 49).55

          The practical result if Section 551.143 is deemed constitutional is that more

and more government would be conducted by staff members, city managers, and

the board’s executive director (RR2 at 76). They are the keepers of information

and, unlike elected or appointed officials, may discuss public business with each

other and the citizenry without concern for TOMA if they share that information

with the responsible public officials only in an open meeting.

          As the mayors testified at the hearing, Section 551.143 scares them:

                 Mayor Charles Jessup of Meadows Place said that Section 551.143 is
                  a “very convoluted and confusing statute. . . I really don’t understand
                  it. . . . We try to avoid conversations, and the discussion of a walking
                  quorum has come up. We’re not sure exactly how that works, but it
                  scares us all to death.” (RR2 at 222).

                 He admitted that he had “been in a position this week three times
                  alone of possible violation of [TOMA]” and then he explained the
                  innocent circumstances. (RR2 at 227).

                 Eric Scott, the mayor of Brookshire, testified that he had attended the
                  Kennedy School of Government at Harvard, and he thinks that
                  Section 551.143 “actually stopped good governance” because he


55
     Charlie Zech, a lawyer who advises public entities and boards, explained how members are in
     jeopardy if two of them want to have a talk about a public matter. They meet in a quiet room
     so that a third member will not join them and create a prohibited quorum. They are
     intentionally avoiding the Act, but is that in fact a “conspiracy to circumvent” the Act, even
     though it is perfectly innocent (RR4 at 85). Is the attempt to comply with the law by avoiding
     meetings in which a quorum would be present, in fact, evidence of circumventing the law and,
     therefore, of violating it?


                                                 35
            cannot have a “free flow of communication and exchange of ideas”
            with his fellow council members or citizens. (RR2 at 263-264).

           Section 551.143 “makes me believe that they can go to jail very
            easily, and no one wants to go to jail.” (RR2 at 266). It “chills” his
            ability to express himself and solicit others’ opinions (RR2 at 270).

           Mayor Jim Kuykendall of Oak Ridge North explained that Section
            551.143 “basically neuters everybody.” (RR3 at111). The city
            manager puts items on the agenda and gives the city council members
            information. The members do not feel that they can talk to each other
            or members of the public outside of a properly posted open meeting
            (RR3 at 114). The law makes him a “figurehead,” because the city
            manager is the real boss, but she could be in trouble for talking to
            each member. (RR3 at 116-117).

           After learning about this case, Mayor Kuykendall is afraid he has
            broken the law. He fears just being indicted would be devastating
            financially (RR3 at 117).

           Even the State’s witness, former Houston City Councilman James
            Rodriguez, stated that he has never “knowingly” been a part of a
            “rolling quorum”; he repeatedly used the term “err on the side of
            caution” because he doesn’t want to be charged with a TOMA crime.
            (RR5 at 18, 20, 32, 37, 55).

      All of these public officials agreed that, because of their fear of being

charged with a crime under Section 551.143, they “erred on the side of caution.”

That confusing, vague criminal conspiracy law “chilled” their speech.

      Criminalizing innocuous, fact-finding discussions and inquiries by public

officials would lead to anemic government.       This law discourages not only

discussion between public officials, but between public officials and members of

the public because that citizen might then talk individually to a quorum of the

                                        36
council. Imagine what would happen if this criminal law were applied to the

members of Congress or the Texas Legislature.

          C.     Section 551.143 is unconstitutionally vague as well as overbroad.
          According to both Supreme Court56 and Court of Criminal Appeals57

precedent, criminal laws must be sufficiently clear in at least three respects.

                First, a person of ordinary intelligence must have a reasonable
                 opportunity to know what is prohibited. Long, 931 S.W.2d at 287.

                Second, the law must establish clear guidelines for law enforcement.
                 Id.

                Third, when First Amendment freedoms are implicated, the law must
                 be sufficiently definite to avoid chilling protected expression. Id.

          The demand for clarity is paramount.             When a statute burdens First

Amendment rights, the vagueness doctrine demands greater specificity than in

other contexts to adequately preserve the right of free expression because

"[u]ncertain meanings inevitably lead citizens to steer far wider of the unlawful

zone than if the boundaries of the forbidden areas were clearly marked." Grayned,
408 U.S. at 109. In other words, it “chills” free speech.



56
     Grayned v. Rockford, 408 U.S. 104, 108 (1972).
57
      Long v. State, 931 S.W.2d 285 (Tex. Crim. App. 1996) (provision of harassment statute
     referring to conduct that was likely to “annoy” or “alarm” was vague and reasonable person
     standard could not be read into it; entire statute declared unconstitutional under First
     Amendment).


                                               37
      Section 551.143 is unclear and vague on its face by making it a crime for a

member (or members) of a governmental body to “conspire” to meet in numbers of

less than a quorum “to circumvent” TOMA for the purpose of “secret

deliberations” about “public business” or “an issue within the jurisdiction of the

government body.”

      First, what is the meaning of “conspire” in this statute? Conspire as defined

in Section 15.02 of the Penal Code? Some sort of common-law meaning of

conspire?   Merely an agreement to meet to discuss public business?             Or an

agreement to meet with the purpose to have “secret deliberations”? Or with the

intent to circumvent TOMA?

      What does “circumvent” mean in this context? Does it mean circumvent as

in attempting to violate the law or does it mean attempting to comply with the law

by making sure that members always have legitimate discussions about “public

business” in numbers of less than a quorum? (RR2 at 43). If members A and B are

discussing road bonds when member C walks over, is it evidence of circumventing

or complying with TOMA when A says, “Go away, C, we don’t want a quorum

talking about road bonds”?

      “Deliberation” means “a verbal exchange,” and a verbal exchange is defined

as “oral, not written,” but does this section include written emails, text messages,




                                         38
or blogs? (RR2 at 54). Does it include comments on one member’s blog by other

members?

      And because the very definition of “deliberation” in TOMA depends upon

the presence of a quorum, how can it be said that gatherings of less than a quorum

can have a “deliberation”?

      What is the distinction between a verbal exchange about “public business”

and one about “an issue within the jurisdiction of the governmental body”? Does

“public business” forbid a city council member from discussing the federal health

care bill with a quorum of the council outside of an open meeting? Or expressing

his views about health care bills at a public forum with his fellow council members

and a federal senator?

      What, under Section 551.143, does the word “secret” mean? Does it mean

that only the “conspirators” are present? If the gathering of a quorum is not

“noticed” under TOMA, is it a “secret” meeting even if it is held in Times Square

at High Noon? (RR3 at 24-25). Or a 4th of July picnic with two council members

present and giving speeches about buying school busses, knowing that the press

and public will circulate their words to the other three council members before the

open meeting the next day?




                                        39
          That vagueness of language and lack of statutory precision leads to arbitrary

enforcement. As the hearing witnesses explained, such Monday morning hindsight

gives “a prosecutor the ability to pick and choose” and leads to selective

enforcement (RR3 at 51). Prosecutors “have the power to go out and pick those

whose communications they don’t like” under Section 551.143 (RR3 at 61).58 For

that reason, lawyers advise their public-official clients to not talk to other members

of their governmental entity except in a properly posted open meeting. And public

officials shudder in their boots because they could so easily be indicted and be

beggared by defending themselves in court, regardless of their innocent intent.

This concern chills their free-speech and deters them from doing their job

effectively and efficiently.

          In sum, Section 551.143 is unconstitutionally overbroad and impermissibly

vague. Therefore, this court should affirm the order of the experienced trial judge

granting Judge Doyal’s motion to dismiss.




58
     Charlie Zech, an attorney advising public entities and boards, agreed that the enforcement of
     Section 551.143 “just depends on how aggressive or ambitious your district attorney is”
     because the law itself “gives no guidance” about “what conduct is being prohibited.” (RR4 at
     20, 22). He tells members not to talk to each other outside of an open meeting, even thought
     that has a “chilling effect” on their First Amendment rights. “Jail is going to have a chilling
     effect on anything, but especially when you don’t know how, why, or when you will go to
     jail.” (RR4 at 29).


                                                  40
III.        Section 551.143 does not pass even intermediate scrutiny.
            Even if some court could hold that Section 551.143 is content-neutral and

  intermediate scrutiny applied, two brand new Supreme Court cases show that this

  statute is unconstitutional under that standard also.                 This law, like those in

  Packingham v. North Carolina, 137 S. Ct. 1730 (2017), and Matal v. Tam, 137
S. Ct. 1744 (2017), violates the Free Speech Clause of the First Amendment.

            To survive intermediate scrutiny, a law must be “narrowly tailored to serve a

  significant governmental interest.” Packingham, 137 S. Ct. at 1736. That is, “the

  law must not ‘burden substantially more speech than is necessary to further the

  government’s legitimate interest.’” Id.

            In Packingham, the Supreme Court invalidated a law banning sex offenders

  from using social media.59 The Court stated that a “fundamental principle of the

  First Amendment” was that everyone should “have access to places where they can

  speak and listen, and then, after reflection, speak and listen once more.” Id. at

  1732. The Internet is now ubiquitous and courts should “exercise extreme caution

  before suggesting that the First Amendment provides scant protection for access”


  59
       Lester Packingham pled guilty in 2002 of taking indecent liberties with a child. In 2010, he
       got in trouble again when he posted on Facebook to thank God for having a traffic ticket
       dismissed. After a police officer saw his post, Packingham was charged and convicted under a
       North Carolina law that makes it a felony for a convicted sex offender to use social-networking
       websites that allow minors to create an account.


                                                    41
to social-networking sites like Facebook and Twitter. Id. That law was overly

broad because it barred sex offenders from accessing much more than just prurient

sexual materials. The State had failed to meet “its burden to show that this

sweeping law is necessary or legitimate to serve” the purpose of keeping convicted

sex offenders away from vulnerable victims. Id. at 1737. The government “may

not suppress lawful speech as the means to suppress unlawful speech,” but that was

what the North Carolina law did. It swept too broadly. Id. at1738.

          Similarly, in Matal v. Tam, one of the most important recent free speech

cases,60 the Court held that the First Amendment bars a law prohibiting

“disparaging” trademarks.61 People are free to express ideas that offend others. Id.

at 1751.        First, the argument that trademarks are “government” speech and,

therefore, the First Amendment did not apply was just wrong. The government did

not dream up the trademarks, i.e., the speech; it tried to control other people’s

speech. Id.         Second, even if the trademarks were commercial speech, the


60
     Hugh Hansen, Symposium: Most Important Free Speech Case in Many Years;
     http://www.scotusblog.com/2017/06/symposium-important-free-speech-case-many-years/
61
     Simon Tam asked the U.S. Patent and Trademark Office (PTO) to register the name of his
     band: The Slants. Tam and the band members agreed that the term “slants” is often regarded
     as derogatory to Asians (like themselves), but they wanted to “reclaim” the term and erase its
     negative connotations. The PTO rejected Tam’s request and cited a provision of federal
     trademark law barring the PTO from registering trademarks that may “disparage” other people,
     whether they are dead or alive.


                                                 42
“disparagement” clause was not sufficiently narrow to advance “a substantial

interest.” Id. at 1764-65.62 And the disparagement clause sweeps too broadly

because it applies to all disparaging trademarks, including those that disparage

racists or sexists. “It is not an anti-discrimination clause,” but instead “a happy-

talk clause.” Id. at 1765.

          This year’s two Supreme Court free-speech cases show that even when

courts apply intermediate scrutiny, rather than strict scrutiny, the law in question

may not be broader than necessary to accomplish the important governmental

objective. Section 551.143 does not become any less broad or any less vague

under intermediate scrutiny than under strict scrutiny.

          The State argues that, because the Fifth Circuit, in Asgeirsson, upheld the

constitutionality of Section 551.144 under intermediate scrutiny, this court should

uphold the constitutionality of Section 551.143 under that same analysis. The

State assumes that all TOMA statutes are fungible: If one is constitutional, all are.

Not true.




62
      The government said the disparagement clause was necessary to protect “the orderly flow of
     commerce” and to prevent “underrepresented groups” from being inundated with “demeaning
     messages in commercial advertising.” But that boils down to preventing offensive speech
     which may be “hateful . . . but the proudest boast of our free speech jurisprudence is that we
     protect the freedom to express the thought we hate.” Id.


                                                 43
      For example, in Ex parte Lo, the Court of Criminal Appeals held that one

subsection of the “solicitation of a minor” statute (the “dirty words” section)

violated free speech, while heavily hinting that another section (actual solicitation

by requesting an illegal sexual act) did pass constitutional muster. 424 S.W.3d at

16-17. The Court compared and contrasted the two different subsections of the

same law to show how they differed–one overly broad and vague, the other

carefully targeted.

      The same is true here. Section 551.144 is simple and clear. It prohibits

“closed meetings”—deliberations about public business by a quorum of a

governmental entity without following TOMA requirements. Section 551.143 has

been repeatedly criticized by legislators, lawyers, law review articles, and public

officials as confusing, incoherent, and unconstitutional on its face.        It is a

masterpiece of obfuscation. For that reason, it has apparently never before been

successfully used for criminal prosecution during its more than forty years on the

books.

      No matter what one calls it or how one cuts it, Section 551.143 violates the

Free Speech Clause of the First Amendment because it is overly broad and

unconstitutionally vague.




                                         44
                                    PRAYER
      Judge Doyal respectfully requests this court to uphold the trial judge’s ruling

that Section 551.143 is unconstitutional and cannot be the basis for a criminal

prosecution.   This court should affirm the trial court’s order dismissing the

indictment.

                                             Respectfully submitted,

                                             Rusty Hardin & Associates, LLP

                                              /s/ Rusty Hardin
                                             Rusty Hardin
                                              State Bar. No. 08972800
                                             Cathy Cochran
                                              State Bar No. 09499700
                                             Andy Drumheller
                                              State Bar No. 00793642
                                             Naomi Howard
                                              State Bar No. 24092541
                                             5 Houston Center
                                             1401 McKinney, Suite 2250
                                             Houston, Texas 77010
                                             Telephone: (713) 652-9000
                                             Facsimile: (713) 652-9800
                                             Email: rhardin@rustyhardin.com
                                             Email: ccochran@rustyhardin.com
                                             Email: adrumheller@rustyhardin.com
                                             Email: nhoward@rustyhardin.com

                                             Attorneys for Appellee Craig Doyal




                                        45
                         CERTIFICATE OF SERVICE
      I hereby certify that on the 21st day of August, 2017, a true and correct copy

of the foregoing Appellee’s Brief was electronically filed and served on

Appellant’s counsel of record listed below:

      Chris Downey                            Via Email
      The Downey Law Firm
      2814 Hamilton Street
      Houston, Texas 77004
      Email: chris@downeylawfirm.com

      David Cunningham               Via Email
      2814 Hamilton Street
      Houston, Texas 77004
      Email: cunningham709@yahoo.com

      Joseph R. Larsen                   Via Email
      Sedgwick, LLP
      1200 Smith Street
      Houston, Texas 77002
      Email: joseph.larsen@sedgwicklaw.com



                                               /s/ Naomi Howard
                                              Naomi Howard




                                        46
                     CERTIFICATE OF COMPLIANCE
      I hereby certify that Appellee’s Brief was prepared in Microsoft Word in

Times New Roman, 14-point font. The word count function shows that, excluding

the sections exempted under TRAP 9.4(i)1, the brief contains 11,856 words.



                                             /s/ Naomi Howard
                                            Naomi Howard




                                       47
                      APPENDIX NO. 3

DEFENDANT DOYAL’S MOTION TO DISMISS, Cause No. 16-06-07315-CR
                                                                 Received and E-Filed for Record
                                                                 3/20/2017 3:24:12 PM
                                                                 Barbara Gladden Adamick
                                                                 District Clerk
                                                                 Montgomery County, Texas


                       CAUSE NO. 16-06-07315

STATE OF TEXAS                     §                IN THE DISTRICT COURT OF
                                   §
v.                                 §        MONTGOMERY COUNTY, TEXAS
                                   §
CRAIG DOYAL                        §                  221st JUDICIAL DISTRICT




                    DEFENDANT CRAIG DOYAL’S
                 MOTION TO DISMISS THE INDICTMENT




                    RUSTY HARDIN & ASSOCIATES, LLP


                             Cathy Cochran
                        State Bar No. 09499700
                       ccochran@rustyhardin.com

                               Rusty Hardin
                         State Bar No. 08972800
                        rhardin@rustyhardin.com

                             Naomi Howard
                        State Bar No. 24092541
                       nhoward@rustyhardin.com

                            5 Houston Center
                    1401 McKinney Street, Suite 2250
                         Houston, Texas 77010
                       Telephone: (713) 652-9000
                       Facsimile: (713) 652-9800

                        Attorneys for Craig Doyal
                                                Table of Contents

I.     Factual Background.............................................................................................. 3

II.    Section 551.143 Burdens Free Speech and Is Subject to Strict ........................... 6
       Construction.

       A.        2005 Attorney General Opinion ................................................................. 6
                 Not binding authority and inconsistent with precedent from other
                 jurisdictions with Open Meeting laws

       B.        The “Alpine Case” ...................................................................................... 9
                 The proper standard for reviewing speech: strict scrutiny or
                 intermediate scrutiny?

       C.        Section 551.143 Must Be Reviewed under Strict Scrutiny. ...................... 14

III.   Section 551.143 Is Constitutionally Overbroad. .................................................. 16

IV.    Section 551.143 Is Vague and Confusing. ......................................................... 17

V.     Prayer ................................................................................................................. 19




                                                              ii
To the HONORABLE JUDGE RANDY CLAPP sitting by appointment to the 221st District Court:

       NOW COMES Defendant CRAIG DOYAL, who moves to dismiss the indictment in

the above-captioned case. Judge Doyal would show the following:

       The criminal conspiracy provisions of Section 551.143 of the Texas Open

Meetings Act (TOMA) are facially unconstitutional. This statute cannot be enforced with

criminal sanctions1 because it violates the Free Speech provisions of the First

Amendment and is vague and overbroad.

       Judge Doyal has not found report of any successful criminal conviction from

Texas2 or any other American jurisdiction based upon the “walking quorum” conspiracy

theory that is alleged as the basis of the conspiracy.3 This is not surprising because


       1
          TOMA may be enforced through various civil proceedings, including injunctions,
mandamus, and declaratory judgment actions that may be brought by interested persons,
including a city, the media, or another person who can show a particular injury. Section
551.142(a). Judge Doyal is not attacking the constitutionality of TOMA’s civil provisions or civil
remedies, only the prosecution of a public official for a purported criminal conspiracy charge
under Section 551.143.
       2
          One indictment–under section 551.144–was filed against two Texas city council
members in the famous “Alpine Case,” but the prosecutor dismissed the case when the
defendants challenged the constitutionality of the criminal provisions of TOMA. That case, its
facts, and its progeny, are discussed in Part II.
          In another instance, the Texas Attorney General issued a press release on June 1,
2005, touting “the state’s first criminal indictment for violating the Open Meetings Act, marking a
first for the state’s attorney general’s office.” See REPORTERS COMMITTEE FOR FREEDOM OF THE
PRESS (June 1, 2005), https://www.rcfp.org/browse-media-law-resources/news/open-meetings-
violation-sparks-criminal-indictment. It should be noted that Section 551.143 was enacted in
1993 and lay dormant for twelve years. In the 2005 case, a school board president announced
that he had previously conspired to violate § 551.143 because he now wanted to void a former
superintendent’s severance package. He was promptly indicted for the TOMA conspiracy, while
the superintendent was indicted for the felony offense of abuse of official capacity for misusing
school monies. The resolution of those cases is unknown, and there is no mention of them in
the Westlaw data base.
       3
          A Westlaw search of all state and federal courts was conducted on March 3, 2017,
using the query: “open w/2 meeting! w/s ‘walking quorum.’” Thirteen relevant cases were
retrieved, but none involved a criminal conviction. A second Westlaw search of all state and
federal courts was conducted on March 5, 2017, using the query “open w/2 meeting w/s



                                                1
Section 551.143 is so broad and vague that it sweeps up vast amounts of perfectly

appropriate, indeed essential, political speech within its ambit.            Where a stiletto is

needed, a blunderbuss is used.

       Law review articles explain that Section 551.143 has caused “confusion,”4 lacks

clarity,5 and advise that, to be safe from criminal prosecution, public officials should “not

speak to other members of their government body except at a properly-posted open

conspir!” Ninety-one relevant cases were retrieved. Only one case involved a criminal
conviction for a violation of an open meetings act by conducting a closed meeting. But in that
Michigan case, the defendants’ convictions were reversed because the jury instructions did not
correctly require the government to prove that the defendants had the specific intent to violate
the open meetings act. People v. Whitney, 578 N.W.2d 329, 341 (Mich. App. 1998) (city council
members’ convictions for violating open meetings act by conducting closed meeting to fire city
manager reversed for failing to properly instruct jury on culpable mental state; instructions failed
to inform jury that defendants had to specifically intend–subjectively desire–to violate open
meetings statute). Two other cases, both from Texas, tangentially addressed the issue of
criminal violations of the TOMA. Scotch v. Letsinger, 2014 WL 12528021, (W.D. Tex. March 31,
2014) (civil rights lawsuit in long-running “political battle between citizens and local government
officials of Rocksprings,” in which former city council member alleged that sheriff conducted
campaign of harassment against her, including obtaining indictment for violation of TOMA,
which was quickly dismissed); State v. Williams, 780 S.W.2d 891 (Tex. App.–San Antonio 1989,
no pet.) (State’s appeal of dismissal of indictment of city councilmen alleging “official
misconduct” based on an underlying open meetings act violation remanded to district court
which did have jurisdiction over the official-misconduct misdemeanor; ultimate disposition
unknown, but, according to Google, defendant Hugh Williams was elected mayor of Del Rio in
1992).
        According to one law review article, numerous courts have upheld the constitutionality of
Open Meetings Acts, but none of those challenges involved criminal provisions, only civil
penalties. See Devon Helfmeyer, Do Public Officials Leave Their Constitutional Rights at the
Ballot Box? A Commentary on the Texas Open Meetings Act, 15 Tex. J. on Civil Rights & Civil
Liberties 205, 230 (2010) (noting that, at time of writing, no other jurisdiction had upheld the
constitutionality of criminal sanctions in Open Meetings statutes; recommending that Texas
criminal sanctions be eliminated and TOMA’s provisions enforced with civil remedies).
       4
          C. Robert Heath & Emily Willms Rogers, Did the Attorney General Shine Light on the
Confusion in Texas’ Sunshine Law? Interpreting Open Meetings Act Provision § 551.143, 7
Tex. Tech. Admin. L.J. 97, 99 (2006) (“Despite these attempts at clarification” by courts and
attorney general opinions “confusion persists, and local officials desiring to steer clear of
violating the Act look for a bright-line rule that clearly defines when discussions among
members of a governing body outside a formal public meeting are permissible and when they
are not.”).
       5
           Id.



                                                 2
meeting.”6 That is the path to anemic governance. We should not be governed by

officials who may neither hear or speak to a fellow member of his council outside of

publicly posted meetings. But that is where Section 551.143 law has left us.

         Both the U.S. Supreme Court and the Texas Court of Criminal Appeals hesitate

to criminalize speech and have held that any such criminal provisions must be both

clear on their face and narrowly tailored.7 Because this TOMA statute is neither, Judge

Doyal requests this Court to declare Section 551.143 unconstitutional on its face and

dismiss this indictment.

                                                 I.

                                      Factual Background

         Throughout Judge Doyal’s tenure as a commissioner and Montgomery County

Judge, building and maintaining local roads has been a top priority as the county has

         6
         Scott Houston, Texas Open Meetings Act: Constitutional?, 13 Tex. Tech. Admin. L.J.
79, 100 (2011).
7
    The U.S. Supreme Court has meticulously defined those types of speech which may be
         criminally sanctioned:
         There are certain well-defined and narrowly limited classes of speech, the
         prevention and punishment of which have never been thought to raise any
         constitutional problem. These include the lewd and obscene, the profane, the
         libelous, and the insulting or ‘fighting’ words—those which by their very utterance
         inflict injury or tend to incite an immediate breach of the peace. It has been well
         observed that such utterances are no essential part of any exposition of ideas,
         and are of such slight social value as a step to truth that any benefit that may be
         derived from them is clearly outweighed by the social interest in order and
         morality.
Chaplinsky v. New Hampshire, 315 U.S. 568, 571-72 (1942). The Texas Court of Criminal
Appeals is equally chary of criminalizing speech. See Ex parte Lo, 424 S.W.3d 10, 15 (Tex.
Crim. App. 2013) (noting that content-based regulations of speech are presumptively invalid and
government must shoulder burden to rebut that presumption; courts “apply the most exacting
scrutiny to regulations that suppress, disadvantage, or impose differential burdens upon speech
because of its content.”).




                                                 3
grown dramatically. The voters passed a $160 million road bond package in 2005, but

they rejected one in 2011 because it failed to specify the projects for which the money

would be used.

          In January of 2015, the commissioners appointed a ten-member citizens’

committee that, working in public meetings with maps, technical support, and

engineering drawings, compiled a list of 77 specific projects and put together a $350

million road-bond project. But the voters, led by Tea Party opposition, defeated the

proposal on May 9, 2015.

          After the bond was defeated, citizens attended the Commissioners Court

Meetings every month and in the public comments periods begged the commissioners

to put a road bond back on the ballot in November. Everyone agreed that the county

badly needed to pass a smaller road bond, but the commissioners were disheartened

and wanted to wait, especially because there was a school bond on the November 2015

ballot.     In August, the tide turned and the Tea Party groups signaled to the

commissioners that they were truly serious about finding a solution and not just tearing

down their opponents. During the public comments period of the August 11th Regular

Commissioners Court Meeting, retired County Judge Alan B. Sadler said that the

“opposition” was ready to work on a revised road bond package for the November

election.

          On August 20th and 21st, Judge Doyal and Commissioner Riley along with

political consultant Marc Davenport met with representatives of the Texas Patriots PAC

group (“Patriots PAC”) to discuss placing a new bond referendum on the November

ballot. Judge Doyal and Commissioner Riley were initially very skeptical about the value



                                           4
of meeting with the Patriots PAC, but they ultimately concluded that the PAC was

serious about supporting a smaller, less expensive road bond. Putting a road bond on

the November ballot now seemed a realistic proposition.         What resulted was a

Memorandum of Understanding (MOU), in which nothing was promised except for the

political support on the part of the Patriots PAC if the commissioners put a road bond

proposal on a Special Meeting agenda.          No votes were promised and the MOU

recognized that ultimate discretion lay with the Commissioners to do what was best for

their constituents. The Patriots PAC, Commissioner Riley, and Judge Doyal issued

press releases on the 21st explaining the developments and publishing for the public the

entire MOU including exhibits for the public to consider.     Judge Doyal posted the

agenda for a special Commissioners Court Meeting for August 24th, the last day that a

bond election package could be placed on the November ballot for the voters.

      The Special Meeting was held and citizens spoke during the public comments

period praising the work of the commissioners and thanking them for putting a road

bond on the ballot. The commissioners all had an opportunity to speak about the road

bond they were about to vote on.      The commissioners unanimously voted for the

revised bond package–which was no surprise because the commissioners had

unanimously supported the previous road bond package in May. A smaller $280 million

road bond was put on the November ballot. After some press “open records” requests

were made, the County Attorney, J.D. Lambright, wrote Judge Doyal a letter on

Sept.25th, stating that the commissioners had complied with the Open Meetings Act,

and he saw no basis for thinking that the vote to put the bond package on the ballot

would be voidable. The voters passed the bond in the November election.



                                           5
        In sum, the discussions between the Texas Patriots PAC, Judge Doyal,

Commissioner Riley, and Marc Davenport were not a “meeting” under TOMA nor were

they the result of an “agreement” to “conspire” to avoid TOMA. Commissioner Riley and

Judge Doyal’s August 21st press release published to the public the entire MOU and

informed both the citizens and the other commissioners of the road bond proposal that

they hoped the commisioners would approve on August 24th for submission to the voters

in November. Of course, the ultimate decision to approve the road bond was for the

voters of Montgomery County, not with the commissioners who simply voted to put the

bond package (originally created by the citizens’ committee, not the Patriots PAC or the

commissioners) on the ballot. The compromise was a great success and the new road

bond passed by 60% in the November election whereas the earlier May bond proposal

had failed by 60%.

                                             II.

     Section 551.143 Burdens Free Speech and Is Subject to Strict Construction.

        Section 551.143(a) states:

        A member or group of members of a governmental body commits an
        offense if the member or group of members knowingly conspires to
        circumvent [the Open Meetings Act] by meeting in numbers less than a
        quorum for the purpose of secret deliberations in violation of [the Open
        Meetings Act].


A.      2005 Attorney General Opinion
        Not binding authority and inconsistent with precedent from other jurisdictions with
        Open Meeting laws

        On its face, this statute does not make sense. Meeting in numbers of less than a

quorum does not violate a statute that requires a quorum to meet in open session. You




                                             6
either have a quorum or you don’t; with the former you have open meetings, with the

latter, you have informal discussions. That is why, in 2004, the Jefferson County District

Attorney asked for an Attorney General Opinion on whether it was unconstitutionally

vague. Seven months later, the Attorney General responded: the statute was “plain” on

its face─“it provides adequate notice and does not allow for arbitrary enforcement.” Tex.

Atty Gen. Op. GA-0326, *6 (2005). He rewrote the statute to say:

       Members of a governmental body who knowingly conspire to gather in
       numbers that do not physically constitute a quorum at any one time but
       who through successive gatherings secretly discuss a public matter with a
       quorum of that body violate section 551.143 of the Open Meetings Act.

Id. He said that it is a law to prevent a “walking quorum” or “a daisy chain of members

the sum of whom constitute a quorum.” Id. *2.

       Of course, that is not what the law actually says.8 The Attorney General simply

found that construction “discernible” from his own reading.               Id.9   But even if the



       8
           A Kansas civil statute makes the Attorney General’s desired reading explicit:
“Serial communications”
       Interactive communications in a series or “serial communications” may constitute a
       meeting subject to KOMA and shall be open if they:
                 1) Collectively involve a majority of the membership of the public body or agency,
                 2) Share a common topic of discussion concerning the business or affairs of the
                 public body or agency, and
                 3) Are intended by any or all of the participants to reach agreement on a matter
                 that would require binding action to be taken by the public body or agency.
K.S.A. 2016 Supp. 75-4318(f). A “knowing” or “purposeful” violation of its requirements is
subject only to civil fines. K.S.A. 2016 Supp. 75-4320(a).
        According to the Kansas Attorney General, whether a series of communications
constitutes a violation is very fact specific. AGO 2009-22 (no interactive communication where
nonmember communicates with a majority of body or agency board and member responds as
well as shares response with other members; possibility exists for KOMA violation if there is
further interactive communication).



                                                 7
Legislature intended to say what the Attorney General said, this penal law is still so

vague and overbroad as to be unconstitutional under the First Amendment.                       The

Attorney General relied solely upon civil Open Meeting Act cases to construe the

statutory words “liberally,” instead of construing a penal statute “strictly” as it should be,

using the rule of lenity–favoring the defendant–when its terms are ambiguous.10

        The Attorney General in his 2005 Opinion relied on Esperanza Peace and

Justice Center v. City of San Antonio, 316 F. Supp. 2d 433 (W.D. Tex. 2001), in

particular.11 In Esperanza Peace, a federal district court held that the mayor should not


        9
          According to a 1990 Louisiana Attorney General Opinion, “a ‘walking quorum’ is a
meeting of a public body where different members leave the meeting and different members
enter the meeting so that while an actual quorum is never physically present an actual quorum
during the course of the meeting participates in the discussion.” Mabry v. Union Parish School
Board, 974 So. 2d 787, 789 (La. App. 2014) (quoting Op. Atty. Gen. No. 90-349, July 26, 1990).
The Mabry court held that the “casual telephone encounters where several board members
individually and separately discussed the situation” concerning an employment contract would
have “to reach a much more structured level with secretive binding force on at least a quorum of
the membership before the Open Meetings Act would be implicated.” Id. The court explained:
        [W]e find that the informal exchange of ideas and opinions preliminary to a
        meeting of elected officials is important for the issues of agenda setting and
        compromise that make a deliberative body function efficiently. For one member
        to have a phone conversation with another, wherein opinions and thoughts on a
        topic are expressed, does not mean or create a presumption that those parties’
        views will be fixed in stone in solidarity before the public meeting.
Id. at 790.
        10
            It is a “familiar principle that ‘ambiguity’ in the ambit of criminal statutes should be
resolved in favor of lenity.’” Skilling v. United States, 561 U.S. 358, 410 (2010). That principle
prevents courts from giving the words of a criminal statute “a meaning that is different from
[their] ordinary, accepted meaning, and that disfavors the defendant.” Burrage v. United States,
134 S. Ct. 881, 891 (2014). And it means that when a criminal statute has two possible
readings, courts do not “‘choose the harsher alternative’” unless the legislature has “‘spoken in
language that is clear and definite.’” United States v. Bass, 404 U.S. 336, 347–349 (1971).
        11
           Because the Attorney General lacks a criminal case which has resulted in a
conviction, the scenario in Esperanza Peace is used in the Attorney General’s Open Meetings
Act training videos and in continuing education publications. The time spent on explaining the
criminal penalties of TOMA constitutes a small fraction of the entire TOMA video training
(roughly three minutes out of 60 minutes).



                                                 8
have held a series of meetings and telephone calls with council members on the

evening before the council meeting to discuss the City’s budget and to obtain a

consensus on its changes. The judge explained:

       [A] meeting of less than a quorum is not a “meeting” within the Act when
       there is no intent to avoid the Act’s requirements. On the other hand, the
       Act would apply to meeting of groups of less than a quorum where a
       quorum or more of the body attempted to avoid the purpose of the Act by
       deliberately meeting in groups of less than a quorum in closed sessions to
       discuss and/or deliberate public business, and then ratifying their actions
       as a quorum in a subsequent public meeting.

Id. at 476. This was a civil case seeking injunctive relief, not a criminal prosecution.

And it was clear that the purpose of the calls and “closed” meetings was to “achieve a

consensus on changes to the budget” by the entire council before the next day’s open

meeting. Id. at 442.

B.     The “Alpine Case”
       The proper standard for reviewing speech:         strict scrutiny or intermediate
       scrutiny?

       Another well-documented civil case that began with a criminal prosecution

brought under TOMA is the “Alpine Case.” The “Alpine Case” saga involved an Alpine

city council member who emailed four other members asking them if they wanted to put

a particular item on a future agenda. One member responded by email the next day

saying that the item was relevant and worthy of discussion at the next meeting.12 The

local district attorney thought that exchange violated the Act, and a grand jury indicted

them both under Section 551.144.13


       12
         The exact email and response are set out in Rangra v. Brown, 2006 WL 3327634, *2
(W.D. Tex. Nov. 7, 2006), but are too lengthy to quote here.
       13
         What no court has explained is how a government entity is supposed to draft an
agenda for a public meeting if the members cannot talk about what items should go on that



                                           9
       The district attorney dismissed the cases when the defendants filed state-court

motions claiming that “TOMA, on its face and as applied, violated their First Amendment

rights.” Rangra v. Brown, 2006 WL 3327634, *3 (W.D. Tex. Nov. 7, 2006). So the

council members filed a federal civil rights suit seeking a declaratory judgment that the

criminal provisions of TOMA were facially unconstitutional, overbroad, vague, and

violated their free-speech rights. Id. *1.

       The Texas district court relied upon a 1982 civil case from Kansas.14             That

Kansas case expressly stated that it was not discussing a criminal statute, so it would

read the Open Meetings Act provisions liberally, rather than strictly as was required with

penal statutes.15 The Kansas court upheld civil fines of $10 and $30 against the county

commissioners who conducted three separate “prearranged” closed meetings

concerning the construction contract for a hospital.

       The Rangra judge applied intermediate scrutiny even though the statute affected

free speech and the First Amendment. He stated that “TOMA does not impede the

freedom of speech; the Act simply requires speech to be made openly, and in the

presence of interested public, as opposed to “behind closed doors.” Id. at *6. He

concluded that the criminal statute–section 551.144–was neither overbroad nor vague.

Id. at *6-7




agenda? The chief acts by fiat? The secretaries get together and put down items relayed by
their bosses? Which comes first, the agenda or the public meeting?
       14
            State ex rel. Murray v. Palmgren, 646 P.2d 1091, 1099 (Kan. 1982). This state has
very clear, explicit statutes concerning its open meetings requirements, even though they have
only civil penalties. See note 8 supra.
       15
            Id.



                                             10
       A panel of the Fifth Circuit, however, reversed the district court, concluding that

the strict scrutiny test applied to TOMA. Rangra v. Brown, 566 F.3d 515 (5th Cir. 2009).

The court explained:

       The First Amendment’s protection of elected officials’ speech is full,
       robust, and analogous to that afforded citizens in general. Furthermore,
       when a state seeks to restrict the speech of an elected official on the basis
       of its content, a federal court must apply strict scrutiny and declare that
       limitation invalid unless the state carries its burden to prove both that the
       regulation furthers a compelling state interest and that it is narrowly
       tailored to serve that interest.

Id. at 518. The Fifth Circuit analogized the situation of public officials to that of judges

expressing themselves “on matters of current public importance.”            Id. at 524-25

(discussing Republican Party of Minnesota v. White, 536 U.S. 765, 781-82 (2002)). It

also referred to its own prior opinion concerning an elected Texas judge and held that

he had been improperly disciplined on the basis of the content of his speech when he

“addressed alleged abuses of the judicial process by lawyers in a pending case.” Id. at

525 (discussing Jenevein v. Willing, 493 F.3d 551, 557-58 (5th Cir. 2007)).

       In those cases, the Supreme Court and the Fifth Circuit applied strict scrutiny to

proceedings in which judges had been disciplined for the content of their speech. The

Supreme Court held that the Minnesota judicial canon violated the free-speech clause

of the First Amendment and could not be enforced. The Fifth Circuit reversed the

sanctions against the Texas judge.

       Based on the judicial-speech cases, the Fifth Circuit remanded Rangra to the

district court to apply strict scrutiny and decide if public officials, like judges, were

entitled to unfettered free speech. But the en banc court granted rehearing, and before




                                            11
it could be reheard, the two council members were term-limited, so the case was

dismissed as moot.

       Because the constitutional issue was so important, new local government

officials filed a second lawsuit, stipulating to the Rangra facts. Once again, they sought

a declaratory judgment that the criminal provisions of TOMA violate the First

Amendment because they are a content-based restriction on political speech and were

vague and overbroad. Asgeirsson v. Abbott, 773 F. Supp. 2d 684 (W.D.Tex.2011). The

court succinctly set out the issue:

       Content-based speech prohibitions receive strict scrutiny from courts
       determining a statute's constitutionality. Republican Party of Minn. v.
       White, 536 U.S. 765, 774-775 (2002). However, content-neutral statutes
       that minimally affect speech rights are examined under intermediate
       scrutiny. Serv. Emp. Int'l Union, Local 5 v. City of Hous., 595 F.3d 588,
       596 (5th Cir.2010). Plaintiffs argue that TOMA is not a valid time, place,
       and manner regulation of their free speech rights because it is content-
       based. In response, Defendants argue that TOMA is a disclosure law that
       is content-neutral because it requires disclosure of speech, not
       suppression.

The district court held that section 551.144 (notably, neither of the Alpine cases

discussed the constitutionality of section 551.143) was constitutional because it was not

vague or overbroad, it did not restrict speech based on its content, rather it required

disclosure of speech in an open forum, and it satisfied the intermediate-scrutiny

standard (but, in the alternative, it survived strict-scrutiny).

       This time the Fifth Circuit agreed with the trial court. Asgeirsson v. Abbott, 696
F.3d 454, 467 (5th Cir. 2012). The plaintiffs argued that strict scrutiny applied because

TOMA was a content-based law: “A regulatory law scheme that requires the

government to ‘examine the content of the message that is conveyed,’ is content-based




                                               12
regardless of its motivating purpose.” Id. at 460. The Fifth Circuit said that analysis did

not accurately state prior Fifth Circuit law. Id. It found that TOMA was content-neutral

because it was “justified without reference to the content of the regulated speech.” Id.

(emphasis in original). In other words, the ends of good government justified the means

of tightly restricting the speech of public officials. Therefore, it applied intermediate

scrutiny and found that because the plaintiffs (1) had pointed to “no section of TOMA

that is vague of its face,” although it was “complex” and “complicated,” and (2) failed to

argue that TOMA “chill[ed] substantial amounts of speech and facilitat[ed] discriminatory

and arbitrary enforcement,” it had not proven that TOMA was unconstitutionally vague

or overbroad. Id. at 466.16

       That holding, however, is dubious after the Supreme Court’s decision in

McCullen v. Coakley, 134 S. Ct. 2518 (2014). In McCullen, the Court majority spilled

considerable ink on the question of whether an abortion facility “buffer-zone” statute was

content-neutral (intermediate scrutiny applies) or content-based (strict scrutiny applies).

It concluded that the law “would be content based if it required ‘enforcement authorities’

to ‘examine the content of the message that is conveyed to determine whether’ a

       16
            Under intermediate scrutiny, “content-neutral laws must: (1) leave open ample
alternative channels of communication; and (2) be narrowly-tailored to serve a significant
government interest.” Asgeirsson, 696 F.Sup.2d at 701 (internal quotation marks omitted). The
district court held that criterion one was met because a council that holds an illegal meeting can
correct it with a later open meeting. Id. That’s fine in a civil context, but in a criminal context, the
council member can be prosecuted the moment the “closed” meeting occurs, e.g., once a thief
has stolen the car, giving it back the next day does not cancel out the crime. The district court
then stated that TOMA was narrowly tailored under prong two because a public official can
always request an attorney general or county or city attorney opinion before proceeding with the
contemplated speech or discussion. But that is not timely, tailored or effective. Attorney
General opinions are not legally binding and such an opinion merely provides an affirmative
defense only after the public official has been indicted and gone to trial. Tex. Gov’t Code
§ 551.144(c).



                                                  13
violation has occurred.” Id. at 2531. But any and all standing in the zone, regardless of

what those people said or even if they spoke at all, was forbidden, so the law was

content-neutral and intermediate scrutiny applied.17

C.     Section 551.143 Must Be Reviewed under Strict Scrutiny.

       Thus, the Supreme Court’s reasoning in McCullen (if you need to look to the

content of the speech to decide if it is limited, strict scrutiny applies) completely

undercut the Fifth Circuit’s rationale in Asgeirsson (no need to look at the content of the

speech to decide if strict scrutiny applies). Under McCullen, because TOMA applies

only to specific speech by public officials–speech that discusses “public business or

public policy over which the governmental body has supervision or control”18–it is a

content-based penal regimen subject to strict scrutiny. When strict scrutiny applies, the

statute is presumed to be unconstitutional and the State must prove otherwise by

showing that it is narrowly tailored to serve a compelling state interest which cannot be

achieved by less restrictive means. United States v. Playboy Entm’t Group, 529 U.S.
803, 813 (2000); Ex parte Lo, 424 S.W.3d 10, 15-16 (Tex. Crim. App. 2013).

       To satisfy strict scrutiny, a law, like TOMA, that regulates speech must be (1)

necessary to serve a compelling state interest and (2) narrowly drawn. Ex parte Lo, 424
S.W.3d at 15. A law is narrowly drawn if it employs the least restrictive means to



       17
          Even though it applied intermediate scrutiny, the Supreme Court struck down the law
because it was not “narrowly tailored”; it restricted more speech than was necessary to protect
the abortion clinic’s clients’ physical safety. Id. at 2541. Justice Scalia’s concurrence argued
that the statute was, in fact, content-based because it applied only to abortion clinics, and
therefore it was subject to strict scrutiny, even though it was held unconstitutional under the
lower standard. Id. at 2543-45 (Scalia, J., concurring).
       18
            TEX. GOV’T CODE § 551.001.



                                              14
achieve its goal and if there is a close nexus between the government's compelling

interest and the restriction. Id. If a less restrictive means of meeting the compelling

interest could achieve the statute’s legitimate purpose, then that law does not satisfy

strict scrutiny. Id. Furthermore, when the content of speech is the crime, scrutiny is

strict because, “as a general matter, the First Amendment means that government has

no power to restrict expression because of its message, its ideas, its subject matter, or

its content. Id. (quoting Ashcroft v. A.C.L.U., 535 U.S. 564, 573 (2002)).

       Two competing interests drive TOMA: “the public’s right to know about the

workings of its governmental bodies, and the need to ensure members of governmental

bodies are informed and act efficiently.”19 Both of these goals are essential to good

government; neither is more compelling than the other.         It is essential that public

officials have sufficient avenues to become and stay well-informed, both about their

fellow officials’ concerns and certainly about the public’s concerns.        Any law that

restricts that compelling interest must be as narrowly tailored as will serve the public’s

interest in open government while preserving the greatest free speech rights of the

public official.   Only the least restrictive means of achieving the goal of open

government will pass muster when circumscribing the official’s free speech rights.

       Section 551.143 does not meet that test.




       19
         C. Robert Heath & Emily Willms Rogers, Did the Attorney General Shine Light on the
Confusion in Texas’ Sunshine Law? Interpreting Open Meetings Act Provision § 551.143, 7
Tex. Tech. Admin. L.J. 97, 98-99 (2006).



                                            15
                                              III.

                    Section 551.143 Is Constitutionally Overbroad.

       According to the First Amendment overbreadth doctrine, a statute is facially

invalid if it prohibits a “substantial” amount of protected speech “judged in relation to the

statute's plainly legitimate sweep. Ex parte Lo, 424 S.W.3d at 18. Section 551.143 is

clearly overbroad. As law review commentators have noted, it potentially covers a vast

swath of speech─from trying to set an agenda as in the Alpine case, to “one or more

members of a governing body . . . trying to gauge other members’ support for against an

item before the governing body” or even, as has been suggested, any discussion

among public officials about public business outside the formal public meeting.”20

Indeed, given the “walking quorum” Attorney General’s opinion and the indictments in

this case, Section 551.143 could criminalize public officials who have individually been

approached by a lobbyist and asked to support a bill and told that a fellow official has

already done so. The “daisy chain” is created by the lobbyist talking to each public

official serially and getting a positive response from each. Or the mayor’s secretary

calling the secretaries for the council members to ask if each council member would like

a particular item–school buses for example–on the agenda for the next open meeting

could make a daisy chain.

       Criminalizing such innocuous, fact-finding discussions and inquiries would only

lead to a “know nothing” government run by those who know the least about each other

and public affairs. This law discourages not only discussion between public officials, but
       20
          Heath & Rogers, supra at 99; Houston, supra at 79 (“Many elected officials ask if they
can talk about public business with other members of the governmental body outside of a
properly posted meeting. Generally, the answer is no.”).



                                              16
between public officials and members of the public because that citizen might then talk

individually to a quorum of the council.

       Other states have successfully ensured open government by following one of

three paths: (1) do not criminalize open meeting violations; or (2) at least do not

criminalize meetings of less than a quorum of public officials; or (3) use criminal

penalties only if the statutory language is exceedingly clear on its face, is not subject to

any misinterpretation, and condemns only the Poster Child case of rotating,

simultaneous or serial “walking quorums.” Section 551.143 does not comply with any of

those paths. It is not narrowly tailored to punish only that speech which is a clear threat

to a compelling governmental interest of open government.             Instead, it sweeps so

broadly that experts in the field counsel their public-official clients to avoid talking to any

fellow officials outside of a properly posted open meeting.

                                               IV.

                         Section 551.143 Is Vague and Confusing.

       According to both U.S. Supreme Court21 and Texas Court of Criminal Appeals22

precedent, criminal laws must be sufficiently clear in at least three respects.

       !        First, a person of ordinary intelligence must have a reasonable opportunity
                to know what is prohibited. Long, 931 S.W.2d at 287.

       !        Second, the law must establish clear guidelines for law enforcement. Id.




       21
            Grayned v. Rockford, 408 U.S. 104, 108 (1972).
       22
           Long v. State, 931 S.W.2d 285 (Tex. Crim. App. 1996) (provision of harassment
statute referring to conduct that was likely to “annoy” or “alarm” was vague and reasonable
person standard could not be read into it; entire statute declared unconstitutional under First
Amendment).



                                               17
       !     Third, when First Amendment freedoms are implicated, the law must be
             sufficiently definite to avoid chilling protected expression. Id.

       The demand for clarity is paramount. When a statute burdens First Amendment

rights, the doctrine of vagueness demands greater specificity than in other contexts to

adequately preserve the right of free expression because "[u]ncertain meanings

inevitably lead citizens to steer far wider of the unlawful zone than if the boundaries of

the forbidden areas were clearly marked." Grayned, 408 U.S. at 109.

       Section 551.143 is unclear and vague on its face by making it a crime for a

member (or members) of a governmental body to “conspire” to meet in numbers of less

than a quorum for the purpose of “secret deliberations” that violate the open meetings

act.

       First, what is the meaning of conspire in this statute? Conspire as in Section

15.02 of the Penal Code? Some sort of common law meaning of conspire? Merely an

agreement to meet?      Or an agreement to meet with the purpose to have “secret

deliberations”? Or to meet with the purpose to violate the law?

       Second, what is a “secret” deliberation? Only the members of the official entity

are present? Or hundreds of members of the public but less than a quorum of the

government entity? (For example, a 4th of July picnic with 2 council members present

and giving speeches about buying school buses, knowing that the press and public will

circulate their words to the other 3 council members before the open meeting the next

day). Simultaneous meetings of less than a quorum which, collectively make up a

quorum, with a runner between them? Serial meetings of individual members with each

other until the quorum is reached? Serial meetings with individual members by the




                                           18
lobbyist or member of the public who garners support for a project and then moves on

the next member, telling him that the first member has already agreed and seeking his

support, etc.?

      Third, what kind of “deliberations” are covered? Suppose the county judge calls

up the commissioners and he does all the talking; the others just listen.      Is that a

deliberation? Suppose the county judge sends an email to all commissioners–has he

committed a crime at the time he sent it? At the time the other commissioners read it?

At the time any one of them responds? A quorum responds?

      Who knows? Section 551.143 is a model of obscurity. That is why the experts

tell their public-official clients that they should never talk to (or presumably email or

telephone) another member of the same board or entity except for at a properly posted

open meeting. It is a sad commentary on our laws and our public life if this is the way

we must conduct our government.

                                           V.

                                        Prayer

      Instead, Judge Doyal asks this Honorable Court to declare that section 551.143

of the Government Code is subject to strict scrutiny, and that it is unconstitutionally

overbroad and vague under that standard. Therefore, Judge Doyal asks that this court

dismiss the indictment against him.




                                           19
     Respectfully submitted,

     RUSTY HARDIN & ASSOCIATES, LLP


      /s/ Cathy Cochran
     Cathy Cochran
     State Bar No. 09499700
     ccochran@rustyhardin.com
     Rusty Hardin
     State Bar No. 08972800
     rhardin@rustyhardin.com
     Naomi Howard
     State Bar No. 24092541
     nhoward@rustyhardin.com
     5 Houston Center
     1401 McKinney Street, Suite 2250
     Houston, Texas 77010
     Telephone: (713) 652-9000
     Facsimile: (713) 652-9800

     ATTORNEYS FOR CRAIG DOYAL




20
                             CERTIFICATE OF SERVICE

      I hereby certify that on this 20th day of March, 2017, a true and correct copy of
Defendant Craig Doyal’s Motion to Dismiss the Indictment was served on the following
counsel:


      Christopher J. Downey                    Via E-Service
      THE DOWNEY LAW FIRM
      2814 Hamilton Street
      Houston, Texas 77004
      Email: chris@downeylawfirm.com


      David Cunningham                         Via E-Service
      LAW OFFICE OF DAVID CUNNINGHAM
      2814 Hamilton
      Houston, Texas 77004
      Email: cunningham709@yahoo.com



                                                /s/ Rusty Hardin
                                               Rusty Hardin




                                          21
          APPENDIX NO. 4

CHAPTER 551 OF TEXAS GOVERNMENT CODE

     “TEXAS OPEN MEETINGS ACT”
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

                
                                                                
                                                               GOVERNMENT CODE

                                              TITLE 5. OPEN GOVERNMENT;  ETHICS

                                                     SUBTITLE A. OPEN GOVERNMENT

                                                        CHAPTER 551. OPEN MEETINGS

                                               SUBCHAPTER A. GENERAL PROVISIONS

       Sec. 551.001.  DEFINITIONS.  In this chapter:
           (1)  "Closed meeting" means a meeting to which the public does not 
  have access.
           (2)  "Deliberation" means a verbal exchange during a meeting 
  between a quorum of a governmental body, or between a quorum of a 
  governmental body and another person, concerning an issue within the 
  jurisdiction of the governmental body or any public business.
           (3)  "Governmental body" means:
               (A)  a board, commission, department, committee, or agency 
  within the executive or legislative branch of state government that is 
  directed by one or more elected or appointed members;
               (B)  a county commissioners court in the state;
               (C)  a municipal governing body in the state;
               (D)  a deliberative body that has rulemaking or quasi­
  judicial power and that is classified as a department, agency, or political 
  subdivision of a county or municipality;
               (E)  a school district board of trustees;
               (F)  a county board of school trustees;
                               (G)  a county board of education;
                               (H)  the governing board of a special district created by 
  law;
                               (I)  a local workforce development board created under 
  Section 2308.253;
               (J)  a nonprofit corporation that is eligible to receive 
  funds under the federal community services block grant program and that is 
  authorized by this state to serve a geographic area of the state;
               (K)  a nonprofit corporation organized under Chapter 67, 
  Water Code, that provides a water supply or wastewater service, or both, 
  and is exempt from ad valorem taxation under Section 11.30, Tax Code; and
               (L)  a joint board created under Section 22.074, 
  Transportation Code.
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          1/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

                     (4)  "Meeting" means:
                         (A)  a deliberation between a quorum of a governmental body, 
  or between a quorum of a governmental body and another person, during which 
  public business or public policy over which the governmental body has 
  supervision or control is discussed or considered or during which the 
  governmental body takes formal action; or
               (B)  except as otherwise provided by this subdivision, a 
  gathering:
                                       (i)  that is conducted by the governmental body or for 
  which the governmental body is responsible;
                    (ii)  at which a quorum of members of the governmental 
  body is present;
                                       (iii)  that has been called by the governmental body; and
                                       (iv)  at which the members receive information from, give 
  information to, ask questions of, or receive questions from any third 
  person, including an employee of the governmental body, about the public 
  business or public policy over which the governmental body has supervision 
  or control.
           The term does not include the gathering of a quorum of a 
  governmental body at a social function unrelated to the public business 
  that is conducted by the body, or the attendance by a quorum of a 
  governmental body at a regional, state, or national convention or workshop, 
  ceremonial event, or press conference, if formal action is not taken and 
  any discussion of public business is incidental to the social function, 
  convention, workshop, ceremonial event, or press conference.
                     The term includes a session of a governmental body.
                     (5)  "Open" means open to the public.
                     (6)  "Quorum" means a majority of a governmental body, unless 
  defined differently by applicable law or rule or the charter of the 
  governmental body.
           (7)  "Recording" means a tangible medium on which audio or a 
  combination of audio and video is recorded, including a disc, tape, wire, 
  film, electronic storage drive, or other medium now existing or later 
  developed.
                     (8)  "Videoconference call" means a communication conducted 
  between two or more persons in which one or more of the participants 
  communicate with the other participants through duplex audio and video 
  signals transmitted over a telephone network, a data network, or the 
  Internet.



http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          2/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.23, eff. Sept. 1, 1999;  
  Acts 1999, 76th Leg., ch. 647, Sec. 1, eff. Aug. 30, 1999;  Acts 2001, 77th 
  Leg., ch. 633, Sec. 1, eff. Sept. 1, 2001;  Acts 2001, 77th Leg., ch. 1004, 
  Sec. 1, eff. Sept. 1, 2001;  Acts 2003, 78th Leg., ch. 1276, Sec. 9.012, 
  eff. Sept. 1, 2003.
  Amended by: 
       Acts 2007, 80th Leg., R.S., Ch. 165 (S.B. 1306), Sec. 1, eff. May 22, 
  2007.
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 1, eff. May 18, 
  2013.
            Acts 2013, 83rd Leg., R.S., Ch. 685 (H.B. 2414), Sec. 1, eff. June 14, 
  2013.
       Acts 2015, 84th Leg., R.S., Ch. 115 (S.B. 679), Sec. 1, eff. May 23, 
  2015.
            Acts 2015, 84th Leg., R.S., Ch. 1236 (S.B. 1296), Sec. 21.001(26), 
  eff. September 1, 2015.


            Sec. 551.0015.  CERTAIN PROPERTY OWNERS' ASSOCIATIONS SUBJECT TO LAW.  
  (a)  A property owners' association is subject to this chapter in the same 
  manner as a governmental body:
                     (1)  if:
                              (A)  membership in the property owners' association is 
  mandatory for owners or for a defined class of owners of private real 
  property in a defined geographic area in a county with a population of 2.8 
  million or more or in a county adjacent to a county with a population of 
  2.8 million or more;
               (B)  the property owners' association has the power to make 
  mandatory special assessments for capital improvements or mandatory regular 
  assessments;  and
               (C)  the amount of the mandatory special or regular 
  assessments is or has ever been based in whole or in part on the value at 
  which the state or a local governmental body assesses the property for 
  purposes of ad valorem taxation under Section 20, Article VIII, Texas 
  Constitution; or
                     (2)  if the property owners' association:
                         (A)  provides maintenance, preservation, and architectural 
  control of residential and commercial property within a defined geographic 
  area in a county with a population of 2.8 million or more or in a county 
  adjacent to a county with a population of 2.8 million or more; and

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          3/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

                              (B)  is a corporation that:
                                       (i)  is governed by a board of trustees who may employ a 
  general manager to execute the association's bylaws and administer the 
  business of the corporation;
                                       (ii)  does not require membership in the corporation by 
  the owners of the property within the defined area; and
                                       (iii)  was incorporated before January 1, 2006.
            (b)  The governing body of the association, a committee of the 
  association, and members of the governing body or of a committee of the 
  association are subject to this chapter in the same manner as the governing 
  body of a governmental body, a committee of a governmental body, and 
  members of the governing body or of a committee of the governmental body.

  Added by Acts 1999, 76th Leg., ch. 1084, Sec. 1, eff. Sept. 1, 1999.
  Amended by: 
            Acts 2007, 80th Leg., R.S., Ch. 1367 (H.B. 3674), Sec. 1, eff. 
  September 1, 2007.


            Sec. 551.002.  OPEN MEETINGS REQUIREMENT.  Every regular, special, or 
  called meeting of a governmental body shall be open to the public, except 
  as provided by this chapter.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.003.  LEGISLATURE.  In this chapter, the legislature is 
  exercising its powers to adopt rules to prohibit secret meetings of the 
  legislature, committees of the legislature, and other bodies associated 
  with the legislature, except as specifically permitted in the constitution.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.0035.  ATTENDANCE BY GOVERNMENTAL BODY AT LEGISLATIVE 
  COMMITTEE OR AGENCY MEETING.  (a)  This section applies only to the 
  attendance by a quorum of a governmental body at a meeting of a committee 
  or agency of the legislature.  This section does not apply to attendance at 
  the meeting by members of the legislative committee or agency holding the 
  meeting.
            (b)  The attendance by a quorum of a governmental body at a meeting of 
  a committee or agency of the legislature is not considered to be a meeting 
  of that governmental body if the deliberations at the meeting by the 
  members of that governmental body consist only of publicly testifying at 
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          4/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  the meeting, publicly commenting at the meeting, and publicly responding at 
  the meeting to a question asked by a member of the legislative committee or 
  agency.

  Added by Acts 2001, 77th Leg., ch. 447, Sec. 1, eff. June 4, 2001.


            Sec. 551.004.  OPEN MEETINGS REQUIRED BY CHARTER.  This chapter does 
  not authorize a governmental body to close a meeting that a charter of the 
  governmental body:
                     (1)  prohibits from being closed;  or
                     (2)  requires to be open.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.005.  OPEN MEETINGS TRAINING.  (a)  Each elected or appointed 
  public official who is a member of a governmental body subject to this 
  chapter shall complete a course of training of not less than one and not 
  more than two hours regarding the responsibilities of the governmental body 
  and its members under this chapter not later than the 90th day after the 
  date the member:
                     (1)  takes the oath of office, if the member is required to take 
  an oath of office to assume the person's duties as a member of the 
  governmental body; or
                     (2)  otherwise assumes responsibilities as a member of the 
  governmental body, if the member is not required to take an oath of office 
  to assume the person's duties as a member of the governmental body.
            (b)  The attorney general shall ensure that the training is made 
  available.  The office of the attorney general may provide the training and 
  may also approve any acceptable course of training offered by a 
  governmental body or other entity.  The attorney general shall ensure that 
  at least one course of training approved or provided by the attorney 
  general is available on videotape or a functionally similar and widely 
  available medium at no cost.  The training must include instruction in:
                     (1)  the general background of the legal requirements for open 
  meetings;
                     (2)  the applicability of this chapter to governmental bodies;
                     (3)  procedures and requirements regarding quorums, notice, and 
  recordkeeping under this chapter;
           (4)  procedures and requirements for holding an open meeting and 
  for holding a closed meeting under this chapter; and

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          5/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

                     (5)  penalties and other consequences for failure to comply with 
  this chapter.
            (c)  The office of the attorney general or other entity providing the 
  training shall provide a certificate of course completion to persons who 
  complete the training required by this section.  A governmental body shall 
  maintain and make available for public inspection the record of its 
  members' completion of the training.
            (d)  Completing the required training as a member of the governmental 
  body satisfies the requirements of this section with regard to the member's 
  service on a committee or subcommittee of the governmental body and the 
  member's ex officio service on any other governmental body.
       (e)  The training required by this section may be used to satisfy any 
  corresponding training requirements concerning this chapter or open 
  meetings required by law for the members of a governmental body.  The 
  attorney general shall attempt to coordinate the training required by this 
  section with training required by other law to the extent practicable.
            (f)  The failure of one or more members of a governmental body to 
  complete the training required by this section does not affect the validity 
  of an action taken by the governmental body.
       (g)  A certificate of course completion is admissible as evidence in a 
  criminal prosecution under this chapter.  However, evidence that a 
  defendant completed a course of training offered under this section is not 
  prima facie evidence that the defendant knowingly violated this chapter.

  Added by Acts 2005, 79th Leg., Ch. 105 (S.B. 286), Sec. 1, eff. January 1, 
  2006.


            Sec. 551.006.  WRITTEN ELECTRONIC COMMUNICATIONS ACCESSIBLE TO PUBLIC.  
  (a)  A communication or exchange of information between members of a 
  governmental body about public business or public policy over which the 
  governmental body has supervision or control does not constitute a meeting 
  or deliberation for purposes of this chapter if:
                     (1)  the communication is in writing;
           (2)  the writing is posted to an online message board or similar 
  Internet application that is viewable and searchable by the public; and
                     (3)  the communication is displayed in real time and displayed on 
  the online message board or similar Internet application for no less than 
  30 days after the communication is first posted.
            (b)  A governmental body may have no more than one online message 
  board or similar Internet application to be used for the purposes described 

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          6/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  in Subsection (a).  The online message board or similar Internet 
  application must be owned or controlled by the governmental body, 
  prominently displayed on the governmental body's primary Internet web page, 
  and no more than one click away from the governmental body's primary 
  Internet web page.
            (c)  The online message board or similar Internet application 
  described in Subsection (a) may only be used by members of the governmental 
  body or staff members of the governmental body who have received specific 
  authorization from a member of the governmental body.  In the event that a 
  staff member posts a communication to the online message board or similar 
  Internet application, the name and title of the staff member must be posted 
  along with the communication.
            (d)  If a governmental body removes from the online message board or 
  similar Internet application a communication that has been posted for at 
  least 30 days, the governmental body shall maintain the posting for a 
  period of six years.  This communication is public information and must be 
  disclosed in accordance with Chapter 552.
            (e)  The governmental body may not vote or take any action that is 
  required to be taken at a meeting under this chapter of the governmental 
  body by posting a communication to the online message board or similar 
  Internet application.  In no event shall a communication or posting to the 
  online message board or similar Internet application be construed to be an 
  action of the governmental body.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 685 (H.B. 2414), Sec. 3, eff. June 
  14, 2013.
  Added by Acts 2013, 83rd Leg., R.S., Ch. 1201 (S.B. 1297), Sec. 1, eff. 
  September 1, 2013.


                                           SUBCHAPTER B. RECORD OF OPEN MEETING

            Sec. 551.021.  MINUTES OR RECORDING OF OPEN MEETING REQUIRED.  (a)  A 
  governmental body shall prepare and keep minutes or make a recording of 
  each open meeting of the body.
            (b)  The minutes must:
                     (1)  state the subject of each deliberation;  and
                     (2)  indicate each vote, order, decision, or other action taken.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          7/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

            Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 2, eff. May 18, 
  2013.
            Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 3, eff. May 18, 
  2013.


            Sec. 551.022.  MINUTES AND RECORDINGS OF OPEN MEETING:  PUBLIC RECORD.  
  The minutes and recordings of an open meeting are public records and shall 
  be available for public inspection and copying on request to the 
  governmental body's chief administrative officer or the officer's designee.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 4, eff. May 18, 
  2013.


            Sec. 551.023.  RECORDING OF MEETING BY PERSON IN ATTENDANCE.  (a)  A 
  person in attendance may record all or any part of an open meeting of a 
  governmental body by means of a recorder, video camera, or other means of 
  aural or visual reproduction.
            (b)  A governmental body may adopt reasonable rules to maintain order 
  at a meeting, including rules relating to:
                     (1)  the location of recording equipment;  and
                     (2)  the manner in which the recording is conducted.
            (c)  A rule adopted under Subsection (b) may not prevent or 
  unreasonably impair a person from exercising a right granted under 
  Subsection (a).

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 5, eff. May 18, 
  2013.


                                               SUBCHAPTER C. NOTICE OF MEETINGS

            Sec. 551.041.  NOTICE OF MEETING REQUIRED.  A governmental body shall 
  give written notice of the date, hour, place, and subject of each meeting 
  held by the governmental body.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.




http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          8/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

            Sec. 551.0411.  MEETING NOTICE REQUIREMENTS IN CERTAIN CIRCUMSTANCES.  
  (a)  Section 551.041 does not require a governmental body that recesses an 
  open meeting to the following regular business day to post notice of the 
  continued meeting if the action is taken in good faith and not to 
  circumvent this chapter.  If an open meeting is continued to the following 
  regular business day and, on that following day, the governmental body 
  continues the meeting to another day, the governmental body must give 
  written notice as required by this subchapter of the meeting continued to 
  that other day.
            (b)  A governmental body that is prevented from convening an open 
  meeting that was otherwise properly posted under Section 551.041 because of 
  a catastrophe may convene the meeting in a convenient location within 72 
  hours pursuant to Section 551.045 if the action is taken in good faith and 
  not to circumvent this chapter.  If the governmental body is unable to 
  convene the open meeting within those 72 hours, the governmental body may 
  subsequently convene the meeting only if the governmental body gives 
  written notice of the meeting as required by this subchapter.
            (c)  In this section, "catastrophe" means a condition or occurrence 
  that interferes physically with the ability of a governmental body to 
  conduct a meeting, including:
                     (1)  fire, flood, earthquake, hurricane, tornado, or wind, rain, 
  or snow storm;
                     (2)  power failure, transportation failure, or interruption of 
  communication facilities;
                     (3)  epidemic; or
                     (4)  riot, civil disturbance, enemy attack, or other actual or 
  threatened act of lawlessness or violence.

  Added by Acts 2005, 79th Leg., Ch. 325 (S.B. 690), Sec. 1, eff. June 17, 
  2005.


            Sec. 551.0415.  GOVERNING BODY OF MUNICIPALITY OR COUNTY:  REPORTS 
  ABOUT ITEMS OF COMMUNITY INTEREST REGARDING WHICH NO ACTION WILL BE TAKEN.  
  (a)  Notwithstanding Sections 551.041 and 551.042, a quorum of the 
  governing body of a municipality or county may receive from staff of the 
  political subdivision and a member of the governing body may make a report 
  about items of community interest during a meeting of the governing body 
  without having given notice of the subject of the report as required by 
  this subchapter if no action is taken and, except as provided by Section 



http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          9/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  551.042, possible action is not discussed regarding the information 
  provided in the report.
            (b)  For purposes of Subsection (a), "items of community interest" 
  includes:
                     (1)  expressions of thanks, congratulations, or condolence;
                     (2)  information regarding holiday schedules;
           (3)  an honorary or salutary recognition of a public official, 
  public employee, or other citizen, except that a discussion regarding a 
  change in the status of a person's public office or public employment is 
  not an honorary or salutary recognition for purposes of this subdivision;
                     (4)  a reminder about an upcoming event organized or sponsored by 
  the governing body;
                     (5)  information regarding a social, ceremonial, or community 
  event organized or sponsored by an entity other than the governing body 
  that was attended or is scheduled to be attended by a member of the 
  governing body or an official or employee of the political subdivision; and
                     (6)  announcements involving an imminent threat to the public 
  health and safety of people in the political subdivision that has arisen 
  after the posting of the agenda.

  Added by Acts 2009, 81st Leg., R.S., Ch. 1377 (S.B. 1182), Sec. 1, eff. 
  September 1, 2009.
  Amended by: 
            Acts 2011, 82nd Leg., R.S., Ch. 1007 (H.B. 2313), Sec. 1, eff. June 
  17, 2011.
            Acts 2011, 82nd Leg., R.S., Ch. 1341 (S.B. 1233), Sec. 14, eff. June 
  17, 2011.
  Reenacted and amended by Acts 2013, 83rd Leg., R.S., Ch. 161 (S.B. 1093), 
  Sec. 9.013, eff. September 1, 2013.


            Sec. 551.042.  INQUIRY MADE AT MEETING.  (a)  If, at a meeting of a 
  governmental body, a member of the public or of the governmental body 
  inquires about a subject for which notice has not been given as required by 
  this subchapter, the notice provisions of this subchapter do not apply to:
                     (1)  a statement of specific factual information given in response 
  to the inquiry;  or
                     (2)  a recitation of existing policy in response to the inquiry.
            (b)  Any deliberation of or decision about the subject of the inquiry 
  shall be limited to a proposal to place the subject on the agenda for a 
  subsequent meeting.

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          10/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.043.  TIME AND ACCESSIBILITY OF NOTICE; GENERAL RULE.  (a)  
  The notice of a meeting of a governmental body must be posted in a place 
  readily accessible to the general public at all times for at least 72 hours 
  before the scheduled time of the meeting, except as provided by Sections 
  551.044­551.046.
       (b)  If this chapter specifically requires or allows a governmental 
  body to post notice of a meeting on the Internet:
                     (1)  the governmental body satisfies the requirement that the 
  notice must be posted in a place readily accessible to the general public 
  at all times by making a good­faith attempt to continuously post the notice 
  on the Internet during the prescribed period;
                     (2)  the governmental body must still comply with any duty imposed 
  by this chapter to physically post the notice at a particular location; and
                     (3)  if the governmental body makes a good­faith attempt to 
  continuously post the notice on the Internet during the prescribed period, 
  the notice physically posted at the location prescribed by this chapter 
  must be readily accessible to the general public during normal business 
  hours.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2005, 79th Leg., Ch. 624 (H.B. 2381), Sec. 1, eff. September 1, 
  2005.


            Sec. 551.044.  EXCEPTION TO GENERAL RULE:  GOVERNMENTAL BODY WITH 
  STATEWIDE JURISDICTION.  (a)  The secretary of state must post notice on 
  the Internet of a meeting of a state board, commission, department, or 
  officer having statewide jurisdiction for at least seven days before the 
  day of the meeting.  The secretary of state shall provide during regular 
  office hours a computer terminal at a place convenient to the public in the 
  office of the secretary of state that members of the public may use to view 
  notices of meetings posted by the secretary of state.
            (b)  Subsection (a) does not apply to:
                     (1)  the Texas Department of Insurance, as regards proceedings and 
  activities under Title 5, Labor Code, of the department, the commissioner 
  of insurance, or the commissioner of workers' compensation; or
                     (2)  the governing board of an institution of higher education.


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          11/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 1999, 76th Leg., ch. 622, Sec. 1, eff. Sept. 1, 1999.
  Amended by: 
            Acts 2005, 79th Leg., Ch. 265 (H.B. 7), Sec. 6.006, eff. September 1, 
  2005.


            Sec. 551.045.  EXCEPTION TO GENERAL RULE:  NOTICE OF EMERGENCY MEETING 
  OR EMERGENCY ADDITION TO AGENDA.  (a)  In an emergency or when there is an 
  urgent public necessity, the notice of a meeting or the supplemental notice 
  of a subject added as an item to the agenda for a meeting for which notice 
  has been posted in accordance with this subchapter is sufficient if it is 
  posted for at least two hours before the meeting is convened.
            (b)  An emergency or an urgent public necessity exists only if 
  immediate action is required of a governmental body because of:
                     (1)  an imminent threat to public health and safety;  or
                     (2)  a reasonably unforeseeable situation.
            (c)  The governmental body shall clearly identify the emergency or 
  urgent public necessity in the notice or supplemental notice under this 
  section.
            (d)  A person who is designated or authorized to post notice of a 
  meeting by a governmental body under this subchapter shall post the notice 
  taking at face value the governmental body's stated reason for the 
  emergency or urgent public necessity.
            (e)  For purposes of Subsection (b)(2), the sudden relocation of a 
  large number of residents from the area of a declared disaster to a 
  governmental body's jurisdiction is considered a reasonably unforeseeable 
  situation for a reasonable period immediately following the relocation.  
  Notice of an emergency meeting or supplemental notice of an emergency item 
  added to the agenda of a meeting to address a situation described by this 
  subsection must be given to members of the news media as provided by 
  Section 551.047 not later than one hour before the meeting.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2007, 80th Leg., R.S., Ch. 258 (S.B. 11), Sec. 3.06, eff. 
  September 1, 2007.
            Acts 2007, 80th Leg., R.S., Ch. 1325 (S.B. 1499), Sec. 1, eff. June 
  15, 2007.




http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          12/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

            Sec. 551.046.  EXCEPTION TO GENERAL RULE:  COMMITTEE OF LEGISLATURE.  
  The notice of a legislative committee meeting shall be as provided by the 
  rules of the house of representatives or of the senate.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.047.  SPECIAL NOTICE TO NEWS MEDIA OF EMERGENCY MEETING OR 
  EMERGENCY ADDITION TO AGENDA.  (a)  The presiding officer of a governmental 
  body, or the member of a governmental body who calls an emergency meeting 
  of the governmental body or adds an emergency item to the agenda of a 
  meeting of the governmental body, shall notify the news media of the 
  emergency meeting or emergency item as required by this section.
            (b)  The presiding officer or member is required to notify only those 
  members of the news media that have previously:
           (1)  filed at the headquarters of the governmental body a request 
  containing all pertinent information for the special notice;  and
                     (2)  agreed to reimburse the governmental body for the cost of 
  providing the special notice.
            (c)  The presiding officer or member shall give the notice by 
  telephone, facsimile transmission, or electronic mail.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2007, 80th Leg., R.S., Ch. 380 (S.B. 592), Sec. 1, eff. June 15, 
  2007.


            Sec. 551.048.  STATE GOVERNMENTAL BODY:  NOTICE TO SECRETARY OF STATE;  
  PLACE OF POSTING NOTICE.  (a)  A state governmental body shall provide 
  notice of each meeting to the secretary of state.
            (b)  The secretary of state shall post the notice on the Internet.  
  The secretary of state shall provide during regular office hours a computer 
  terminal at a place convenient to the public in the office of the secretary 
  of state that members of the public may use to view the notice.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 1999, 76th Leg., ch. 622, Sec. 2, eff. Sept. 1, 1999.


            Sec. 551.049.  COUNTY GOVERNMENTAL BODY:  PLACE OF POSTING NOTICE.  A 
  county governmental body shall post notice of each meeting on a bulletin 
  board at a place convenient to the public in the county courthouse.


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          13/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.050.  MUNICIPAL GOVERNMENTAL BODY: PLACE OF POSTING NOTICE.  
  (a)  In this section, "electronic bulletin board" means an electronic 
  communication system that includes a perpetually illuminated screen on 
  which the governmental body can post messages or notices viewable without 
  manipulation by the public.
            (b)  A municipal governmental body shall post notice of each meeting 
  on a physical or electronic bulletin board at a place convenient to the 
  public in the city hall.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2011, 82nd Leg., R.S., Ch. 1007 (H.B. 2313), Sec. 2, eff. June 
  17, 2011.


            Sec. 551.0501.  JOINT BOARD:  PLACE OF POSTING NOTICE.  (a)  In this 
  section, "electronic bulletin board" means an electronic communication 
  system that includes a perpetually illuminated screen on which the 
  governmental body can post messages or notices viewable without 
  manipulation by the public.
            (b)  A joint board created under Section 22.074, Transportation Code, 
  shall post notice of each meeting on a physical or electronic bulletin 
  board at a place convenient to the public in the board's administrative 
  offices.

  Added by Acts 2015, 84th Leg., R.S., Ch. 115 (S.B. 679), Sec. 2, eff. May 
  23, 2015.


            Sec. 551.051.  SCHOOL DISTRICT:  PLACE OF POSTING NOTICE.  A school 
  district shall post notice of each meeting on a bulletin board at a place 
  convenient to the public in the central administrative office of the 
  district.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


       Sec. 551.052.  SCHOOL DISTRICT:  SPECIAL NOTICE TO NEWS MEDIA.  (a)  A 
  school district shall provide special notice of each meeting to any news 
  media that has:
                     (1)  requested special notice;  and

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          14/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

                     (2)  agreed to reimburse the district for the cost of providing 
  the special notice.
            (b)  The notice shall be by telephone, facsimile transmission, or 
  electronic mail.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2007, 80th Leg., R.S., Ch. 380 (S.B. 592), Sec. 2, eff. June 15, 
  2007.


            Sec. 551.053.  DISTRICT OR POLITICAL SUBDIVISION EXTENDING INTO FOUR 
  OR MORE COUNTIES:  NOTICE TO PUBLIC, SECRETARY OF STATE, AND COUNTY CLERK;  
  PLACE OF POSTING NOTICE.  (a)  The governing body of a water district or 
  other district or political subdivision that extends into four or more 
  counties shall:
                     (1)  post notice of each meeting at a place convenient to the 
  public in the administrative office of the district or political 
  subdivision;
                     (2)  provide notice of each meeting to the secretary of state; and
                     (3)  either provide notice of each meeting to the county clerk of 
  the county in which the administrative office of the district or political 
  subdivision is located or post notice of each meeting on the district's or 
  political subdivision's Internet website.
            (b)  The secretary of state shall post the notice provided under 
  Subsection (a)(2) on the Internet.  The secretary of state shall provide 
  during regular office hours a computer terminal at a place convenient to 
  the public in the office of the secretary of state that members of the 
  public may use to view the notice.
            (c)  A county clerk shall post a notice provided to the clerk under 
  Subsection (a)(3) on a bulletin board at a place convenient to the public 
  in the county courthouse.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 1999, 76th Leg., ch. 622, Sec. 3, eff. Sept. 1, 1999.
  Amended by: 
            Acts 2015, 84th Leg., R.S., Ch. 809 (H.B. 3357), Sec. 1, eff. 
  September 1, 2015.


            Sec. 551.054.  DISTRICT OR POLITICAL SUBDIVISION EXTENDING INTO FEWER 
  THAN FOUR COUNTIES:  NOTICE TO PUBLIC AND COUNTY CLERKS;  PLACE OF POSTING 

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          15/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  NOTICE.  (a)  The governing body of a water district or other district or 
  political subdivision that extends into fewer than four counties shall:
                     (1)  post notice of each meeting at a place convenient to the 
  public in the administrative office of the district or political 
  subdivision; and
                     (2)  either provide notice of each meeting to the county clerk of 
  each county in which the district or political subdivision is located or 
  post notice of each meeting on the district's or political subdivision's 
  Internet website.
            (b)  A county clerk shall post a notice provided to the clerk under 
  Subsection (a)(2) on a bulletin board at a place convenient to the public 
  in the county courthouse.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2015, 84th Leg., R.S., Ch. 809 (H.B. 3357), Sec. 2, eff. 
  September 1, 2015.


            Sec. 551.055.  INSTITUTION OF HIGHER EDUCATION.  In addition to 
  providing any other notice required by this subchapter, the governing board 
  of a single institution of higher education:
                     (1)  shall post notice of each meeting at the county courthouse of 
  the county in which the meeting will be held;
                     (2)  shall publish notice of a meeting in a student newspaper of 
  the institution if an issue of the newspaper is published between the time 
  of the posting and the time of the meeting;  and
           (3)  may post notice of a meeting at another place convenient to 
  the public.

  Added by Acts 1995, 74th Leg., ch. 209, Sec. 1, eff. May 23, 1995.


            Sec. 551.056.  ADDITIONAL POSTING REQUIREMENTS FOR CERTAIN 
  MUNICIPALITIES, COUNTIES, SCHOOL DISTRICTS, JUNIOR COLLEGE DISTRICTS, 
  DEVELOPMENT CORPORATIONS, AUTHORITIES, AND JOINT BOARDS.  (a)  This section 
  applies only to a governmental body or economic development corporation 
  that maintains an Internet website or for which an Internet website is 
  maintained.  This section does not apply to a governmental body described 
  by Section 551.001(3)(D).
            (b)  In addition to the other place at which notice is required to be 
  posted by this subchapter, the following governmental bodies and economic 
  development corporations must also concurrently post notice of a meeting on 
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          16/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  the Internet website of the governmental body or economic development 
  corporation:
                     (1)  a municipality;
                     (2)  a county;
                     (3)  a school district;
                     (4)  the governing body of a junior college or junior college 
  district, including a college or district that has changed its name in 
  accordance with Chapter 130, Education Code;
                     (5)  a development corporation organized under the Development 
  Corporation Act (Subtitle C1, Title 12, Local Government Code);
                     (6)  a regional mobility authority included within the meaning of 
  an "authority" as defined by Section 370.003, Transportation Code; and
                     (7)  a joint board created under Section 22.074, Transportation 
  Code.
            (c)  The following governmental bodies and economic development 
  corporations must also concurrently post the agenda for the meeting on the 
  Internet website of the governmental body or economic development 
  corporation:
                     (1)  a municipality with a population of 48,000 or more;
                     (2)  a county with a population of 65,000 or more;
                     (3)  a school district that contains all or part of the area 
  within the corporate boundaries of a municipality with a population of 
  48,000 or more;
                     (4)  the governing body of a junior college district, including a 
  district that has changed its name in accordance with Chapter 130, 
  Education Code, that contains all or part of the area within the corporate 
  boundaries of a municipality with a population of 48,000 or more;
                     (5)  a development corporation organized under the Development 
  Corporation Act (Subtitle C1, Title 12, Local Government Code) that was 
  created by or for:
                              (A)  a municipality with a population of 48,000 or more; or
                              (B)  a county or district that contains all or part of the 
  area within the corporate boundaries of a municipality with a population of 
  48,000 or more; and
                     (6)  a regional mobility authority included within the meaning of 
  an "authority" as defined by Section 370.003, Transportation Code.
            (d)  The validity of a posted notice of a meeting or an agenda by a 
  governmental body or economic development corporation subject to this 
  section that made a good faith attempt to comply with the requirements of 
  this section is not affected by a failure to comply with a requirement of 

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          17/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  this section that is due to a technical problem beyond the control of the 
  governmental body or economic development corporation.

  Added by Acts 2005, 79th Leg., Ch. 340 (S.B. 1133), Sec. 1, eff. January 1, 
  2006.
  Amended by: 
            Acts 2007, 80th Leg., R.S., Ch. 814 (S.B. 1548), Sec. 1, eff. 
  September 1, 2007.
            Acts 2007, 80th Leg., R.S., Ch. 885 (H.B. 2278), Sec. 3.10, eff. April 
  1, 2009.
            Acts 2015, 84th Leg., R.S., Ch. 115 (S.B. 679), Sec. 3, eff. May 23, 
  2015.
            Acts 2015, 84th Leg., R.S., Ch. 115 (S.B. 679), Sec. 4, eff. May 23, 
  2015.


                 SUBCHAPTER D. EXCEPTIONS TO REQUIREMENT THAT MEETINGS BE OPEN

            Sec. 551.071.  CONSULTATION WITH ATTORNEY;  CLOSED MEETING.  A 
  governmental body may not conduct a private consultation with its attorney 
  except:
                     (1)  when the governmental body seeks the advice of its attorney 
  about:
                              (A)  pending or contemplated litigation;  or
                              (B)  a settlement offer;  or
           (2)  on a matter in which the duty of the attorney to the 
  governmental body under the Texas Disciplinary Rules of Professional 
  Conduct of the State Bar of Texas clearly conflicts with this chapter.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.072.  DELIBERATION REGARDING REAL PROPERTY;  CLOSED MEETING.  
  A governmental body may conduct a closed meeting to deliberate the 
  purchase, exchange, lease, or value of real property if deliberation in an 
  open meeting would have a detrimental effect on the position of the 
  governmental body in negotiations with a third person.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.0725.  COMMISSIONERS COURTS:  DELIBERATION REGARDING CONTRACT 
  BEING NEGOTIATED;  CLOSED MEETING.  (a)  The commissioners court of a 
  county may conduct a closed meeting to deliberate business and financial 

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          18/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  issues relating to a contract being negotiated if, before conducting the 
  closed meeting:
                     (1)  the commissioners court votes unanimously that deliberation 
  in an open meeting would have a detrimental effect on the position of the 
  commissioners court in negotiations with a third person; and
           (2)  the attorney advising the commissioners court issues a 
  written determination that deliberation in an open meeting would have a 
  detrimental effect on the position of the commissioners court in 
  negotiations with a third person.
            (b)  Notwithstanding Section 551.103(a), Government Code, the 
  commissioners court must make a recording of the proceedings of a closed 
  meeting to deliberate the information.

  Added by Acts 2003, 78th Leg., ch. 1287, Sec. 1, eff. June 21, 2003.
  Amended by: 
       Acts 2011, 82nd Leg., R.S., Ch. 758 (H.B. 1500), Sec. 1, eff. June 17, 
  2011.
            Acts 2011, 82nd Leg., R.S., Ch. 1341 (S.B. 1233), Sec. 15, eff. June 
  17, 2011.
            Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 6, eff. May 18, 
  2013.


            Sec. 551.0726.  TEXAS FACILITIES COMMISSION:  DELIBERATION REGARDING 
  CONTRACT BEING NEGOTIATED; CLOSED MEETING.  (a)  The Texas Facilities 
  Commission may conduct a closed meeting to deliberate business and 
  financial issues relating to a contract being negotiated if, before 
  conducting the closed meeting:
                     (1)  the commission votes unanimously that deliberation in an open 
  meeting would have a detrimental effect on the position of the state in 
  negotiations with a third person; and
                     (2)  the attorney advising the commission issues a written 
  determination finding that deliberation in an open meeting would have a 
  detrimental effect on the position of the state in negotiations with a 
  third person and setting forth that finding therein.
            (b)  Notwithstanding Section 551.103(a), the commission must make a 
  recording of the proceedings of a closed meeting held under this section.

  Added by Acts 2005, 79th Leg., Ch. 535 (H.B. 976), Sec. 1, eff. June 17, 
  2005.
  Amended by: 


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          19/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

            Acts 2007, 80th Leg., R.S., Ch. 937 (H.B. 3560), Sec. 3.05, eff. 
  September 1, 2007.
            Acts 2009, 81st Leg., R.S., Ch. 87 (S.B. 1969), Sec. 11.011, eff. 
  September 1, 2009.
            Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 7, eff. May 18, 
  2013.


            Sec. 551.073.  DELIBERATION REGARDING PROSPECTIVE GIFT;  CLOSED 
  MEETING.  A governmental body may conduct a closed meeting to deliberate a 
  negotiated contract for a prospective gift or donation to the state or the 
  governmental body if deliberation in an open meeting would have a 
  detrimental effect on the position of the governmental body in negotiations 
  with a third person.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.074.  PERSONNEL MATTERS;  CLOSED MEETING.  (a)  This chapter 
  does not require a governmental body to conduct an open meeting:
                     (1)  to deliberate the appointment, employment, evaluation, 
  reassignment, duties, discipline, or dismissal of a public officer or 
  employee;  or
                     (2)  to hear a complaint or charge against an officer or employee.
            (b)  Subsection (a) does not apply if the officer or employee who is 
  the subject of the deliberation or hearing requests a public hearing.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.0745.  PERSONNEL MATTERS AFFECTING COUNTY ADVISORY BODY;  
  CLOSED MEETING.  (a)  This chapter does not require the commissioners court 
  of a county to conduct an open meeting:
                     (1)  to deliberate the appointment, employment, evaluation, 
  reassignment, duties, discipline, or dismissal of a member of an advisory 
  body;  or
                     (2)  to hear a complaint or charge against a member of an advisory 
  body.
            (b)  Subsection (a) does not apply if the individual who is the 
  subject of the deliberation or hearing requests a public hearing.

  Added by Acts 1997, 75th Leg., ch. 659, Sec. 1, eff. Sept. 1, 1997.



http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          20/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

            Sec. 551.075.  CONFERENCE RELATING TO INVESTMENTS AND POTENTIAL 
  INVESTMENTS ATTENDED BY BOARD OF TRUSTEES OF TEXAS GROWTH FUND;  CLOSED 
  MEETING.  (a)  This chapter does not require the board of trustees of the 
  Texas growth fund to confer with one or more employees of the Texas growth 
  fund or with a third party in an open meeting if the only purpose of the 
  conference is to:
                     (1)  receive information from the employees of the Texas growth 
  fund or the third party relating to an investment or a potential investment 
  by the Texas growth fund in:
                              (A)  a private business entity, if disclosure of the 
  information would give advantage to a competitor;  or
                              (B)  a business entity whose securities are publicly traded, 
  if the investment or potential investment is not required to be registered 
  under the Securities Exchange Act of 1934 (15 U.S.C. Section 78a et seq.), 
  and its subsequent amendments, and if disclosure of the information would 
  give advantage to a competitor;  or
                     (2)  question the employees of the Texas growth fund or the third 
  party regarding an investment or potential investment described by 
  Subdivision (1), if disclosure of the information contained in the 
  questions or answers would give advantage to a competitor.
            (b)  During a conference under Subsection (a), members of the board of 
  trustees of the Texas growth fund may not deliberate public business or 
  agency policy that affects public business.
            (c)  In this section, "Texas growth fund" means the fund created by 
  Section 70, Article XVI, Texas Constitution.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 1999, 76th Leg., ch. 647, Sec. 2, eff. Aug. 30, 1999.


            Sec. 551.076.  DELIBERATION REGARDING SECURITY DEVICES OR SECURITY 
  AUDITS; CLOSED MEETING.  This chapter does not require a governmental body 
  to conduct an open meeting to deliberate:
                     (1)  the deployment, or specific occasions for implementation, of 
  security personnel or devices; or
                     (2)  a security audit.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
            Acts 2007, 80th Leg., R.S., Ch. 258 (S.B. 11), Sec. 3.07, eff. 
  September 1, 2007.


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          21/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

            Sec. 551.077.  AGENCY FINANCED BY FEDERAL GOVERNMENT.  This chapter 
  does not require an agency financed entirely by federal money to conduct an 
  open meeting.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.078.  MEDICAL BOARD OR MEDICAL COMMITTEE.  This chapter does 
  not require a medical board or medical committee to conduct an open meeting 
  to deliberate the medical or psychiatric records of an individual applicant 
  for a disability benefit from a public retirement system.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.0785.  DELIBERATIONS INVOLVING MEDICAL OR PSYCHIATRIC RECORDS 
  OF INDIVIDUALS.  This chapter does not require a benefits appeals committee 
  for a public self­funded health plan or a governmental body that 
  administers a public insurance, health, or retirement plan to conduct an 
  open meeting to deliberate:
                     (1)  the medical records or psychiatric records of an individual 
  applicant for a benefit from the plan;  or
                     (2)  a matter that includes a consideration of information in the 
  medical or psychiatric records of an individual applicant for a benefit 
  from the plan.

  Added by Acts 2003, 78th Leg., ch. 158, Sec. 1, eff. May 27, 2003.


       Sec. 551.079.  TEXAS DEPARTMENT OF INSURANCE.  (a)  The requirements 
  of this chapter do not apply to a meeting of the commissioner of insurance 
  or the commissioner's designee with the board of directors of a guaranty 
  association established under Chapter 2602, Insurance Code, or Article 
  21.28­C or 21.28­D, Insurance Code, in the discharge of the commissioner's 
  duties and responsibilities to regulate and maintain the solvency of a 
  person regulated by the Texas Department of Insurance.
            (b)  The commissioner of insurance may deliberate and determine the 
  appropriate action to be taken concerning the solvency of a person 
  regulated by the Texas Department of Insurance in a closed meeting with 
  persons in one or more of the following categories:
                     (1)  staff of the Texas Department of Insurance;
                     (2)  a regulated person;
                     (3)  representatives of a regulated person; or


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          22/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

                     (4)  members of the board of directors of a guaranty association 
  established under Chapter 2602, Insurance Code, or Article 21.28­C or 
  21.28­D, Insurance Code.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 2001, 77th Leg., ch. 628, Sec. 1, eff. Sept. 1, 2001.
  Amended by: 
            Acts 2005, 79th Leg., Ch. 728 (H.B. 2018), Sec. 11.120, eff. September 
  1, 2005.


            Sec. 551.080.  BOARD OF PARDONS AND PAROLES.  This chapter does not 
  require the Board of Pardons and Paroles to conduct an open meeting to 
  interview or counsel an inmate of the Texas Department of Criminal Justice.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
       Acts 2009, 81st Leg., R.S., Ch. 87 (S.B. 1969), Sec. 25.071, eff. 
  September 1, 2009.


       Sec. 551.081.  CREDIT UNION COMMISSION.  This chapter does not require 
  the Credit Union Commission to conduct an open meeting to deliberate a 
  matter made confidential by law.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


       Sec. 551.0811.  THE FINANCE COMMISSION OF TEXAS.  This chapter does 
  not require The Finance Commission of Texas to conduct an open meeting to 
  deliberate a matter made confidential by law.

  Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.01(a), eff. Sept. 1, 1995.


       Sec. 551.082.  SCHOOL CHILDREN;  SCHOOL DISTRICT EMPLOYEES;  
  DISCIPLINARY MATTER OR COMPLAINT.  (a)  This chapter does not require a 
  school board to conduct an open meeting to deliberate in a case:
           (1)  involving discipline of a public school child;  or
           (2)  in which a complaint or charge is brought against an employee 
  of the school district by another employee and the complaint or charge 
  directly results in a need for a hearing.
       (b)  Subsection (a) does not apply if an open hearing is requested in 
  writing by a parent or guardian of the child or by the employee against 
  whom the complaint or charge is brought.
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          23/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS


  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


       Sec. 551.0821.  SCHOOL BOARD:  PERSONALLY IDENTIFIABLE INFORMATION 
  ABOUT PUBLIC SCHOOL STUDENT.  (a)  This chapter does not require a school 
  board to conduct an open meeting to deliberate a matter regarding a public 
  school student if personally identifiable information about the student 
  will necessarily be revealed by the deliberation.
       (b)  Directory information about a public school student is considered 
  to be personally identifiable information about the student for purposes of 
  Subsection (a) only if a parent or guardian of the student, or the student 
  if the student has attained 18 years of age, has informed the school board, 
  the school district, or a school in the school district that the directory 
  information should not be released without prior consent.  In this 
  subsection, "directory information" has the meaning assigned by the federal 
  Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 
  1232g), as amended.
       (c)  Subsection (a) does not apply if an open meeting about the matter 
  is requested in writing by a parent or guardian of the student or by the 
  student if the student has attained 18 years of age.

  Added by Acts 2003, 78th Leg., ch. 190, Sec. 1, eff. June 2, 2003.


       Sec. 551.083.  CERTAIN SCHOOL BOARDS;  CLOSED MEETING REGARDING 
  CONSULTATION WITH REPRESENTATIVE OF EMPLOYEE GROUP.  This chapter does not 
  require a school board operating under a consultation agreement authorized 
  by Section 13.901, Education Code, to conduct an open meeting to deliberate 
  the standards, guidelines, terms, or conditions the board will follow, or 
  instruct its representatives to follow, in a consultation with a 
  representative of an employee group.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.084.  INVESTIGATION;  EXCLUSION OF WITNESS FROM HEARING.  A 
  governmental body that is investigating a matter may exclude a witness from 
  a hearing during the examination of another witness in the investigation.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.085.  GOVERNING BOARD OF CERTAIN PROVIDERS OF HEALTH CARE 
  SERVICES.  (a)  This chapter does not require the governing board of a 
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          24/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  municipal hospital, municipal hospital authority, county hospital, county 
  hospital authority, hospital district created under general or special law, 
  or nonprofit health maintenance organization created under Section 534.101, 
  Health and Safety Code, to conduct an open meeting to deliberate:
           (1)  pricing or financial planning information relating to a bid 
  or negotiation for the arrangement or provision of services or product 
  lines to another person if disclosure of the information would give 
  advantage to competitors of the hospital, hospital district, or nonprofit 
  health maintenance organization; or
           (2)  information relating to a proposed new service or product 
  line of the hospital, hospital district, or nonprofit health maintenance 
  organization before publicly announcing the service or product line.
       (b)  The governing board of a health maintenance organization created 
  under Section 281.0515, Health and Safety Code, that is subject to this 
  chapter is not required to conduct an open meeting to deliberate 
  information described by Subsection (a).

  Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.02(a), eff. Sept. 1, 1995.  
  Amended by Acts 1997, 75th Leg., ch. 778, Sec. 1, eff. Sept. 1, 1997;  Acts 
  1999, 76th Leg., ch. 1229, Sec. 1, eff. Sept. 1, 1999;  Acts 2003, 78th 
  Leg., ch. 7, Sec. 1, eff. Sept. 1, 2003.
  Amended by: 
       Acts 2011, 82nd Leg., R.S., Ch. 342 (H.B. 2978), Sec. 1, eff. 
  September 1, 2011.


            Sec. 551.086.  CERTAIN PUBLIC POWER UTILITIES:  COMPETITIVE MATTERS.  
  (a)  Notwithstanding anything in this chapter to the contrary, the rules 
  provided by this section apply to competitive matters of a public power 
  utility.
       (b)  In this section:
           (1)  "Public power utility" means an entity providing electric or 
  gas utility services that is subject to the provisions of this chapter.
           (2)  "Public power utility governing body" means the board of 
  trustees or other applicable governing body, including a city council, of a 
  public power utility.
           (3)  Repealed by Acts 2011, 82nd Leg., R.S., Ch. 925, Sec. 3, eff. 
  June 17, 2011.
       (c)  This chapter does not require a public power utility governing 
  body to conduct an open meeting to deliberate, vote, or take final action 
  on any competitive matter, as that term is defined by Section 552.133.  

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          25/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  This section does not limit the right of a public power utility governing 
  body to hold a closed session under any other exception provided for in 
  this chapter.
       (d)  For purposes of Section 551.041, the notice of the subject matter 
  of an item that may be considered as a competitive matter under this 
  section is required to contain no more than a general representation of the 
  subject matter to be considered, such that the competitive activity of the 
  public power utility with respect to the issue in question is not 
  compromised or disclosed.
       (e)  With respect to municipally owned utilities subject to this 
  section, this section shall apply whether or not the municipally owned 
  utility has adopted customer choice or serves in a multiply certificated 
  service area under the Utilities Code.
       (f)  Nothing in this section is intended to preclude the application 
  of the enforcement and remedies provisions of Subchapter G.

  Added by Acts 1999, 76th Leg., ch. 405, Sec. 45, eff. Sept. 1, 1999.
  Amended by: 
       Acts 2011, 82nd Leg., R.S., Ch. 925 (S.B. 1613), Sec. 1, eff. June 17, 
  2011.
       Acts 2011, 82nd Leg., R.S., Ch. 925 (S.B. 1613), Sec. 3, eff. June 17, 
  2011.


            Sec. 551.087.  DELIBERATION REGARDING ECONOMIC DEVELOPMENT 
  NEGOTIATIONS;  CLOSED MEETING.  This chapter does not require a 
  governmental body to conduct an open meeting:
           (1)  to discuss or deliberate regarding commercial or financial 
  information that the governmental body has received from a business 
  prospect that the governmental body seeks to have locate, stay, or expand 
  in or near the territory of the governmental body and with which the 
  governmental body is conducting economic development negotiations;  or
           (2)  to deliberate the offer of a financial or other incentive to 
  a business prospect described by Subdivision (1).

  Added by Acts 1999, 76th Leg., ch. 1319, Sec. 32, eff. Sept. 1, 1999.  
  Renumbered from Sec. 551.086 by Acts 2001, 77th Leg., ch. 1420, Sec. 
  21.001(49), eff. Sept. 1, 2001.


       Sec. 551.088.  DELIBERATION REGARDING TEST ITEM.  This chapter does 
  not require a governmental body to conduct an open meeting to deliberate a 
  test item or information related to a test item if the governmental body 
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          26/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  believes that the test item may be included in a test the governmental body 
  administers to individuals who seek to obtain or renew a license or 
  certificate that is necessary to engage in an activity.

  Added by Acts 1999, 76th Leg., ch. 312, Sec. 1, eff. Aug. 30, 1999.  
  Renumbered from Sec. 551.086 by Acts 2001, 77th Leg., ch. 1420, Sec. 
  21.001(50), eff. Sept. 1, 2001.


       Sec. 551.089.  DEPARTMENT OF INFORMATION RESOURCES.  This chapter does 
  not require the governing board of the Department of Information Resources 
  to conduct an open meeting to deliberate:
           (1)  security assessments or deployments relating to information 
  resources technology;
           (2)  network security information as described by Section 
  2059.055(b); or
           (3)  the deployment, or specific occasions for implementation, of 
  security personnel, critical infrastructure, or security devices.

  Added by Acts 2009, 81st Leg., R.S., Ch. 183 (H.B. 1830), Sec. 3, eff. 
  September 1, 2009.


            Sec. 551.090.  ENFORCEMENT COMMITTEE APPOINTED BY TEXAS STATE BOARD OF 
  PUBLIC ACCOUNTANCY.  This chapter does not require an enforcement committee 
  appointed by the Texas State Board of Public Accountancy to conduct an open 
  meeting to investigate and deliberate a disciplinary action under 
  Subchapter K, Chapter 901, Occupations Code, relating to the enforcement of 
  Chapter 901 or the rules of the Texas State Board of Public Accountancy.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 36 (S.B. 228), Sec. 3, eff. 
  September 1, 2013.


                            SUBCHAPTER E. PROCEDURES RELATING TO CLOSED MEETING

            Sec. 551.101.  REQUIREMENT TO FIRST CONVENE IN OPEN MEETING.  If a 
  closed meeting is allowed under this chapter, a governmental body may not 
  conduct the closed meeting unless a quorum of the governmental body first 
  convenes in an open meeting for which notice has been given as provided by 
  this chapter and during which the presiding officer publicly:
                     (1)  announces that a closed meeting will be held;  and
                     (2)  identifies the section or sections of this chapter under 
  which the closed meeting is held.

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          27/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS


  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.102.  REQUIREMENT TO VOTE OR TAKE FINAL ACTION IN OPEN 
  MEETING.  A final action, decision, or vote on a matter deliberated in a 
  closed meeting under this chapter may only be made in an open meeting that 
  is held in compliance with the notice provisions of this chapter.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


       Sec. 551.103.  CERTIFIED AGENDA OR RECORDING REQUIRED.  (a)  A 
  governmental body shall either keep a certified agenda or make a recording 
  of the proceedings of each closed meeting, except for a private 
  consultation permitted under Section 551.071.
       (b)  The presiding officer shall certify that an agenda kept under 
  Subsection (a) is a true and correct record of the proceedings.
            (c)  The certified agenda must include:
                (1)  a statement of the subject matter of each deliberation;
                     (2)  a record of any further action taken;  and
                     (3)  an announcement by the presiding officer at the beginning and 
  the end of the meeting indicating the date and time.
       (d)  A recording made under Subsection (a) must include announcements 
  by the presiding officer at the beginning and the end of the meeting 
  indicating the date and time.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 8, eff. May 18, 
  2013.
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 9, eff. May 18, 
  2013.


       Sec. 551.104.  CERTIFIED AGENDA OR RECORDING; PRESERVATION; 
  DISCLOSURE.  (a)  A governmental body shall preserve the certified agenda 
  or recording of a closed meeting for at least two years after the date of 
  the meeting.  If an action involving the meeting is brought within that 
  period, the governmental body shall preserve the certified agenda or 
  recording while the action is pending.
       (b)  In litigation in a district court involving an alleged violation 
  of this chapter, the court:


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          28/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

           (1)  is entitled to make an in camera inspection of the certified 
  agenda or recording;
           (2)  may admit all or part of the certified agenda or recording as 
  evidence, on entry of a final judgment; and
           (3)  may grant legal or equitable relief it considers appropriate, 
  including an order that the governmental body make available to the public 
  the certified agenda or recording of any part of a meeting that was 
  required to be open under this chapter.
       (c)  The certified agenda or recording of a closed meeting is 
  available for public inspection and copying only under a court order issued 
  under Subsection (b)(3).

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 10, eff. May 18, 
  2013.


            SUBCHAPTER F. MEETINGS USING TELEPHONE, VIDEOCONFERENCE, OR INTERNET

             Sec. 551.121.  GOVERNING BOARD OF INSTITUTION OF HIGHER EDUCATION; 
  BOARD FOR LEASE OF UNIVERSITY LANDS; TEXAS HIGHER EDUCATION COORDINATING 
  BOARD:  SPECIAL MEETING FOR IMMEDIATE ACTION.  (a)  In this section, 
  "governing board," "institution of higher education," and "university 
  system" have the meanings assigned by Section 61.003, Education Code.
       (b)  This chapter does not prohibit the governing board of an 
  institution of higher education, the Board for Lease of University Lands, 
  or the Texas Higher Education Coordinating Board from holding an open or 
  closed meeting by telephone conference call.
       (c)  A meeting held by telephone conference call authorized by this 
  section may be held only if:
           (1)  the meeting is a special called meeting and immediate action 
  is required; and
           (2)  the convening at one location of a quorum of the governing 
  board, the Board for Lease of University Lands, or the Texas Higher 
  Education Coordinating Board, as applicable, is difficult or impossible.
       (d)  The telephone conference call meeting is subject to the notice 
  requirements applicable to other meetings.
       (e)  The notice of a telephone conference call meeting of a governing 
  board must specify as the location of the meeting the location where 
  meetings of the governing board are usually held.  For a meeting of the 
  governing board of a university system, the notice must specify as the 
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          29/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  location of the meeting the board's conference room at the university 
  system office.  For a meeting of the Board for Lease of University Lands, 
  the notice must specify as the location of the meeting a suitable 
  conference or meeting room at The University of Texas System office.  For a 
  meeting of the Texas Higher Education Coordinating Board, the notice must 
  specify as the location of the meeting a suitable conference or meeting 
  room at the offices of the Texas Higher Education Coordinating Board or at 
  an institution of higher education.
       (f)  Each part of the telephone conference call meeting that is 
  required to be open to the public must be:
           (1)  audible to the public at the location specified in the notice 
  of the meeting as the location of the meeting;
           (2)  broadcast over the Internet in the manner prescribed by 
  Section 551.128; and
           (3)  recorded and made available to the public in an online 
  archive located on the Internet website of the entity holding the meeting.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 4.05, 4.06, eff. June 20, 
  2003.
  Amended by: 
       Acts 2007, 80th Leg., R.S., Ch. 538 (S.B. 1046), Sec. 2, eff. 
  September 1, 2007.
       Acts 2007, 80th Leg., R.S., Ch. 538 (S.B. 1046), Sec. 3, eff. 
  September 1, 2007.
       Acts 2007, 80th Leg., R.S., Ch. 778 (H.B. 3827), Sec. 2, eff. June 15, 
  2007.
       Acts 2007, 80th Leg., R.S., Ch. 778 (H.B. 3827), Sec. 3, eff. June 15, 
  2007.
  Reenacted by Acts 2009, 81st Leg., R.S., Ch. 87 (S.B. 1969), Sec. 11.013, 
  eff. September 1, 2009.
  Amended by: 
       Acts 2009, 81st Leg., R.S., Ch. 87 (S.B. 1969), Sec. 11.014, eff. 
  September 1, 2009.
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 11, eff. May 18, 
  2013.
       Acts 2015, 84th Leg., R.S., Ch. 1127 (S.B. 27), Sec. 1, eff. September 
  1, 2015.




http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          30/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

       Sec. 551.122.  GOVERNING BOARD OF JUNIOR COLLEGE DISTRICT: QUORUM 
  PRESENT AT ONE LOCATION.  (a)  This chapter does not prohibit the governing 
  board of a junior college district from holding an open or closed meeting 
  by telephone conference call.
       (b)  A meeting held by telephone conference call authorized by this 
  section may be held only if a quorum of the governing board is physically 
  present at the location where meetings of the board are usually held.
       (c)  The telephone conference call meeting is subject to the notice 
  requirements applicable to other meetings.
       (d)  Each part of the telephone conference call meeting that is 
  required to be open to the public shall be audible to the public at the 
  location where the quorum is present and shall be recorded.  The recording 
  shall be made available to the public.
       (e)  The location of the meeting shall provide two­way communication 
  during the entire telephone conference call meeting, and the identification 
  of each party to the telephone conference shall be clearly stated before 
  the party speaks.
       (f)  The authority provided by this section is in addition to the 
  authority provided by Section 551.121.
       (g)  A member of a governing board of a junior college district who 
  participates in a board meeting by telephone conference call but is not 
  physically present at the location of the meeting is considered to be 
  absent from the meeting for purposes of Section 130.0845, Education Code.

  Added by Acts 2007, 80th Leg., R.S., Ch. 778 (H.B. 3827), Sec. 1, eff. June 
  15, 2007.
  Amended by: 
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 12, eff. May 18, 
  2013.


            Sec. 551.123.  TEXAS BOARD OF CRIMINAL JUSTICE.  (a)  The Texas Board 
  of Criminal Justice may hold an open or closed emergency meeting by 
  telephone conference call.
       (b)  The portion of the telephone conference call meeting that is open 
  shall be recorded.  The recording shall be made available to be heard by 
  the public at one or more places designated by the board.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


       Sec. 551.124.  BOARD OF PARDONS AND PAROLES.  At the call of the 
  presiding officer of the Board of Pardons and Paroles, the board may hold a 
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          31/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  hearing on clemency matters by telephone conference call.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.16, eff. Sept. 1, 1997.


       Sec. 551.125.  OTHER GOVERNMENTAL BODY.  (a)  Except as otherwise 
  provided by this subchapter, this chapter does not prohibit a governmental 
  body from holding an open or closed meeting by telephone conference call.
       (b)  A meeting held by telephone conference call may be held only if:
           (1)  an emergency or public necessity exists within the meaning of 
  Section 551.045 of this chapter;  and
           (2)  the convening at one location of a quorum of the governmental 
  body is difficult or impossible;  or
                (3)  the meeting is held by an advisory board.
            (c)  The telephone conference call meeting is subject to the notice 
  requirements applicable to other meetings.
       (d)  The notice of the telephone conference call meeting must specify 
  as the location of the meeting the location where meetings of the 
  governmental body are usually held.
       (e)  Each part of the telephone conference call meeting that is 
  required to be open to the public shall be audible to the public at the 
  location specified in the notice of the meeting as the location of the 
  meeting and shall be recorded.  The recording shall be made available to 
  the public.
       (f)  The location designated in the notice as the location of the 
  meeting shall provide two­way communication during the entire telephone 
  conference call meeting and the identification of each party to the 
  telephone conference shall be clearly stated prior to speaking.

  Added by Acts 1995, 74th Leg., ch. 1046, Sec. 1, eff. Aug. 28, 1995.
  Amended by: 
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 13, eff. May 18, 
  2013.


            Sec. 551.126.  HIGHER EDUCATION COORDINATING BOARD.  (a)  In this 
  section, "board" means the Texas Higher Education Coordinating Board.
       (b)  The board may hold an open meeting by telephone conference call 
  or video conference call in order to consider a higher education impact 
  statement if the preparation of a higher education impact statement by the 
  board is to be provided under the rules of either the house of 
  representatives or the senate.
http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          32/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

            (c)  A meeting held by telephone conference call must comply with the 
  procedures described in Section 551.125.
       (d)  A meeting held by video conference call is subject to the notice 
  requirements applicable to other meetings.  In addition, a meeting held by 
  video conference call shall:
           (1)  be visible and audible to the public at the location 
  specified in the notice of the meeting as the location of the meeting;
                     (2)  be recorded by audio and video;  and
                     (3)  have two­way audio and video communications with each 
  participant in the meeting during the entire meeting.

  Added by Acts 1997, 75th Leg., ch. 944, Sec. 1, eff. June 18, 1997.


       Sec. 551.127.  VIDEOCONFERENCE CALL.  (a)  Except as otherwise 
  provided by this section, this chapter does not prohibit a governmental 
  body from holding an open or closed meeting by videoconference call.
       (a­1)  A member or employee of a governmental body may participate 
  remotely in a meeting of the governmental body by means of a 
  videoconference call if the video and audio feed of the member's or 
  employee's participation, as applicable, is broadcast live at the meeting 
  and complies with the provisions of this section.
       (a­2)  A member of a governmental body who participates in a meeting 
  as provided by Subsection (a­1) shall be counted as present at the meeting 
  for all purposes.
       (b)  A meeting may be held by videoconference call only if a quorum of 
  the governmental body is physically present at one location of the meeting, 
  except as provided by Subsection (c).
   
   Text of subsection as amended by Acts 2013, 83rd Leg., R.S., Ch. 685 (H.B. 
                                  2414), Sec. 2

   
            (c)  A meeting of a governmental body may be held by videoconference 
  call only if:
           (1)  the governmental body makes available to the public at least 
  one suitable physical space located in or within a reasonable distance of 
  the geographic jurisdiction, if any, of the governmental body that is 
  equipped with videoconference equipment that provides an audio and video 
  display, as well as a camera and microphone by which a member of the public 
  can provide testimony or otherwise actively participate in the meeting;


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          33/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

                     (2)  the member of the governmental body presiding over the 
  meeting is present at that physical space; and
           (3)  any member of the public present at that physical space is 
  provided the opportunity to participate in the meeting by means of a 
  videoconference call in the same manner as a person who is physically 
  present at a meeting of the governmental body that is not conducted by 
  videoconference call.
   
   Text of subsection as amended by Acts 2013, 83rd Leg., R.S., Ch. 159 (S.B. 
                                                                 984), Sec. 1

   
            (c)  A meeting of a state governmental body or a governmental body 
  that extends into three or more counties may be held by videoconference 
  call only if the member of the governmental body presiding over the meeting 
  is physically present at one location of the meeting that is open to the 
  public during the open portions of the meeting.
       (d)  A meeting held by videoconference call is subject to the notice 
  requirements applicable to other meetings in addition to the notice 
  requirements prescribed by this section.
   
   Text of subsection as amended by Acts 2013, 83rd Leg., R.S., Ch. 685 (H.B. 
                                  2414), Sec. 2

   
       (e)  The notice of a meeting to be held by videoconference call must 
  specify as a location of the meeting the location of the physical space 
  described by Subsection (c)(1).
   
   Text of subsection as amended by Acts 2013, 83rd Leg., R.S., Ch. 159 (S.B. 
                                  984), Sec. 1

   
       (e)  The notice of a meeting to be held by videoconference call must 
  specify as a location of the meeting the location where a quorum of the 
  governmental body will be physically present and specify the intent to have 
  a quorum present at that location, except that the notice of a meeting to 
  be held by videoconference call under Subsection (c) must specify as a 
  location of the meeting the location where the member of the governmental 
  body presiding over the meeting will be physically present and specify the 
  intent to have the member of the governmental body presiding over the 

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          34/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  meeting present at that location.  The location where the member of the 
  governmental body presiding over the meeting is physically present shall be 
  open to the public during the open portions of the meeting.
       (f)  Each portion of a meeting held by videoconference call that is 
  required to be open to the public shall be visible and audible to the 
  public at the location specified under Subsection (e).  If a problem occurs 
  that causes a meeting to no longer be visible and audible to the public at 
  that location, the meeting must be recessed until the problem is resolved.  
  If the problem is not resolved in six hours or less, the meeting must be 
  adjourned.
       (g)  The governmental body shall make at least an audio recording of 
  the meeting.  The recording shall be made available to the public.
   
   Text of subsection as amended by Acts 2013, 83rd Leg., R.S., Ch. 685 (H.B. 
                                                                2414), Sec. 2

   
       (h)  The physical location specified under Subsection (e) shall have 
  two­way audio and video communication with each member who is participating 
  by videoconference call during the entire meeting.  Each participant in the 
  videoconference call, while speaking, shall be clearly visible and audible 
  to each other participant and, during the open portion of the meeting, to 
  the members of the public in attendance at the physical location described 
  by Subsection (e) and at any other location of the meeting that is open to 
  the public.
   
   Text of subsection as amended by Acts 2013, 83rd Leg., R.S., Ch. 159 (S.B. 
                                  984), Sec. 1

   
            (h)  The location specified under Subsection (e), and each remote 
  location from which a member of the governmental body participates, shall 
  have two­way communication with each other location during the entire 
  meeting.  The face of each participant in the videoconference call, while 
  that participant is speaking, shall be clearly visible, and the voice 
  audible, to each other participant and, during the open portion of the 
  meeting, to the members of the public in attendance at a location of the 
  meeting.
       (i)  The Department of Information Resources by rule shall specify 
  minimum standards for audio and video signals at a meeting held by 
  videoconference call.  The quality of the audio and video signals 

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          35/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  perceptible at each location of the meeting must meet or exceed those 
  standards.
       (j)  The audio and video signals perceptible by members of the public 
  at each location of the meeting described by Subsection (h) must  be of 
  sufficient quality so that members of the public at each location can 
  observe the demeanor and hear the voice of each participant in the open 
  portion of the meeting.
       (k)  Without regard to whether a member of the governmental body is 
  participating in a meeting from a remote location by videoconference call, 
  a governmental body may allow a member of the public to testify at a 
  meeting from a remote location by videoconference call.

  Added by Acts 1997, 75th Leg., ch. 1038, Sec. 2, eff. Sept. 1, 1997.  
  Renumbered from Sec. 551.126 by Acts 1999, 76th Leg., ch. 62, Sec. 
  19.01(50), eff. Sept. 1, 1999.  Amended by Acts 2001, 77th Leg., ch. 630, 
  Sec. 1, eff. Sept. 1, 2001.
  Amended by: 
       Acts 2013, 83rd Leg., R.S., Ch. 159 (S.B. 984), Sec. 1, eff. September 
  1, 2013.
       Acts 2013, 83rd Leg., R.S., Ch. 685 (H.B. 2414), Sec. 2, eff. June 14, 
  2013.


       Sec. 551.128.  INTERNET BROADCAST OF OPEN MEETING.  (a)  In this 
  section, "Internet" means the largest nonproprietary cooperative public 
  computer network, popularly known as the Internet.
       (b)  Except as provided by Subsection (b­1) and subject to the 
  requirements of this section, a governmental body may broadcast an open 
  meeting over the Internet.
       (b­1)  A transit authority or department subject to Chapter 451, 452, 
  453, or 460, Transportation Code, an elected school district board of 
  trustees for a school district that has a student enrollment of 10,000 or 
  more, an elected governing body of a home­rule municipality that has a 
  population of 50,000 or more, or a county commissioners court for a county 
  that has a population of 125,000 or more shall:
           (1)  make a video and audio recording of reasonable quality of 
  each regularly scheduled open meeting that is not a work session or a 
  special called meeting; and
           (2)  make available an archived copy of the video and audio 
  recording of each meeting described by Subdivision (1) on the Internet.



http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          36/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

       (b­2)  A governmental body described by Subsection (b­1) may make 
  available the archived recording of a meeting required by Subsection (b­1) 
  on an existing Internet site, including a publicly accessible video­sharing 
  or social networking site. The governmental body is not required to 
  establish a separate Internet site and provide access to archived 
  recordings of meetings from that site.
       (b­3)  A governmental body described by Subsection (b­1) that 
  maintains an Internet site shall make available on that site, in a 
  conspicuous manner:
           (1)  the archived recording of each meeting to which Subsection 
  (b­1) applies; or
           (2)  an accessible link to the archived recording of each such 
  meeting.
       (b­4)  A governmental body described by Subsection (b­1) shall:
           (1)  make the archived recording of each meeting to which 
  Subsection (b­1) applies available on the Internet not later than seven 
  days after the date the recording was made; and
           (2)  maintain the archived recording on the Internet for not less 
  than two years after the date the recording was first made available.
       (b­5)  A governmental body described by Subsection (b­1) is exempt 
  from the requirements of Subsections (b­2) and (b­4) if the governmental 
  body's failure to make the required recording of a meeting available is the 
  result of a catastrophe, as defined by Section 551.0411, or a technical 
  breakdown. Following a catastrophe or breakdown, a governmental body must 
  make all reasonable efforts to make the required recording available in a 
  timely manner.
       (b­6)  A governmental body described by Subsection (b­1) may broadcast 
  a regularly scheduled open meeting of the body on television.
       (c)  Except as provided by Subsection (b­2), a governmental body that 
  broadcasts a meeting over the Internet shall establish an Internet site and 
  provide access to the broadcast from that site. The governmental body shall 
  provide on the Internet site the same notice of the meeting that the 
  governmental body is required to post under Subchapter C. The notice on the 
  Internet must be posted within the time required for posting notice under 
  Subchapter C.

  Added by Acts 1999, 76th Leg., ch. 100, Sec. 1, eff. Sept. 1, 1999.
  Amended by: 
       Acts 2015, 84th Leg., R.S., Ch. 681 (H.B. 283), Sec. 1, eff. January 
  1, 2016.


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          37/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS




            Sec. 551.1281.  GOVERNING BOARD OF GENERAL ACADEMIC TEACHING 
  INSTITUTION OR UNIVERSITY SYSTEM: INTERNET POSTING OF MEETING MATERIALS AND 
  BROADCAST OF OPEN MEETING. (a) In this section, "general academic teaching 
  institution" and "university system" have the meanings assigned by Section 
  61.003, Education Code.
       (b)  The governing board of a general academic teaching institution or 
  of a university system that includes one or more component general academic 
  teaching institutions, for any regularly scheduled meeting of the governing 
  board for which notice is required under this chapter, shall:
           (1)  post as early as practicable in advance of the meeting on the 
  Internet website of the institution or university system, as applicable, 
  any written agenda and related supplemental written materials provided to 
  the governing board members in advance of the meeting by the institution or 
  system for the members' use during the meeting;
           (2)  broadcast the meeting, other than any portions of the meeting 
  closed to the public as authorized by law, over the Internet in the manner 
  prescribed by Section 551.128; and
           (3)  record the broadcast and make that recording publicly 
  available in an online archive located on the institution's or university 
  system's Internet website.
       (c)  Subsection (b)(1) does not apply to written materials that the 
  general counsel or other appropriate attorney for the institution or 
  university system certifies are confidential or may be withheld from public 
  disclosure under Chapter 552.
       (d)  The governing board of a general academic teaching institution or 
  of a university system is not required to comply with the requirements of 
  this section if that compliance is not possible because of an act of God, 
  force majeure, or a similar cause not reasonably within the governing 
  board's control.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 842 (H.B. 31), Sec. 1, eff. June 
  14, 2013.


            Sec. 551.1282.  GOVERNING BOARD OF JUNIOR COLLEGE DISTRICT:  INTERNET 
  POSTING OF MEETING MATERIALS AND BROADCAST OF OPEN MEETING. (a) This 
  section applies only to the governing board of a junior college district 
  with a total student enrollment of more than 20,000 in any semester of the 
  preceding academic year.


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          38/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

       (b)  A governing board to which this section applies, for any 
  regularly scheduled meeting of the governing board for which notice is 
  required under this chapter, shall:
           (1)  post as early as practicable in advance of the meeting on the 
  Internet website of the district any written agenda and related 
  supplemental written materials provided by the district to the board 
  members for the members' use during the meeting;
           (2)  broadcast the meeting, other than any portions of the meeting 
  closed to the public as authorized by law, over the Internet in the manner 
  prescribed by Section 551.128; and
           (3)  record the broadcast and make that recording publicly 
  available in an online archive located on the district's Internet website.
       (c)  Subsection (b)(1) does not apply to written materials that the 
  general counsel or other appropriate attorney for the district certifies 
  are confidential or may be withheld from public disclosure under Chapter 
  552.
       (d)  The governing board of a junior college district is not required 
  to comply with the requirements of this section if that compliance is not 
  possible because of an act of God, force majeure, or a similar cause not 
  reasonably within the governing board's control.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 690 (H.B. 2668), Sec. 1, eff. June 
  14, 2013.


            Sec. 551.129.  CONSULTATIONS BETWEEN GOVERNMENTAL BODY AND ITS 
  ATTORNEY.  (a)  A governmental body may use a telephone conference call, 
  video conference call, or communications over the Internet to conduct a 
  public consultation with its attorney in an open meeting of the 
  governmental body or a private consultation with its attorney in a closed 
  meeting of the governmental body.
       (b)  Each part of a public consultation by a governmental body with 
  its attorney in an open meeting of the governmental body under Subsection 
  (a) must be audible to the public at the location specified in the notice 
  of the meeting as the location of the meeting.
       (c)  Subsection (a) does not:
           (1)  authorize the members of a governmental body to conduct a 
  meeting of the governmental body by telephone conference call, video 
  conference call, or communications over the Internet;  or
           (2)  create an exception to the application of this subchapter.



http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          39/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

       (d)  Subsection (a) does not apply to a consultation with an attorney 
  who is an employee of the governmental body.
       (e)  For purposes of Subsection (d), an attorney who receives 
  compensation for legal services performed, from which employment taxes are 
  deducted by the governmental body, is an employee of the governmental body.
       (f)  Subsection (d) does not apply to:
           (1)  the governing board of an institution of higher education as 
  defined by Section 61.003, Education Code; or
                     (2)  the Texas Higher Education Coordinating Board.

  Added by Acts 2001, 77th Leg., ch. 50, Sec. 1, eff. May 7, 2001.
  Amended by: 
       Acts 2007, 80th Leg., R.S., Ch. 538 (S.B. 1046), Sec. 4, eff. 
  September 1, 2007.


       Sec. 551.130.  BOARD OF TRUSTEES OF TEACHER RETIREMENT SYSTEM OF 
  TEXAS:  QUORUM PRESENT AT ONE LOCATION.  (a)  In this section, "board" 
  means the board of trustees of the Teacher Retirement System of Texas.
       (b)  This chapter does not prohibit the board or a board committee 
  from holding an open or closed meeting by telephone conference call.
       (c)  The board or a board committee may hold a meeting by telephone 
  conference call only if a quorum of the applicable board or board committee 
  is physically present at one location of the meeting.
       (d)  A telephone conference call meeting is subject to the notice 
  requirements applicable to other meetings.  The notice must also specify:
           (1)  the location of the meeting where a quorum of the board or 
  board committee, as applicable, will be physically present; and
                (2)  the intent to have a quorum present at that location.
            (e)  The location where a quorum is physically present must be open to 
  the public during the open portions of a telephone conference call meeting.  
  The open portions of the meeting must be audible to the public at the 
  location where the quorum is present and be recorded at that location.  The 
  recording shall be made available to the public.
       (f)  The location of the meeting shall provide two­way communication 
  during the entire telephone conference call meeting, and the identification 
  of each party to the telephone conference call must be clearly stated 
  before the party speaks.
       (g)  The authority provided by this section is in addition to the 
  authority provided by Section 551.125.



http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          40/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

       (h)  A member of the board who participates in a board or board 
  committee meeting by telephone conference call but is not physically 
  present at the location of the meeting is not considered to be absent from 
  the meeting for any purpose.  The vote of a member of the board who 
  participates in a board or board committee meeting by telephone conference 
  call is counted for the purpose of determining the number of votes cast on 
  a motion or other proposition before the board or board committee.
       (i)  A member of the board may participate remotely by telephone 
  conference call instead of by being physically present at the location of a 
  board meeting for not more than one board meeting per calendar year.  A 
  board member who participates remotely in any portion of a board meeting by 
  telephone conference call is considered to have participated in the entire 
  board meeting by telephone conference call.  For purposes of the limit 
  provided by this subsection, remote participation by telephone conference 
  call in a meeting of a board committee does not count as remote 
  participation by telephone conference call in a meeting of the board, even 
  if:
           (1)  a quorum of the full board attends the board committee 
  meeting; or
           (2)  notice of the board committee meeting is also posted as 
  notice of a board meeting.
       (j)  A person who is not a member of the board may speak at the 
  meeting from a remote location by telephone conference call.

  Added by Acts 2011, 82nd Leg., R.S., Ch. 455 (S.B. 1667), Sec. 3, eff. 
  September 1, 2011.
  Amended by: 
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 14, eff. May 18, 
  2013.
       Acts 2013, 83rd Leg., R.S., Ch. 1078 (H.B. 3357), Sec. 1, eff. June 
  14, 2013.


            Sec. 551.131.  WATER DISTRICTS.  (a)  In this section, "water 
  district" means a river authority, groundwater conservation district, water 
  control and improvement district, or other district created under Section 
  52, Article III, or Section 59, Article XVI, Texas Constitution.
       (b)  This section applies only to a water district whose territory 
  includes land in three or more counties.
       (c)  A meeting held by telephone conference call or video conference 
  call authorized by this section may be held only if:

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          41/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

           (1)  the meeting is a special called meeting and immediate action 
  is required; and
           (2)  the convening at one location of a quorum of the governing 
  body of the applicable water district is difficult or impossible.
       (d)  A meeting held by telephone conference call must otherwise comply 
  with the procedures under Sections 551.125(c), (d), (e), and (f).
       (e)  A meeting held by video conference call is subject to the notice 
  requirements applicable to other meetings.  In addition, a meeting held by 
  video conference call shall:
           (1)  be visible and audible to the public at the location 
  specified in the notice of the meeting as the location of the meeting;
                     (2)  be recorded by audio and video; and
                     (3)  have two­way audio and video communications with each 
  participant in the meeting during the entire meeting.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 20 (S.B. 293), Sec. 1, eff. May 
  10, 2013.


                  SUBCHAPTER G. ENFORCEMENT AND REMEDIES;  CRIMINAL VIOLATIONS

            Sec. 551.141.  ACTION VOIDABLE.  An action taken by a governmental 
  body in violation of this chapter is voidable.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


       Sec. 551.142.  MANDAMUS;  INJUNCTION.  (a)  An interested person, 
  including a member of the news media, may bring an action by mandamus or 
  injunction to stop, prevent, or reverse a violation or threatened violation 
  of this chapter by members of a governmental body.
       (b)  The court may assess costs of litigation and reasonable attorney 
  fees incurred by a plaintiff or defendant who substantially prevails in an 
  action under Subsection (a).  In exercising its discretion, the court shall 
  consider whether the action was brought in good faith and whether the 
  conduct of the governmental body had a reasonable basis in law.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


       Sec. 551.143.  CONSPIRACY TO CIRCUMVENT CHAPTER;  OFFENSE;  PENALTY.  
  (a)  A member or group of members of a governmental body commits an offense 
  if the member or group of members knowingly conspires to circumvent this 


http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          42/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  chapter by meeting in numbers less than a quorum for the purpose of secret 
  deliberations in violation of this chapter.
       (b)  An offense under Subsection (a) is a misdemeanor punishable by:
                     (1)  a fine of not less than $100 or more than $500;
                     (2)  confinement in the county jail for not less than one month or 
  more than six months;  or
           (3)  both the fine and confinement.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.


            Sec. 551.144.  CLOSED MEETING;  OFFENSE;  PENALTY.  (a)  A member of a 
  governmental body commits an offense if a closed meeting is not permitted 
  under this chapter and the member knowingly:
           (1)  calls or aids in calling or organizing the closed meeting, 
  whether it is a special or called closed meeting;
           (2)  closes or aids in closing the meeting to the public, if it is 
  a regular meeting;  or
           (3)  participates in the closed meeting, whether it is a regular, 
  special, or called meeting.
            (b)  An offense under Subsection (a) is a misdemeanor punishable by:
                (1)  a fine of not less than $100 or more than $500;
           (2)  confinement in the county jail for not less than one month or 
  more than six months;  or
                (3)  both the fine and confinement.
            (c)  It is an affirmative defense to prosecution under Subsection (a) 
  that the member of the governmental body acted in reasonable reliance on a 
  court order or a written interpretation of this chapter contained in an 
  opinion of a court of record, the attorney general, or the attorney for the 
  governmental body.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.  
  Amended by Acts 1999, 76th Leg., ch. 647, Sec. 3, eff. Aug. 30, 1999.


            Sec. 551.145.  CLOSED MEETING WITHOUT CERTIFIED AGENDA OR RECORDING; 
  OFFENSE; PENALTY.  (a)  A member of a governmental body commits an offense 
  if the member participates in a closed meeting of the governmental body 
  knowing that a certified agenda of the closed meeting is not being kept or 
  that a recording of the closed meeting is not being made.
            (b)  An offense under Subsection (a) is a Class C misdemeanor.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          43/44
3/26/2017                                                GOVERNMENT CODE CHAPTER 551. OPEN MEETINGS

  Amended by: 
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 15, eff. May 18, 
  2013.
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 16, eff. May 18, 
  2013.


            Sec. 551.146.  DISCLOSURE OF CERTIFIED AGENDA OR RECORDING OF CLOSED 
  MEETING; OFFENSE; PENALTY; CIVIL LIABILITY.  (a)  An individual, 
  corporation, or partnership that without lawful authority knowingly 
  discloses to a member of the public the certified agenda or recording of a 
  meeting that was lawfully closed to the public under this chapter:
           (1)  commits an offense; and
                     (2)  is liable to a person injured or damaged by the disclosure 
  for:
               (A)  actual damages, including damages for personal injury or 
  damage, lost wages, defamation, or mental or other emotional distress;
                               (B)  reasonable attorney fees and court costs; and
                               (C)  at the discretion of the trier of fact, exemplary 
  damages.
       (b)  An offense under Subsection (a)(1) is a Class B misdemeanor.
       (c)  It is a defense to prosecution under Subsection (a)(1) and an 
  affirmative defense to a civil action under Subsection (a)(2) that:
           (1)  the defendant had good reason to believe the disclosure was 
  lawful; or
           (2)  the disclosure was the result of a mistake of fact concerning 
  the nature or content of the certified agenda or recording.

  Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.
  Amended by: 
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 17, eff. May 18, 
  2013.
       Acts 2013, 83rd Leg., R.S., Ch. 87 (S.B. 471), Sec. 18, eff. May 18, 
  2013.



                                         




http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.551.htm                                          44/44